                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JOHN NORTHRUP, Individually and on behalf §
of a Class of Similarly Situated Individuals §
                                             §
   Plaintiff,                                §
                                             § Civil Action No. 8:17-cv-01890-CEH-JSS
v.                                           §
                                             § DISPOSITIVE MOTION
Innovative Health Insurance Partners, LLC,   §
CyberX Group, LLC, David E. Lindsey; and     §
Independent Truckers Group, Inc.;            §
                                             §
   Defendants.                               §


              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
          AND INCORPORATED MEMORANDUM OF LAW BASED ON THE
          ABSENCE OF AN AUTOMATIC TELEPHONE DIALING SYSTEM


       Pursuant to M.D. Fla. Local Rule 3.01, Federal Rule of Civil Procedure 56(c) and other

applicable authority, Defendants move for summary judgment and respectfully show as follows:

                                              I.
                                           SUMMARY

       The text messages at issue in this case were sent via a system that required substantial

human intervention, thereby falling outside the definition of an automatic telephone dialing

system (“ATDS”) and invalidating any liability under the TCPA. The Court denied Defendants’

prior motion to allow for Plaintiff to conduct discovery, which has been done. The deposition

testimony shows that under, whether the Court chooses Plaintiff or Defendants’ post-ACA

definition of an ATDS, Defendants prevail: (1) nine separate human actions were required to

send the texts; (2) no predictive dialer or functions were used; and (3) the systems at issue do not

have the present capacity to generate random or sequential numbers and dial them.




DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                              PAGE 1
                                   II.
                  STATEMENT OF MATERIAL UNDISPUTED FACTS

          1.   Plaintiff’s claims are wholly based on text messages sent by Defendant CyberX

Group, LLC (“CyberX”) on June 30, 2017 described by paragraphs 32-33 of the Second

Amended Complaint [Dkt. 38].

          2.   Christopher Pearson is a co-founder of CyberX and was the President and only

employee of CyberX on June 30, 2017. (Ex. A, ¶ 1.)

          3.   On June 30, 2017, Pearson manually uploaded a list of customer lead data

contained in an Excel spreadsheet to 212CRM. (Id. at ¶ 3.)

          4.   The spreadsheet had been bought from FleetSeek and obtained via download from

FleetSeek’s servers. (Id. at ¶ 3.) A true and correct copy of a portion of the spreadsheet is

attached hereto as Exhibit A-1.

          5.   Upon uploading the spreadsheet, Pearson manually reviewed the lead data for

errors.

          6.   Pearson then “mapped” the columns of lead data to the 212CRM system,

specifically including connecting 212CRM to the telephone number fields in the spreadsheet and

enabling him to choose the order in which the numbers appeared, which would then be the order

in which the numbers were dialed for the text messages. (Ex. A, ¶ 4.)

          7.   After mapping the lead data to 212CRM, Pearson then navigated to the SMS

Broadcast Manager page of 212CRM, where Pearson manually entered in: (1) the lead data to be

used to send a text message campaign; (2) the order in which the text messages should be sent to

each number in the lead data; and (3) the content of each text message. (Id. at ¶ 5.) A true and

correct copy of a screenshot of the 212CRM SMS Broadcaster is attached hereto as Exhibit A-2

(CyberX Depo Ex. 7).



DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                          PAGE 2
       8.      Pearson then chose to set the system to start sending the text messages

immediately (as opposed to a scheduled start time in the future) at an interval of one message per

minute, an interval Pearson had manually set in the 212CRM. (Ex. A, ¶ 6.) See also Ex. A-2

(212CRM screenshot).

       9.      Pearson then initiated or “dialed” the lead data numbers by pointing and clicking

on the “SEND” button in 212CRM. (Ex. A, ¶ 6.) See also Ex. A-2 (212CRM screenshot).

       10.     The 212CRM system then communicated the dialing/delivery instructions to

Twilio, whereupon over the next few hours Twilio delivered the messages to the appropriate

phone carriers exactly as instructed by Pearson’s commands in 212CRM. Twilio sent only the

requested message content, to the requested recipient numbers, in the requested order, at the

requested time, and at the requested interval. (Ex. A, ¶ 7.)

       11.     This is clearly summed up in Pearson’s deposition testimony as the corporate

representative for CyberX: “Q. In this case, did CyberX navigate to a website, log into the

CRM platform, determine the content of the text messages at issue, type the content of the

message into the platform, determine whether to send the messages immediately or at a

different time and then click ‘send’ to initiate the campaign? A. Yes.” Exhibit A-3, CyberX

Depo. Trans., 96:15-21.

       12.     Each and every text message sent by the Twilio requires a separate instruction

from 212CRM comprising (1) the Twilio number from which the message should originate; (2)

the body of the message; (3) the telephone number to which the user wants that text message

sent; (4) when the text message should be sent. (Ex. A, ¶ 7.) The text messages were sent by

212CRM to Twilio with Pearson’s instructions to be separated executed, one-by-one. (Id. ¶ 8.)




DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                            PAGE 3
       13.     Subsequently, Twilio completed the message delivery and generated a report

setting out the messaging data and responses. (Id. ¶ 8.) A true and correct copy of a portion of the

data report from Twilio is attached hereto as Exhibit A-4 (CyberX Depo. Ex. 14, CXG000032).

       14.     The 212CRM system did not generate the phone numbers for any of the text

messages dispatched on June 30, 2017. (Ex. A, ¶ 10.)

       15.     Twilio did not generate the phone numbers for any of the text messages

dispatched on June 30, 2017. (Id. ¶ 10.)

       16.     The numbers to which the messages were sent by CyberX on June 30, 2017 were

solely from the FleetSeek list, as arranged and reviewed by Pearson. (Id. ¶ 10.)

       17.     The 212CRM system cannot generate telephone numbers, nor could its users

modify it to generate telephone numbers. (Id. ¶ 10.)

       18.     Twilio cannot generate telephone numbers, nor could its users modify the Twilio

to generate telephone numbers. (Id. ¶ 10.)

       19.     CyberX agreed to the Twilio’s Terms of Service as a condition of using the

Twilio Platform. (Id. ¶ 13.) Twilio’s Terms of Service prohibit reverse engineering of the Twilio

Platform. (Ex. B, Lin Decl., Ex. 1 § 6(e).)

                                            III.
                                      LEGAL STANDARD

       A summary judgment motion is intended “to secure the just, speedy and inexpensive

determination of every action.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986) (quoting FED.

R. CIV. P. 1). Federal Rule of Civil Procedure 56(a) provides that a court shall grant summary

judgment if “the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” However, not every factual dispute defeats

summary judgment; the requirement is that “there be no genuine issue of material fact.”



DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                              PAGE 4
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A “material” fact is one that

“might affect the outcome of the suit under the governing law.” Id. at 248.

                                         IV.
                              ARGUMENTS AND AUTHORITIES

        Plaintiff’s TCPA causes of action require showing that the alleged texts were sent using

an ATDS. Because the texts were not sent using an ATDS as that term is defined since ACA,

Plaintiff’s claims fail as a matter of law.

A.      ACA controls the definition of ATDS.

        That ACA controls the definition of ATDS is a well-settled question by federal courts in

Florida and around the count. Simply put: ACA is a D.C. Circuit decision on consolidated

challenges from multiple circuits, which makes it binding on all circuits. See, e.g., Ramos v.

Hopele of Fort Lauderdale, LLC, 334 F.Supp.3d 1262, 1270-72 (S.D. Fla. 2018) (holding “the

ACA decision is binding on this Court”); Reyes v. BCA Fin. Servs., 312 F. Supp. 3d 1308, 1314

(S.D. Fla. 2018) (“To be sure, the Court does not challenge the notion that ACA International is

binding authority[….]”).

        ACA “set aside the Commission’s explanation of which devices qualify as an ATDS” as

arbitrary and capricious. ACA, 885 F.3d at 695. An action for violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”) require that the defendant have

sent a text message using an “automatic telephone dialing system” or “ATDS.” An ATDS is

defined as “equipment which has the capacity— (A) to store or produce telephone numbers to be

called, using a random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C.

§ 227(a)(1). As explained in ACA: “That definition naturally raises two questions: (i) when does

a device have the ‘capacity’ to perform the two enumerated functions [in § 227(a)(1)(A) and

(B)]; and (ii) what precisely are those functions?” Id.



DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                          PAGE 5
        For the first question, ACA instructs that a device has the “capacity” to do something only

if it has the present ability without additional effort (beyond, e.g., flipping a switch), and that the

Commission’s broader definition was “utterly unreasonable.” Id. at 699. The question of present

capacity turns on “considerations such as how much is required to enable the device to function

as an autodialer: does it require the simple flipping of a switch, or does it require essentially a

top-to-bottom reconstruction of the equipment?” Id. at 696. ACA rejected the Commission’s

“expansive interpretation of capacity” because that would have “the apparent effect of embracing

any and all smartphones.” Id. at 696. “Since ACA, the courts have interpreted the statutory

definition of an autodialer in accordance with the FCC’s prior rules, that is, that a system is an

autodialer if it has the present capacity to function as such.” Ramos, 334 F. Supp.3d at 1272

(“Latent or potential capacity to function as an autodialer does not satisfy the statute.”). 1

        For the second question, a device must both generate random or sequential numbers and

dial them, which excludes dialing from a pre-existing list. As ACA explains, “[a]nytime phone

numbers are dialed from a set list, the database of numbers must be called in some order—either

in a random or some other sequence.” ACA, 885 F.3d at 702. Consequently, “‘dialing random or

sequential numbers’ cannot simply mean dialing from a set list of numbers in random or other

sequential order: if that were so, there would be no difference between ‘dialing random or

sequential numbers’ and ‘dialing a set list of numbers.’” Id. (emphasis added). This interpretation

is reinforced by ACA’s reasoning that “[t]he TCPA cannot reasonably be read to render every

smartphone an ATDS subject to the Act’s restrictions.” ACA, 885 F.3d at 697. ACA even cites

this exact hypothetical of sending group messages as one of the “anomalous outcomes …

bottomed in an unreasonable, and impermissible, interpretation” of the TCPA:


1
  See also Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018) (holding that plaintiff must provide evidence
“to show that the Email SMS Service had the present capacity to function as an autodialer.”).


DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                                             PAGE 6
               Imagine, for instance, that a person wishes to send an invitation for a
               social gathering to a person she recently met for the first time… And if she
               sends a group message inviting ten people to the gathering, again without
               securing prior express consent from any of the recipients, she not only
               would have infringed the TCPA ten distinct times but would also face a
               minimum damages recovery against her of $5,000.

Id. (emphasis added). Under the plain meaning of the statutory language and ACA’s guidance, a

device with the capacity to text a list of numbers does not qualify as an ATDS without

generating the numbers randomly or sequentially and also dialing them.

       This Court accurately summarized the conflicting interpretations of ACA, both in this

District as well as throughout the country in its previous Order. [Dkt. 80 at 7-9.] The heart of this

issue is whether an “ATDS is a device with the current capacity to generate and call random or

sequential numbers” (as Defendants propose) or instead “the key factor in determining whether a

device is an ATDS is the amount of human intervention required” (as Plaintiff proposes). [Id.]

       Defendants respectfully submit that their interpretation is the more well-reasoned one,

supported by more courts throughout the country as all three Federal Circuit Courts to consider

the issue have found that the “current capacity” question controls. See, e.g., King v. Time Warner

Cable, Inc., 894 F.3d 473 (2d Cir. 2018) (concluding that the test is whether a device “current

has features that enable it to perform the functions of an autodialer”); Dominguez v. Yahoo, Inc.,

894 F.3d 116, 121 (3d Cir. 2018) (granting summary judgment to defendant where no evidence

that the “Email SMS Service had the present capacity to function as an autodialer by generating

random or sequential telephone numbers and dialing those numbers”); Marks v. Crunch San

Diego, LLC, 904 F.3d 1041, 1050 (9th Cir. 2018) (holding that after ACA “only the statutory

definition of ATDS as set forth by Congress in 1991 remains.”).

       However, as shown below Defendants prevail under either definition.




DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                               PAGE 7
B.      The systems used by CyberX are not ATDS as a matter of law under either post-
        ACA definition of ATDS.

        Extensive human intervention by CyberX in sending the text messages makes the systems

fall outside the definition of an ATDS under applicable Eleventh Circuit precedent. Additionally,

Defendants unquestionably sent the messages to a list that was not generated by any software,

and the systems used here do not have the capacity to generate random or sequential numbers.

As discussed in more detail below, these undisputed record facts establish that Defendants are

entitled to judgment as a matter of law.

        1.       The numerous human intervention steps by CyberX are dispositive

        Post-ACA, cases in both the Middle and Southern Districts of Florida agree that “the

defining characteristic of an ATDS is ‘the capacity to dial numbers without human

intervention.’” Ramos, 334 F.Supp.3d at 1272; see also Gaza v. Auto Glass America, LLC, 2018

U.S. Dist. LEXIS 188207 (M.D. Fla. Nov. 2, 2018) (“The essential function of an ATDS is ‘the

capacity to dial numbers without human intervention.’”).

        Based on the key analysis of human intervention, four recent text message software cases

show why Defendants are entitled to summary judgment: Gaza; Ramos; Jenkins; and Herrick. In

Gaza v. Auto Glass America, LLC, 2018 U.S. Dist. LEXIS 188207 (M.D. Fla. Nov. 2, 2018), the

plaintiff alleged he received text messages from a software texting platform called “Textedly” as

utilized by Defendant Auto Glass. This Court held that “[t]he essential function of an ATDS is

‘the capacity to dial numbers without human intervention.’” Id. at *4. 2 This Court then looked to

the following key facts showing human intervention in the use of the systems at issue there:

        One characteristic of an ATDS is that the equipment itself "dial[s] ... numbers at
        random, in sequential order, or from a database of numbers." 47 U.S.C. §
        227(a)(1) (emphasis added). The undisputed record evidence shows that

2
 Quoting In Re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rec. 14014,
14091-93 ¶¶ 131-134 (2003 FCC Ruling)


DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                                        PAGE 8
         Defendant’s representative creates and uploads a list to an online ‘platform’ from
         which customer names and phone numbers are selected, text messages drafted, a
         date and time of delivery is selected, and the ‘send’ button is pressed, all
         requiring human intervention.

Id. at 2018 U.S. Dist. LEXIS 188207 *7-8 (emphasis supplied on the human steps). On those

facts, this Court found that no material issues remained on the ATDS question and granted

summary judgment for defendant.

         This Court’s prior MSJ order also cited another text message ATDS case in which

summary judgment was granted to the defendant. In Ramos v. Hopele of Fort Lauderdale, LLC,

334 F.Supp.3d 1262, 1267 (S.D. Fla. 2018), jewelry store Hopele collected customer numbers

and stored them in their sale system, which then used a web-based software platform called “EZ-

Texting” to deliver the text messages to the numbers. Hopele’s managing member “designed and

implemented Hopele’s text marketing campaigns.” Id. The software used could not send a text

without a person physically inputting numbers, drafting a message, selecting recipients,

choosing a date and time to send the message, and manually hitting a ‘send’ button.” Id. at 1275

(emphasis supplied on the human steps). 3 On those facts, the court granted summary judgment

because “the EZ-Texting system could not send the text messages at issue without a significant

amount of human involvement.” Id. at 1276.

         Ramos relied on the analysis of two other software texting cases in reaching its

conclusion: Jenkins and Herrick. In Jenkins v. mGage, LLC, 2016 U.S. Dist. LEXIS 106769, at

*2-5 (N.D. Ga. Aug. 12, 2016), a night club (Opera) utilized the software platform of a

marketing company (mGage) to send text messages to customers. Jenkins’ facts are nearly

identical to that of Ramos (as well as the present matter) as to multiple human intervention steps

justifying summary judgment—an employee had to:

3
 Ramos specifically rejected any requirement that human intervention must occur “at the exact moment that a text is
sent,” instead taking a wholistic view of the entire process of creating and sending the message. See id. at 1273-75.


DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                                              PAGE 9
       (i) navigate to a website; (ii) log into the Platform; (iii) determine the content of
       the text message; (iv) type the content of the text message into the Platform; (v)
       determine whether to send the text message immediately or to schedule a later
       date to send the message; (v) either click ‘send’ to send the message immediately,
       or take an action to select a later date and time to send the message by using a
       drop-down calendar function. Opera also determine the telephone numbers to
       which text messages were sent by an employee choosing a particular list of
       numbers and uploading the list to mGage’s Platform as a CSV file.

Id. at *5-6 (emphasis on separate human steps added). The Jenkins court agreed this was

sufficient direct human intervention to place the software system outside the definition of an

ATDS, and it granted summary judgment for Defendant. Id. at *19-20.

       In Herrick v. GoDaddy.com LLC, 312 F.Supp.3d 792, 793-94 (D. Ariz. 2018), GoDaddy

utilized 3Seventy’s software platform to store numbers and send text messages to GoDaddy’s

customers. The Court found human intervention was involved in sending the texts:

       First, an employee of GoDaddy provided 3Seventy with a list of customer phone
       numbers via its FTP site, which 3Seventy then uploaded to the Platform. The
       employee then navigated to the website, logged onto 3Seventy's Platform, and
       selected the customer numbers it wished to send the text message. The employee
       then drafted the message and selected a time and date to send the message.
       Finally, the employee entered a "captcha" - a device designed to ensure that a
       human, not a robot, was authorizing the desired message. Only after the employee
       entered the captcha was the 3Seventy Platform able to send the message.

Id. at 802 (record citations omitted; emphasis on separate human steps added). Based on those

seven human acts, the GoDaddy court granted summary judgment to Defendant based on the

finding that the “level of human agency involved in transmitting the text amounts to essential

human intervention that precludes defining the 3Seventy Platform as an ATDS.” Id. at 803

(quotations omitted).

       In this case, Gaza, Ramos, Jenkins and Herrick all support the grant of summary

judgment for Defendants in this case. The extensive human intervention is undisputed,

particularly after the deposition of CyberX’s President, Christopher Pearson, who actually sent

the messages at issue and testified based on his personal use of 212CRM and Twilio:


DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                                PAGE 10
    CyberX’s Human Steps in Sending Supporting Evidence in the Authority Confirming Steps
    the Text Messages at Issue              Record                        Excludes CyberX’s Systems
                                                                          From ATDS Definition
    (1) Pearson navigated to the CyberX     Ex. A, ¶ 3                    Jenkins
    212CRM website and logged in;           Ex. A-3, 96:4-21              Herrick
    (2) Pearson uploaded the raw data of    Ex. A, ¶ 3                    Gaza
    customer leads from the FleetSeek       Ex. A-3: 22:2-15, 23:1-10, Ramos
    spreadsheet;                            96:4-21                       Jenkins
                                                                          Herrick
    (3) Pearson manually curated the        Ex. A, ¶ 4                    Gaza
    numbers on the original list in         Ex. A-3: 22:2-15, 24:18-      Jenkins
    212CRM by aligning the data             25:22, 97:23-98:6
    categories, checking for errors, and
    sorting them, thereby selecting the
    order for texting;
    (4) Pearson navigated to the SMS        Ex. A, ¶ 5                    Herrick
    Broadcast Manager page in 212CRM; Ex. A-2 (screenshot)
                                            Ex. A-3: 31:20-33:8, 43:10-
                                            21, 96:4-21
    (5) On the SMS Broadcast Manager,       Ex. A, ¶ 5                    Gaza
    Pearson selected the set of phone       Ex. A-2 (screenshot)          Ramos
    numbers to which the texts would be     Ex. A-3: 31:20-33:8, 96:4-21 Herrick
    sent;
    (6) On the Manager, Pearson             Ex. A, ¶ 5                    Gaza
    determined the content of the text      Ex. A-2 (screenshot)          Ramos
    message and typed the content of the    Ex. A-3: 26:13-27:9,31:20-    Jenkins
    text message into 212CRM;               33:8, 96:4-21                 Herrick
    (7) On the Manager, Pearson             Ex. A, ¶ 5                    Gaza
    determined whether to send the text     Ex. A-2 (screenshot)          Ramos
    message immediately or later;           Ex. A-3: 62:4-63:11, 96:4-21 Jenkins
                                                                          Herrick
    (8) Pearson determined the interval of Ex. A, ¶ 6                     Gaza
    sending each text message               Ex. A-3: 51:1-21 (212CRM      Ramos
    individually (one minute between        sends instructions to Twilio, Jenkins
    each); and                              and Twilio goes through the Herrick
                                            records one by one to send
                                            texts), 96:4-21
    (9) On the Manager, Pearson pointed     Ex. A, ¶¶ 6-7                 Gaza
    and clicked on the “Send” button to     Ex. A-2 (screenshot)          Ramos
    immediately begin the campaign          Ex. A-3, 94:15-19 (clicking   Jenkins
    utilizing the chosen content,           send = dialing)               Herrick
    recipients, timing, and interval by     Ex. A-3, 95:6-10 (Twilio
    delivering those instructions to Twilio followed Pearson’s
    as the delivery platform. 4             instructions)

4
  Pearson went on to testify that, after clicking the “send” button, 212CRM sends the delivery instructions to Twilio,
and Twilio individually executes those instructions for each separate recipient, line-by-line, at the instructed one-
minute interval (as opposed to in a single, contemporaneous batch). See, e.g., Ex. A-3: 48:17-49:25 (212CRM
instructs Twilio on how to send the messages per Pearson’s instructions), 50:14-25 (instructions on timing), 51:1-21
(212CRM sends instructions to Twilio, and Twilio goes through the records one by one to send texts), 95:6-10
(Twilio followed Pearson’s instructions)


DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                                              PAGE 11
These various steps show more than enough human intervention to satisfy the analysis in Gaza,

Ramos, Jenkins, and Herrick. And the undisputed record evidence confirms that the text

messages could not have been sent without Mr. Pearson’s extensive human intervention. Ex. A-

3, 97:23-98:2 (“Q. And without uploading the FleetSeek list into the CRM system, and then

aligning the columns to map the data to the CRM system, could the text messages at issue have

been sent? A. No.”).

         Unequivocally, the systems used by CyberX are not an ATDS due to the extensive,

required human intervention to cause the systems to send the text messages at issue. Gaza,

Ramos, Jenkins, and Herrick all support a grant of summary judgment in Defendants’ favor. 5

         2.       Defendants did not use a predictive dialer.

         The systems used by Defendants to send the texts at issue do not qualify as a predictive

dialer, which would otherwise bring the systems under the definition of an ATDS. “[I]n 2003,

the FCC issued an order finding, among other things, ‘that a predictive dialer falls within the

meaning and statutory definition of 'automatic telephone dialing equipment' and the intent of

Congress.’ In re Rules & Regulations Implementing the Telephone Consumer Protection Act of

1991, 18 F.C.C.R. 14,014, 14,093 (2003). The 2003 FCC order defined a predictive dialer as ‘an

automated dialing system that uses a complex set of algorithms to automatically dial consumers'

telephone numbers in a manner that 'predicts' the time when a consumer will answer the phone

5
  Glasser v. Hilton Grand Vacations Co., 341 F. Supp. 3d 1305 (M.D. Fla. 2018) supports summary judgment
despite being a “call dialing” case as opposed to a text message case. In that case, a sales agent used a “business
software automation tool” that enabled him to point-and-click to make calls from numbers stored in the tool. The
Court granted summary judgment on the basis of no ATDS. First, the Court held that human intervention of dialing
by point-and-click is sufficient even without manual dialing of each number because, under ACA, “it matters not that
the computer actually dial the number forwarded to it by the clicking agent…the focus is on the agent’s human
intervention in initiating the calling process.” Id. at 1312 (“since it is undisputed that calls cannot be made unless an
agent clicks on the screen and forwards a telephone number to the server to be called, Defendant’s ‘point-to-click’
system does not constitute an autodialer system under the TCPA”). Like in Glasser, CyberX did not physically dial
each number but rather engaged in the “point-and-click” manual action by Pearson to send the text messages from
212CRM through Twilio’s system. And neither 212CRM or Twilio used any predictive algorithm or function in
sending the texts—rather, each was sent in the exact order, method, and timing that Pearson manually instructed
them to be done.


DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                                                 PAGE 12
and a telemarketer will be available to take the call.’ Id. at 14143 n. 31.” Reyes v. BCA Fin.

Servs., 312 F. Supp. 3d 1308, 1314 (S.D. Fla. 2018).

        The lack of any predictive algorithm or function for predictive dialing supports a finding

that an ATDS was not utilized. See, e.g., Glasser, 341 F. Supp. 3d at 1331; Ramos, 334

F.Supp.3d at 1275 (distinguishing texting software that decides itself when to dial or text, versus

one in which the user decides; the latter is not a predictive dialer and not an ATDS). Unlike in

Glassner and Ramos, the court in Reyes easily concluded the software used was an ATDS the

parties agreed that software was an used was a “Noble predictive dialer” that “automatically dials

telephone numbers without human intervention.” Reyes, 312 F. Supp. 3d at 1320.

        In this case, Plaintiff’s pleadings admit that Defendants texted a set list of numbers from

a spreadsheet of lead data, not numbers produced by a random or sequential number generator. 6

See also Ex. A-3, 46:7-47:15 (Pearson testimony that the numbers texted came from the

FleetSeek list). Furthermore, the undisputed testimony of CyberX is that Pearson decided all

aspects of the message campaign—including what to send, when to send it, intervals for sending,

and to whom it would be sent—while none of the decisions were made by 212CRM or Twilio.

Ex. A-3, 97:7-22. 7 Given the utter lack of any facts to support predictive software or features,

this Court should find that the systems used were not an ATDS predictive dialer.

        3.       The systems do not have the present capacity to generate and text random or
                 sequential numbers.


6
  Plaintiff’s TCPA claim is premised on the allegation that “Defendants were able to effectively send thousands of
text messages simultaneously to lists of thousands of wireless phone numbers of consumers without human
intervention.” (Dkt. 38, 2d Am. Compl. ¶ 73 (emphasis supplied).) Likewise, Plaintiff’s motion for class
certification alleged that “Defendants obtained a database of truck drivers’ mobile phone numbers and engaged in a
text message advertising campaign trying to sell their services to the truck drivers in the database.” (Dkt. 54 at 1
(emphasis supplied).)
7
  “Q. Does the software itself make a determination, as opposed to the human user, as to what to send, when to send
it, to whom it would be sent, or how to send a text message? A. No. Q. Did you yourself decide what message to
send in these campaigns? A. The message was provided to me, and I entered it, yes. Q. Did the machine decide what
message to send? A. No. Q. Did you or the machine decide when the messages should be sent? A. I did.”


DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                                            PAGE 13
       Under the Marks/Dominguez/King definition of ATDS espoused by Defendants,

Defendants are entitled to summary judgment because the systems used by CyberX did not have

the present capacity to do so and both substantive practical and legal barriers exist the systems

having that capacity.As opposed to some hypothetical ability to act as an ATDS, ACA holds that

a system has the “capacity” to generate and dial random or sequential numbers only if it can do

so with only trivial actions (“touching a button” or “flipping of a switch”) and excludes actions

such as adding software or modifying code. See ACA, 885 F.3d at 898.

       In Herrick, the court held that the texting software was not an ATDS because it had two

barriers to generating and dialing random or sequential numbers: (1) lack of present capacity

without substantial modification; and (2) legal bar. Herrick, 2018 U.S. Dist. LEXIS 83744, at

*20. First, the court noted that the “[n]umbers that were called could only be inputted into the

3Seventy Platform by a preprogrammed file or list provided by the user; the Platform could not

randomly or sequentially generate these numbers by itself.” Id. Second, the software agreement

required third party permission to modify it to be engage in the prohibited acts. Id. (“As such, a

user of the 3Seventy Platform, even if armed with the programming knowledge necessary to

enable it to generate numbers randomly or sequentially, would not be able to do so without the

permission of 3Seventy’s CEO.”)

       In this case, CyberX’s systems had the same two barriers to being an ATDS as the

software in Herrick. Both 212CRM and Twilio did not have the present capacity to generating

random or sequential numbers and dial them. Twilio imposes an absolute requirement that each

text message requires a separate instruction comprising (1) the Twilio number from which the

message should originate; (2) the body of the message; and (3) the telephone number to which

the user wants that text message sent, rendering it impossible for any user to modify it to




DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                           PAGE 14
generate phone numbers. The facts here are undisputed and essentially identical to the ones in

Herrick, which found that the “[n]umbers that were called could only be inputted into the

3Seventy Platform by a preprogrammed file or list provided by the user; the Platform could not

randomly or sequentially generate these numbers by itself.” Herrick, 2018 U.S. Dist. LEXIS

83744, at *20. Any change, even if hypothetically possible, would require additional

programming of new functionalities to both systems, thus falling outside the “present capacity”

requirement from ACA.

       Additionally, even if it was theoretically possible to modify Twilio and 212CRM,

Twilio’s terms of service, which all users including CyberX agree to, prohibit modification and

reverse engineering of the Twilio software. (Ex. B, Lin Decl., Ex. 1 § 6(e).) Thus, like in

Herrick, Defendants’ legal barrier to modifying the software to have ATDS functionality

supports that the systems are not an ATDS.

       The undisputed existence of these two barriers proves as a matter of law that Defendants’

texting systems do not qualify as an ATDS. Accordingly, Defendants are entitled to summary

judgment.



       WHEREFORE, Defendants respectfully request entry of an Order granting summary

judgment in their favor because the undisputed record evidence confirms that no automated

telephone dialing system was used with regard to the complained of text, as well as an award of

all other relief at law and equity to which they are entitled.




DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                         PAGE 15
Date: March 22, 2019

                                           Respectfully Submitted,

                                           s/ Bill S. Richmond
                                           WILLIAM S. RICHMOND, ESQ. (Trial Counsel)
                                           Texas Bar No. 24066800 (Admitted Pro Hac Vice)
                                           PLATT CHEEMA RICHMOND PLLC
                                           1201 N. Riverfront Blvd., Suite 150
                                           Dallas, Texas 75207
                                           Telephone: 214.559.2700
                                           Facsimile: 214.559.4390
                                           brichmond@pcrfirm.com

                                                  -and-

                                           /s/ David J. DePiano
                                           DAVID J. DePIANO, ESQ.
                                           Florida Bar No. 0055699
                                           SHAPIRO BLASI WASSERMAN & HERMANN, P.A.
                                           7777 Glades Road, Suite 400
                                           Boca Raton, FL 33434
                                           Telephone: 561.477.7800
                                           Facsimile: 561.477.7722
                                           ddepiano@sbwh.law

                                           COUNSEL FOR DEFENDANTS

                   CERTIFICATE OF SERVICE AND SERVICE LIST
       The undersigned counsel for Defendants hereby certifies that on June 25, 2018, that the
foregoing document is being sent via Electronic Mail to Plaintiff’s counsel Cory S. Fein
(cory@coryfeinlaw.com) and Seth Lehrman (seth@epllc.com) via CM/ECF.
                                           s/ Bill S. Richmond
                                           WILLIAM S. RICHMOND, ESQ. (Trial Counsel)
                                           Texas Bar No. 24066800 (Admitted Pro Hac Vice)
                                           PLATT CHEEMA RICHMOND PLLC
                                           1201 N. Riverfront Blvd., Suite 150
                                           Dallas, Texas 75207
                                           Telephone: 214.559.2700
                                           Facsimile: 214.559.4390
                                           brichmond@pcrfirm.com

                                           COUNSEL FOR DEFENDANTS




DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS                                        PAGE 16
EXHIBIT A




            DEFAPPX0001
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 JOHN NORTHRUP, Individually and on behalf §
 of a Class of Similarly Situated Individuals §
                                              §
    Plaintiff,                                §
                                              §
 v.                                                   Civil Action No. 8:17-cv-01890-CEH-
                                              §
                                                      JSS
                                              §
 Innovative Health Insurance Partners, LLC,
                                              §
 CyberX Group, LLC, David E. Lindsey; and
                                              §
 Independent Truckers Group, Inc.;
                                              §
    Defendants.                               §
                                              §



            DECLARATION OF CHRISTOPHER PEARSON IN SUPPORT
         OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT RE ATDS


I, Christopher Pearson, declare:

       1.      I am over twenty-one years of age and fully competent to make this declaration. I

       have personal knowledge of all the facts stated herein. I co-founded and am President of

       Defendant CyberX Group LLC (“CyberX”). I have held this position since December

       2016.

       2.      CyberX caused the text message described by paragraphs 32-33 of the Second

       Amended Complaint (Dkt. 38) to be sent. I personally handled all aspects of the below

       actions related to those text messages.

       3.      On June 30, 2017, I manually uploaded a list of customer lead data contained in

       an Microsoft Excel spreadsheet to 212CRM. 212 CRM is online, proprietary software of



                                   PEARSON DECLARATION – PAGE !1
                                                                                    DEFAPPX0002
CyberX used for marketing and customer data that requires a user to navigate to the site

and log in. The spreadsheet had been bought from FleetSeek and obtained via download

from FleetSeek’s servers. A true and correct copy of a portion of the spreadsheet is

attached hereto as Exhibit A-1.

4.     Upon uploading the spreadsheet to 212CRM, I manually reviewed the lead data

for errors. I then “mapped” the columns of lead data to the 212CRM system, specifically

including connecting 212CRM to the telephone number fields in the spreadsheet and

checking for errors, enabling me to choose the order in which the numbers appeared,

which would then be the order in which the numbers were dialed for the text messages.

5.     After mapping the lead data to 212CRM, I then navigated to the SMS Broadcast

Manager page of 212CRM, where I manually entered in: (1) the lead data to be used to

send a text message campaign; (2) the order in which the text messages should be sent to

each number in the lead data; and (3) the content of each text message. A true and correct

copy of a screenshot of the 212CRM SMS Broadcast Manager is attached hereto as

Exhibit A-2. A true and correct copy of excerpts of the deposition of CyberX Group,

LLC, for which I was the corporate representative, is attached hereto as Exhibit A-3.

6.     I then chose to set the system to start sending the text messages immediately (as

opposed to a scheduled start time in the future) at an interval of one message per minute,

an interval I had manually set in 212CRM, once I pushed the “SEND” button. I then

initiated or “dialed” the lead data numbers by pointing and clicking on the “SEND”

button in 212CRM.

7.     Upon hitting the “SEND” button in 212CRM, 212CRM then communicated the

dialing/delivery instructions to Twilio, whereupon over the next few hours Twilio
                         PEARSON DECLARATION – PAGE !2
                                                                              DEFAPPX0003
delivered the messages to the appropriate phone carriers exactly as instructed by my

commands in 212CRM. Twilio sent only the requested message content; to the requested

recipient numbers; in the requested order; at the requested time; in the requested interval.

Each and every text message sent by the Twilio Platform requires a separate instruction

comprising (1) the Twilio number from which the message should originate; (2) the body

of the text message; (3) and the telephone number to which the user want that text

message sent. The text messages were sent by 212CRM to Twilio with my instructions to

be separated executed, one-by-one.

8.     Subsequently, Twilio completed the message delivery and generated a report

setting out the messaging data and responses. A true and correct copy of a portion of the

data report from Twilio is attached hereto as Exhibit A-4.

9.     The Twilio Platform is a web-based software platform that allows a user to direct

the Twilio Platform to send text messages to specific phone numbers provided by the

user. See https://www.twilio.com/.

10.    I am intimately familiar with the capabilities and functions of 212CRM and

Twilio based on my years of experience with both platforms. The 212CRM system

cannot generate telephone numbers randomly or sequentially. The 212CRM system

cannot be easily modified by its users to generate telephone numbers. The Twilio

Platform cannot generate telephone numbers randomly or sequentially. The Twilio

Platform cannot be easily modified by its users to generate telephone numbers. The

numbers to which the messages were sent by CyberX on June 30, 2017 were solely from

the FleetSeek list, as manually arranged and reviewed by me. The Twilio Platform did not



                          PEARSON DECLARATION – PAGE !3
                                                                                DEFAPPX0004
     generate the phone numbers for any of the text messages dispatched on June 30, 2017.

     The 212CRM system did not generate the phone numbers for any of the text messages

     dispatched on June 30, 2017.

     11.    CyberX agreed to Twilio’s Terms of Service as a condition of using the Twilio

     Platform.

PURSUANT TO 28 U.S.C. § 1746, I DECLARE UNDER PENALTY OF PERJURY THAT
THE FOREGOING IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE.

EXECUTED ON: March 22, 2019                          _____________________________
                                                     Christopher Pearson




                             PEARSON DECLARATION – PAGE !4
                                                                              DEFAPPX0005
EXHIBIT A-1




              DEFAPPX0006
                                                                                                                                                                                                                                 CONTACT          CONTACT        TOTAL                                      TOTAL
                                                             MIDDLE                                                                                                                                                                                                          TOTAL      TOTAL    TOTAL
FLEET NAME                           SALUTATION FIRST NAME            LAST NAME           JOB TITLE        CONTACT PHONE CONTACT EMAIL                 CONTACT FAX WEBSITE   CONTACT PHYSICAL ADDRESS1   CONTACT PHYSICAL CITY   PHYSICAL STATE   PHYSICAL ZIP   NUMBER OF                                  TRAILERS   COMMODITIES                          SIC CODE SIC CLASSIFICATION           YEAR EST
                                                             NAME                                                                                                                                                                                                            VEHICLES   TRACTORS TRAILERS
                                                                                                                                                                                                                                 CODE             CODE           DRIVERS                                    OWNED
Blue Atlantic Transport, LLC                    Esteban      E        Cacerez             Owner Operator   2012046164                                                        15 Victory Plz              South Amboy             NJ               08879-1139     1           1          1        1          1          Motor Vehicles                       4218     Owner-operator, individual
Mesa Transport, Inc.                 Mr.        Luis                  Mesa                Principal        2012061476    mesatruck@gmail.com           2018830241            174 Holt St                 Hackensack              NJ               07601-5244     1           1          1                              General Freight                      4218     Owner-operator, individual   2007
Randy Trucking LLC                   Mr.        Edel                  Marante             Owner Operator   2012061563                                  9086874426            209 49th St                 Union City              NJ               07087-6407     1           1          1                              General Freight                      4218     Owner-operator, individual
Caraballo Trucking LLC               Ms.        Sandra                Caraballo           Owner Operator   2012062574                                  3526860188            3115 Montague Ave           Spring Hill             FL               34608-4265     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
Premier Cargo Transport LLC          Mr.        Julio                 Cabrera             Owner Operator   2012067075                                                        96 Linwood Plz              Fort Lee                NJ               07024-3701     1           1          1                              General Freight                      4218     Owner-operator, individual
Net Transport, Inc.                  Mr.        Abdullah              Yasar               Owner Operator   2012068310    njnettransport@gmail.com                            31 Maple Ln                 Mount Arlington         NJ               07856-1380     2           1          1        1          1          Motor Vehicles                       4218     Owner-operator, individual
Flaka Trucking Inc.                             Nathalie     A        Ramirez             Owner Operator   2012073319                                                        49 Church St                Lodi                    NJ               07644-2420     1           1          1                              General Freight                      4218     Owner-operator, individual
4 Kings Express                      Mr.        Gary                  Toussaint           Owner Operator   2012088053                                  5706299043            46 Deerfield Way            Scotrun                 PA               18355-9637     1           1          1        1          1          Fresh Produce,General Freight,Meat   4218     Owner-operator, individual   2003
Super Tino, LLC                      Mr.        Agustin               Ortiz               Owner Operator   2012088793    tinoortiz1@hotmail.com        9734910052            2720 Linden St              Bethlehem               PA               18017-3957     1           1          1        1          1          General Freight,Refrigerated Food    4218     Owner-operator, individual
Air Ocean Logistics                  Mr.        Henry        O        Hernandez           Owner Operator   2012091200    victoria@verizon.net          2012091200            418 Duncan Ave              Jersey City             NJ               07306-6724     1           1          1                              General Freight                      4218     Owner-operator, individual
Mya Enterprises Corp.                Ms.        Fatima       R        Arias               Owner Operator   2012091200                                                        418 Duncan Ave              Jersey City             NJ               07306-6724     2           1          1                              General Freight                      4218     Owner-operator, individual
JOA Express, Inc.                    Ms.        April                 Uy                  Owner Operator   2012101801                                                        183 Olive St                Piscataway              NJ               08854-1938     6           1          1                              General Freight                      4218     Owner-operator, individual
Destiny 2 Express, LLC                          Oliver       B        Uy                  Owner Operator   2012101801                                                        352 W Side Ave              Jersey City             NJ               07305-1135     1           1          1                              General Freight                      4218     Owner-operator, individual
Magnum Express LLC                   Mr.        Magno        A        Arana               Owner Operator   2012121852                                                        624 Jackson Ave             Elizabeth               NJ               07201-1617     2           1          1                              General Freight                      4218     Owner-operator, individual
Marbrand Transport LLC                          Yoandry               Venereo             Owner Operator   2012122229    nycuban1982@gmail.com                               63 John St                  Little Ferry            NJ               07643-1816     1           1          1                              General Freight                      4218     Owner-operator, individual
                                                                                                                         goodguystransport@gmail.co
Good Guys Transport, LLC                        2            Rance    Corrales            Owner Operator   2012122800                                                        409 79th St                 North Bergen            NJ               07047-5525     1           1          1                              General Freight                      4218     Owner-operator, individual
                                                                                                                         m
D & V Transportation, LLC                       Domingo               Valdez              Owner Operator   2012123640                                                        314 Randolph Ave            Jersey City             NJ               07304-2828     1           1          1                              General Freight                      4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Building
Nicky Express LLC                               Luis         N        Santisteban         Owner Operator   2012144179                                                                                                                                            1           1          1        1          1          Materials,Construction,General       4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Freight,Logs, Poles, Beams, Lumber
Buchephalus Mk, Inc.                            Vladimir              Arsovski            Owner Operator   2012144794                                                        274 Harrison Ave            Lodi                    NJ               07644-1014     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
Rio & 3l, LLC                        Mr.        Luciano               Martino             Owner Operator   2012146483                                                        543 Westview Ave            Ridgefield              NJ               07657-2816     1           1          1                              General Freight                      4218     Owner-operator, individual
Armando Escalante-Velasqu                       Armando               Escalante-velasqu   Owner Operator   2012183235                                                        44 Cypress Dr               Colonia                 NJ               07067-1505     1           1          1                              General Freight                      4218     Owner-operator, individual
Devcon International LLC                        Irfan                 Yaksi               Owner Operator   2012183624                                  8622377472            283 1st Ave W               Newark                  NJ               07107-1889     1           1          1                              General Freight,Refrigerated Food    4218     Owner-operator, individual
Champion Car Carriers, Inc.          Mr.        Yoan                  Mederos             Owner Operator   2012183753                                                        5600 Collins Ave            Miami Beach             FL               33140-2455     1           1          1        1          1          Motor Vehicles                       4218     Owner-operator, individual
RSP Trucking                         Mr.        Paul                  Treer               Owner Operator   2012185788                                                        11331 Red Finch Ln          Charlotte               NC               28214-7146     1           1          1                              General Freight                      4218     Owner-operator, individual
K & J Logistics, LLC                            Washington            Paucar              Owner Operator   2012188982    lifeisgood0927@yahoo.com                            107 Trumbull St             Elizabeth               NJ               07206-2165     1           1          1                              General Freight                      4218     Owner-operator, individual
Mauricio Cruz                        Mr.        Mauricio              Cruz                Owner Operator   2012201860                                                        200 Division St             Cliffside Park          NJ               07010-2327     1           1          1                              General Freight                      4218     Owner-operator, individual
Sweet Rose Logistics LLC             Ms.        Maria        C        Gonzalez            Owner Operator   2012202939                                                        435 79th St                 North Bergen            NJ               07047-7504     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
Machin Trucking, LLC                            Marcelo               Machin              Owner Operator   2012204871                                                        7302 Tonnelle Ave           North Bergen            NJ               07047-4515     2           1          1                              General Freight                      4218     Owner-operator, individual
P Delarosa Trucking                  Mr.        Pablo        D        Rosa                Owner Operator   2012229561                                                        85 Hague St                 Jersey City             NJ               07307-3103     1           1          1                              Refrigerated Food                    4218     Owner-operator, individual   2006
E-Z Cargo, Inc.                      Mr.        Oybek                 Saidkhanov          Owner Operator   2012232600    info@e-zcargo.com             2012232611            501 New County Rd           Secaucus                NJ               07094-1648     1           1          1                              Intermodal Containers                4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       General Freight,Intermodal
Oscar Serrano                                   Oscar                 Serrano             Owner Operator   2012248134    racsose@verizon.net           2012240285            214 Warren Ave              Fort Lee                NJ               07024-4109     1           1          1                                                                   4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Containers
Adagium Inc.                                    Alla                  Nadein              Owner Operator   2012270654    adagium@earthlink.net         2012270654            1A Dorchester Rd            Englewood Cliffs        NJ               07632-1931     1           1          1        1          1          General Freight                      4218     Owner-operator, individual   2006
SRS Trucking LLC                     Mr.        Sahil                 Sachdeva            Owner Operator   2012320740                                                        3 Bryant Ave                Jersey City             NJ               07306-6503     1           1          1                              General Freight                      4218     Owner-operator, individual
Nieves Transport, Inc.               Mr.        Jerill                Nieves              Owner Operator   2012320749    nievestransport@aol.com       7324284558            703 Harrison St             Rahway                  NJ               07065-3511     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
WS Trans, LLC                                   Walter                Stubblefield        Owner Operator   2012324919    brad@blueridgetmllc.com                             1898 Bridle Rd              Lawrenceville           GA               30043-2886     1           1          1                              General Freight                      4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       General Freight,Household
A Cordero Trucking                   Mr.        Anibal                Cordero             Owner Operator   2012325229    acordero413@aol.com                                 4600 Kennedy Blvd           Union City              NJ               07087-2713     1           1          1                                                                   4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Goods,Refrigerated Food
Stis Transportation LLC              Ms.        Shannon               Tisdale             Owner Operator   2012328385                                                        57 Sunset Ter               Irvington               NJ               07111-1729     1           1          1                              General Freight                      4218     Owner-operator, individual
PGA Transport Corp.                             Luis                  Marinos             Owner Operator   2012332735    rwaycorp@yahoo.com                                  5837 Cove Landing Rd        Burke                   VA               22015-4710     1           1          1        1          1                                               4218     Owner-operator, individual
Mendieta & Sons Enterprise, Inc.     Mr.        Edgun        R        Andrade             Owner Operator   2012334752    mendietaandson@yahoo.com                            88 W 47th St                Bayonne                 NJ               07002-3202     1           1          1        1          1          Garbage, Refuse, Trash               4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Commodities Dry Bulk,Fresh
Integritas Logistics, Inc.                      Oxana                 Rodriguez           Owner Operator   2012336555    rodriguez.oxy@gmail.com                             436 Rutherford Ave          Lyndhurst               NJ               07071-1109     1           1          1                                                                   4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Produce,General Freight,Meat
Havana Dc Corp.                      Mr.        Jorge                 Garcia              Owner Operator   2012341501    havanadccorp@yahoo.com        9086621318            830 Westfield Ave           Elizabeth               NJ               07208-1270     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
Mrp Trucking, Inc.                              Gerges       A        Shakhloul           Owner Operator   2012342222                                                        156 W 3rd St                Bayonne                 NJ               07002-5232     1           1          1                              General Freight                      4218     Owner-operator, individual
Mikfran Logistics, LLC                          Michael      J        Aviles              Owner Operator   2012380186                                                        662 Fairview Ave            Fairview                NJ               07022-1809     1           1          1                              General Freight                      4218     Owner-operator, individual
Oneway Transport Inc.                           J                     Singh               Owner Operator   2012380398                                                        105 W Arthur Pl             Iselin                  NJ               08830-1112     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
AA and H Trucking Inc.                          Hugo         A        Gil-Rosado          Owner Operator   2012383488                                                        110 Jabez St                Newark                  NJ               07105-3105     1           1          1                              Garbage, Refuse, Trash               4218     Owner-operator, individual
PGR Transportation LLC               Mr.        Manohar      L        Aheer               Owner Operator   2012385640    manoharaheer@yahoo.com                              32 Crocus St                Woodbridge              NJ               07095-1904     1           1          1                              General Freight,Motor Vehicles       4218     Owner-operator, individual
Serie 29 Transport, Inc.                        Jesus        M        Amparo              Owner Operator   2012386054    djtali08@hotmail.com                                72 W 56th St                Bayonne                 NJ               07002-3316     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
STB Transportation, LLC              Mr.        Esteban      R.       Rodriguez           Owner Operator   2012386139                                                        573 Central Ave             Jersey City             NJ               07307-2583     1           1          1                                                                   4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Commodities Dry
JDD Rockway LLC                      Mr.        Jan                   Devecka             Owner Operator   2012388688    jandevecka@yahoo.com                                15 Argyle Pl                North Arlington         NJ               07031-6445     1           1          1                              Bulk,Construction,Food               4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Products,General Freight
Eighteen Wheel Transport Corp.       Mr.        Dagoberto    R        Mendez              Owner Operator   2012389409                                                        300 Duncan Ave              Jersey City             NJ               07306-7039     1           1          1                              General Freight                      4218     Owner-operator, individual
P B S Carriers Corp.                 Mr.        Bakhshish             Singh               Owner Operator   2012391371                                  2019185425            185 Tonnele Ave             Jersey City             NJ               07306-5132     1           1          1        1          1          Fresh Produce                        4218     Owner-operator, individual
E & E Moredo Transport, Inc.         Mr.        Iosvant               Moredo              Owner Operator   2012401646                                  8135142806            4111 Hudson Way             Carrollwood             FL               33618-5362     10          1          1        1          1          General Freight                      4218     Owner-operator, individual
S&A Trucking, LLC                               Hernan                Garcia              Owner Operator   2012403095                                                        95 3rd St                   Newark                  NJ               07107-3108     1           1          1                              General Freight                      4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Commodities Dry Bulk,General
M&C Transportation                   Mr.        Paul                  Corrao              Owner Operator   2012405973                                  6072674748            2 Walnut St                 Oneonta                 NY               13820-1824     1           1          1        1          1                                               4218     Owner-operator, individual   2007
                                                                                                                                                                                                                                                                                                                       Freight
Santiago Orellana                    Mr.        Santiago              Orellana            Owner Operator   2012406099    orelltruckig@yahoo.com                              130 3rd St                  Passaic                 NJ               07055-7617     1           1          1                              Construction                         4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       General Freight,Intermodal
MLA Transport, Inc.                  Ms.        Lori         A        Clifford            Owner Operator   2012406438                                                        188 Jefferson St            Newark                  NJ               07105-1622     4           1          1                                                                   4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Containers
Edgecliff LLC                        Ms.        Tonya                 Shenkin             Owner Operator   2012408038    redsol@msn.com                2014084440            725 River Rd                Edgewater               NJ               07020-1171     2           1          1        1          1          General Freight                      4218     Owner-operator, individual
Collar Services, Inc.                Mr.        John                  Gouker              Owner Operator   2012408546                                                        2622 SW 47th Ter            Cape Coral              FL               33914-6186     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
E G M Trucking Inc.                             Sergio                Garrido             Owner Operator   2012419264                                                        40 Jones St                 Jersey City             NJ               07306-3152     1           1          1                              Garbage, Refuse, Trash               4218     Owner-operator, individual
Thais Transport Corp.                Mr.        Thais        V        Vargas              Owner Operator   2012450100    thaisv05@gmail.com            8622387094            44 S Main St                Lodi                    NJ               07644-2220     1           1          1                              Aggregate                            4218     Owner-operator, individual
Ilhan Demir                                     Ilhan                 Demir               Owner Operator   2012455234                                                        254 Union Ave               Clifton                 NJ               07011-3216     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
Cesar A Coronado                     Mr.        Cesar        A        Coronado            Owner Operator   2012456031                                                        60 Clarke Ave               Jersey City             NJ               07304-1011     1           1          1                              General Freight                      4218     Owner-operator, individual
E & B Leasing                                   John                  Hippler             Owner Operator   2012461306    hippler0591@aol.com                                 22 Bergen Ave               Haskell                 NJ               07420-1002     1           1          1                              General Freight                      4218     Owner-operator, individual
Joaquim Matias                       Mr.        Joaquim               Matias              Owner Operator   2012461621    laritaraz@yahoo.com                                 146 Tappan St               Kearny                  NJ               07032-3317     2           1          1                                                                   4218     Owner-operator, individual
B Tushe Express LLC                  Mr.        Banush                Tushe               Owner Operator   2012502465    banusht@yahoo.com                                   406 Semel Ave               Garfield                NJ               07026-2143     1           1          1        1          1          General Freight,Refrigerated Food    4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       General Freight,Intermodal
All Direct Logistics, Inc.           Ms.        Antoinett             Gonzalez            Owner Operator   2012539928                                                        542 W Side Ave              Jersey City             NJ               07304-1518     1           1          1                                                                   4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Containers
Suramp Trucking Corp.                Mr.        Miguel       F        Aguilar             Owner Operator   2012563437                                                        376 Duncan Ave              Jersey City             NJ               07306-6724     1           1          1                              General Freight                      4218     Owner-operator, individual
BG Prenku, LLC                       Mr.        Genc                  Prenku              Owner Operator   2012567701    genc169@gmai.com                                    41 Dulles Dr                Dumont                  NJ               07628-3605     1           1          1        1                     General Freight                      4218     Owner-operator, individual
Bilvons Autos & Transport Services
                                     Ms.        Yvonne                Lamptey             Owner Operator   2012578347                                                        92 Railroad Ave             Hasbrouck Heights       NJ               07604-2887     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
LLC
Woodnrose Trucking Limited
                                     Mr.        Robert                Mohr                Owner Operator   2012613488                                                        39 Century Rd               Paramus                 NJ               7652           1           1          1                              General Freight                      4218     Owner-operator, individual
Liability Co.
KM2 Specialized Transport, Inc.      Ms.        Karen        I        Mattes              Owner Operator   2012614464    km2spectransinc@gmail.com                           33A 7th Ave                 Westwood                NJ               07675-2034     1           1          1                              General Freight                      4218     Owner-operator, individual
Juarez Enterprises LLC               Mr.        Victor                Juarez              Owner Operator   2012707476                                  2012549270            49 Grove St                 Elmwood Park            NJ               07407-2104     1           1          1        1          1          General Freight                      4218     Owner-operator, individual   2010
Straight Shot Transportation LLC     Mr.        Sam                   Myrtil              Owner Operator   2012733378                                                        1941 NW 12th Ave            Fort Lauderdale         FL               33311-3654     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
Victor Linton Trucking               Mr.        Victor                Linton              Owner Operator   2012759693                                                        291 Union St                Jersey City             NJ               07304-1513     1           1          1                              Intermodal Containers                4218     Owner-operator, individual
S Malatesta & Sons                   Mr.        Paul                  Malatesta           President        2012791500    malsons@yahoo.com             2012791500            61-65 Illinois Ave          Paterson                NJ               7503           1           1          1        1                     Household Goods                      4218     Owner-operator, individual   1957
Safe Freight Express LLC             Mr.        Daniel                Diaz-Vargas         Owner Operator   2012793295    rredimido@yahoo.com                                 231 Ripley Pl               Elizabeth               NJ               07206-2103     4           1          1                              General Freight                      4218     Owner-operator, individual
GEL Xpress LLC                       Mr.        Geosvany              Esquijarosa         Owner Operator   2012798651                                                        48 Grant Ave                Kearny                  NJ               07032-1118     2           1          1                              General Freight                      4218     Owner-operator, individual
Soprano Trucking, LLC                           Luan                  Caka                Owner Operator   2012810807                                                        153 Wheaton Pl              Rutherford              NJ               07070-2723     1           1          1                              General Freight                      4218     Owner-operator, individual
Hazel Transportation, Inc.           Mr.        Celal                 Kiziltan            Owner Operator   2012816412                                                        2500 Rachel Ter             Pine Brook              NJ               07058-9369     1           1          1        1          1          General Freight                      4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       General Freight,Intermodal
Highlane Cargo LLC                              Randolph              Smith               Owner Operator   2012818827                                  8882488796            85 Morgan St                Bergenfield             NJ               07621-3517     1           1          1                                                                   4218     Owner-operator, individual
                                                                                                                                                                                                                                                                                                                       Containers,Paper Products
                                                                      Orellana-
Ramon Orellana-Maldonado                        Ramon                                     Owner Operator   2012827689                                                        556 56th St                 West New York           NJ               07093-1235     1           1          1                              General Freight                      4218     Owner-operator, individual
                                                                      Maldonado
                                                                                                                         susana@truckerspermitting.c
Pichy Transport LLC                             Aliosha               Pichel              Owner Operator   2012827791                                                        6009 Hudson Ave             West New York           NJ               07093-5853     1           1          1                              General Freight                      4218     Owner-operator, individual
                                                                                                                         om
JJDM Trucking Corp.                  Mr.        Joery                 Martinez            Owner Operator   2012828025                                                        621 Summit Ave              Union City              NJ               07087-3422                 1          1                              General Freight                      4218     Owner-operator, individual
Maneli Trucking LLC                  Ms.        Tatjana               Bogdanovski         Owner Operator   2012829456    lazebagdanovski@yahoo.com                           256 Oakwood Dr              Paramus                 NJ               07652-3315     2           1          1                              General Freight                      4218     Owner-operator, individual




                                                                                                                                                                                                                                                                                                                                                                     DEFAPPX0007
EXHIBIT A-2




              DEFAPPX0008
DEFAPPX0009
EXHIBIT A-3




              DEFAPPX0010
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019                                     ·

 ·1· · · · · · ·IN THE UNITED STATES DISTRICT COURT

 ·2· · · · · · ·FOR THE MIDDLE DISTRICT OF FLORIDA

 ·3· · · · · · · · · · · ·TAMPA DIVISION

 ·4· · · · · · · · · · · · · ·--o0o--

 ·5

 ·6·   ·John Northrup, Individually and· )
 · ·   ·on behalf of a Class of Similarly)
 ·7·   ·Situated Individuals,· · · · · · )
 · ·   · · · · · · · · · · · · · · · · · )
 ·8·   · · · · · · · · Plaintiff,· · · · )
 · ·   · · · · · · · · · · · · · · · · · )
 ·9·   · · · · · · vs.· · · · · · · · · ·) No. 8:17-cv-01890-CEH
 · ·   · · · · · · · · · · · · · · · · · )
 10·   ·Innovative Health Insurance· · · )
 · ·   ·Partners, LLC, CyberX Group, LLC,)
 11·   ·David E. Lindsey; and Independent)
 · ·   ·Truckers Group, Inc.,· · · · · · )
 12·   · · · · · · · · · · · · · · · · · )
 · ·   · · · · · · · · ·Defendants.· · · )
 13·   ·________________________________ )

 14

 15

 16

 17· · · · · · · · · · · · DEPOSITION OF

 18· · · · · · · · · · · · CHRIS PEARSON

 19· · · · · · · ________________________________
 · · · · · · · · · · · · ·March 11, 2019
 20

 21

 22

 23

 24· ·REPORTED BY BRANDON D. COMBS

 25· ·RPR, TEXAS CSR 10927, CALIFORNIA CSR 12978


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                               DEFAPPX0011
     JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                            Chris Pearson on 03/11/2019           Pages 2..5
                                                       Page 2                                                                    Page 4
·1· · · · · · · · · · · · · INDEX                               ·1· ·Exhibit 11· ·Programmable SMS Logs· · · · · · · · 55
·2· · · · · · · · · · · · · · · · · · · · · · · · · · Page      ·2
·3· ·Examination by MR. LEHRMAN· · · · · · · · · · · · · 7      ·3· ·Exhibit 12· ·Programmable SMS Logs· · · · · · · · 55
·4· ·Examination by MR. RICHMOND· · · · · · · · · · · · 90      ·4
·5· ·Further Examination by MR. LEHRMAN· · · · · · · · ·98      ·5· ·Exhibit 13· ·Spreadsheet· · · · · · · · · · · · · 65
·6· ·Further Examination by MR. RICHMOND· · · · · · · ·102      ·6
·7                                                              ·7· ·Exhibit 14· ·Spreadsheet· · · · · · · · · · · · · 69
·8· · · · · · · · · · · · --o0o--                               ·8
·9                                                              ·9
10                                                              10
11                                                              11
12                                                              12
13                                                              13
14                                                              14
15                                                              15
16                                                              16
17                                                              17
18                                                              18
19                                                              19
20                                                              20
21                                                              21
22                                                              22
23                                                              23
24                                                              24
25                                                              25

                                                       Page 3                                                                    Page 5
·1· · · · · · · · · · · · · EXHIBITS                            ·1·   ·   ·   ·   ·   ·   ·IN THE UNITED STATES DISTRICT COURT
·2                                                              ·2·   ·   ·   ·   ·   ·   ·FOR THE MIDDLE DISTRICT OF FLORIDA
                                                                ·3·   ·   ·   ·   ·   ·   · · · · · ·TAMPA DIVISION
·3· ·Number· · · · · · · · Description· · · · · · · · · ·Page
                                                                ·4·   ·   ·   ·   ·   ·   · · · · · · · ·--o0o--
·4                                                              ·5
·5· ·Exhibit 1· · Notice of Deposition· · · · · · · · · 7       ·6·   ·JOHN NORTHRUP, Individually and· )
                                                                · ·   ·on behalf of a Class of Similarly)
·6
                                                                ·7·   ·Situated Individuals,· · · · · · )
·7· ·Exhibit 2· · Leads Details· · · · · · · · · · · · ·9       · ·   · · · · · · · · · · · · · · · · · )
·8                                                              ·8·   · · · · · · · · Plaintiff,· · · · )
·9· ·Exhibit 3· · Auto Dialer, Contact Name:· · · · · ·12       · ·   · · · · · · · · · · · · · · · · · )
                                                                ·9·   · · · · · · vs.· · · · · · · · · ·) No. 8:17-cv-01890-CEH
10· · · · · · · · John Northrup
                                                                · ·   · · · · · · · · · · · · · · · · · )
11                                                              10·   ·Innovative Health Insurance· · · )
12· ·Exhibit 4· · Welcome, MyHealthPass ADMIN· · · · · 13       · ·   ·Partners, LLC, CyberX Group, LLC,)
13                                                              11·   ·David E. Lindsey; and Independent)
                                                                · ·   ·Truckers Group, Inc.,· · · · · · )
14· ·Exhibit 5· · Twilio Acceptable Use Policy· · · · ·17
                                                                12·   · · · · · · · · · · · · · · · · · )
15                                                              · ·   · · · · · · · · Defendants.· · · ·)
16· ·Exhibit 6· · Cyberxgroup.com, AWIS Admin,· · · · ·40       13·   ·________________________________ )
                                                                14
17· · · · · · · · Welcome, Elissa Still
                                                                15·   · · · · · · · · · · · · --oOo--
18                                                              16·   · · · · · ·BE IT REMEMBERED THAT on Monday, March 11,
19· ·Exhibit 7· · SMS Broadcaster· · · · · · · · · · · 40       17·   ·2019, commencing at 1:04 P.M. thereof, at
20                                                              18·   ·1201 North Riverfront Boulevard, Suite 150, Dallas,
                                                                19·   ·Texas, before me, BRANDON D. COMBS, a Certified
21· ·Exhibit 8· · Declaration of Christopher Pearson· ·43
                                                                20·   ·Shorthand Reporter, personally appeared
22                                                              21·   · · · · · · · · · · ·CHRIS PEARSON,
23· ·Exhibit 9· · Programmable SMS Logs· · · · · · · · 52       22·   ·called as a witness by the Plaintiff, being first duly
24                                                              23·   ·sworn, testified as follows:
                                                                24·   · · · · · · · · · · · · ·--o0o--
25· ·Exhibit 10· ·Programmable SMS Logs· · · · · · · · 52
                                                                25


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                           DEFAPPX0012
                                                                                                                                          YVer1f
     JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                            Chris Pearson on 03/11/2019           Pages 6..9
                                                         Page 6                                                            Page 8
·1· · · · · · ·EDWARDS POTTINGER, LLC, 425 North Andrews        ·1·     ·to testify as to the topics in this deposition notice;
·2·   ·Avenue, Suite 2, Fort Lauderdale, FL 33301, represented  ·2·     ·is that right?
·3·   ·by SETH M. LEHRMAN, Attorney at Law, appeared as counsel
                                                                ·3·     · · · A.· ·That's correct.
·4·   ·on behalf of the Plaintiff.
                                                                ·4·     · · · Q.· ·And for purposes of today's deposition, if I
·5·   · · · · · ·Phone: 954-524-2820
                                                                ·5·     ·refer to CyberX Group, LLC as CyberX, will that be
· ·   · · · · · ·Email: seth@epllc.com
                                                                ·6·     ·clear?
·6
                                                                ·7·     · · · A.· ·It's fine, yes.
·7
·8·   · · · · · ·PLATT CHEEMA RICHMOND, PLLC,                   ·8·     · · · Q.· ·And, sir, I see there are topics starting at
·9·   ·1201 North Riverfront Boulevard, Suite 150, Dallas,      ·9·     ·the bottom of page 1, continuing to towards the bottom
10·   ·TX 75207, represented by WILLIAM S. RICHMOND, Attorney   10·     ·of page 2, eight topics.· You've been designated as to
11·   ·at Law, appeared as counsel on behalf of the Defendants. 11·     ·all of those topics; correct?
12·   · · · · · ·Phone: 214-559-2700                            12·     · · · A.· ·Correct.
· ·   · · · · · ·Email: brichmond@pcrfirm.com                   13·     · · · Q.· ·And Mr. Pearson, can you tell us, what's your
13                                                              14·     ·position, if any, with CyberX?
14                                                              15·     · · · A.· ·I am a cofounder of CyberX, and also
15·   · · · · · ·ALSO PRESENT:· Elissa Still
                                                                16·     ·president as well.
16
                                                                17·     · · · Q.· ·When did you cofound CyberX?
17·   · · · · · · · · · · · · ·--o0o--
                                                                18·     · · · A.· ·I believe it was 2016.
18
                                                                19·     · · · Q.· ·And did CyberX begin operations in 2016?
19
20
                                                                20·     · · · A.· ·Yes.
21                                                              21·     · · · Q.· ·And what is CyberX's business?
22                                                              22·     · · · A.· ·We create custom software solutions.
23                                                              23·     · · · Q.· ·You've produced, or CyberX has provided us
24                                                              24·     ·with some screen shots of software that appears to have
25                                                              25·     ·the CyberX name on that; is that right?

                                                         Page 7                                                            Page 9
·1                                                                ·1·   · · · A.· ·Yes.
·2·   · · · · · · · · · · · ·EXAMINATION                          ·2·   · · · Q.· ·Is that one of the software solutions that
·3                                                                ·3·   ·CyberX has developed?
·4·   ·BY MR. LEHRMAN:                                            ·4·   · · · A.· ·Yes.
·5·   · · · Q.· ·Good afternoon, sir.· My name is Seth            ·5·   · · · Q.· ·And what is that software?
·6·   ·Lehrman.· I'm an attorney, along with Cory Fein, who       ·6·   · · · A.· ·That's a CRM, at high level would be a CRM
·7·   ·you heard briefly say hello.· We're here to take a         ·7·   ·system.
·8·   ·deposition today of CyberX Group, LLC.                     ·8·   · · · Q.· ·What is the specific CRM system that CyberX
·9·   · · · · · ·Can you tell us your name, please.               ·9·   ·developed that's shown or depicted in those screen
10·   · · · A.· ·Chris Pearson.                                   10·   ·prints that have been produced in discovery?
11·   · · · Q.· ·And Mr. Pearson, you've been designated by       11·   · · · A.· ·That particular screen shot shows the
12·   ·CyberX Group, LLC to testify on its behalf today?          12·   ·tracking and -- of any activity that occurs with any
13·   · · · A.· ·Yes.                                             13·   ·communications that go on from within our system.
14·   · · · · · ·(Whereupon, Exhibit 1 was marked for             14·   · · · Q.· ·When you say our system, I want to identify,
15·   · · · · · ·identification.)                                 15·   ·what's the title of the software, the name of the CRM
16·   ·BY MR. LEHRMAN:                                            16·   ·that's identified in those screen prints?
17·   · · · Q.· ·So, sir, I'm handing you, and a copy to your     17·   · · · A.· ·Do you mind asking that a different way, see
18·   ·counsel, what's been marked as Plaintiff Exhibit 1.        18·   ·what you're looking for.
19·   ·I'll read in the title, Revised Notice of Deposition of    19·   · · · Q.· ·Sure.· And we'll -- we'll mark --
20·   ·Defendant CyberX Group, LLC under Rule 30(b)(6).           20·   · · · · · ·You mind?
21·   · · · · · ·Do you see this document?                        21·   · · · · · ·THE REPORTER:· Go ahead.
22·   · · · A.· ·Yes, I do.                                       22·   · · · · · ·(Whereupon, Exhibit 2 was marked for
23·   · · · Q.· ·Have you seen this document before?              23·   · · · · · ·identification.)
24·   · · · A.· ·Yes, I have.                                     24·   ·BY MR. LEHRMAN:
25·   · · · Q.· ·You've been designated by CyberX Group, LLC      25·   · · · Q.· ·I'm handing you what's been marked as


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0013
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 18..21
                                                        Page 18                                                           Page 20
·1·   · · · · · ·Counsel, I'm sorry, I only have one copy of      ·1·   ·I'll assume that you've understood my question; is that
·2·   ·this.                                                      ·2·   ·fair?
·3·   · · · · · ·Mr. Pearson, this is the document that says      ·3·   · · · A.· ·Yes.
·4·   ·Twilio acceptable use policy; is that right?               ·4·   · · · Q.· ·Also, because today's deposition is a
·5·   · · · A.· ·Yes.                                             ·5·   ·Rule 30(b)(6) deposition of CyberX, and you're
·6·   · · · Q.· ·And that's one of the documents you              ·6·   ·testifying on behalf of CyberX, I may say during the
·7·   ·identified earlier as being one that you reviewed in       ·7·   ·deposition, I probably will, "you."· And when I say
·8·   ·preparing for today's deposition?                          ·8·   ·"you" during today's deposition, I mean CyberX.
·9·   · · · A.· ·Yes.                                             ·9·   · · · · · ·Is that clear?
10·   · · · Q.· ·So you've indicated that the CyberX admin        10·   · · · A.· ·Understood.
11·   ·portal is used by executives and managers exclusively      11·   · · · Q.· ·Now, at other times I may ask you,
12·   ·and not customers; right?                                  12·   ·Mr. Pearson, what you personally know, or what you
13·   · · · A.· ·Yes.                                             13·   ·personally did.· And if I mean to inquire of you in
14·   · · · Q.· ·And that software was the only CyberX            14·   ·your individual capacity, then I'll clarify that.
15·   ·software that was used in sending the text messages        15·   · · · · · ·Is that clear?
16·   ·that are the subject of this lawsuit; right?               16·   · · · A.· ·Yes.
17·   · · · A.· ·Yes.                                             17·   · · · Q.· ·By the way, the last thing is I'm, I
18·   · · · Q.· ·And so was it -- were CyberX executives or       18·   ·apologize in advance, I'm kind of excitable.· I don't
19·   ·managers involved in sending the text messages?            19·   ·mean to cut you off; certainly Mr. Richmond will not
20·   · · · A.· ·Yes.· And if it's okay for me to expand on       20·   ·allow me to cut you off.
21·   ·that.· At the time when this occurred, I was the only      21·   · · · · · ·But if you feel that I cut short your
22·   ·one at that point in time, executive in management,        22·   ·opportunity to fully answer a question, please let me
23·   ·handling that.                                             23·   ·know and I'll be happy to let you continue to answer.
24·   · · · Q.· ·And that was when?                               24·   · · · · · ·All right?
25·   · · · A.· ·That would have been back in June of --          25·   · · · A.· ·Understood.

                                                        Page 19                                                           Page 21
·1·   ·June 30, 2017.                                             ·1·   · · · Q.· ·So the time frame, you indicated, was back in
·2·   · · · Q.· ·Mr. Pearson, have you testified before at any    ·2·   ·June 30, 2017.· At that time you were the only person
·3·   ·type of deposition?                                        ·3·   ·at CyberX who had what responsibility that you were
·4·   · · · A.· ·No.                                              ·4·   ·just describing?
·5·   · · · Q.· ·Have you ever given testimony in court           ·5·   · · · A.· ·At that time the only -- yeah, I was the only
·6·   ·before?                                                    ·6·   ·person at that point in time that had responsibility to
·7·   · · · A.· ·No.                                              ·7·   ·go in and execute anything that had to do with any
·8·   · · · Q.· ·So let me, just to be clear, let me tell you     ·8·   ·marketing materials.
·9·   ·what are kind of, I guess, the ground rules for today's    ·9·   · · · Q.· ·And that would include sending text messages?
10·   ·deposition, if that's okay.· All right?                    10·   · · · A.· ·Yes.
11·   · · · A.· ·Okay.                                            11·   · · · Q.· ·And that included sending the text messages
12·   · · · Q.· ·First off, you understand you've taken an        12·   ·that are the subject of this lawsuit?
13·   ·oath to tell the truth; right?                             13·   · · · · · ·MR. RICHMOND:· Lacks foundation, objection.
14·   · · · A.· ·Yes.                                             14·   ·Assumes facts not in evidence.
15·   · · · Q.· ·And I'm here to ask you questions.· There's a    15·   ·BY MR. LEHRMAN:
16·   ·court reporter that's taking down everything that's        16·   · · · Q.· ·That's correct?
17·   ·said.· Once I ask the question and finish asking it,       17·   · · · · · ·MR. RICHMOND:· You can answer, unless I
18·   ·I'll ask you to think about it and give us an answer if    18·   ·direct you not to answer.· Let me finish my objection,
19·   ·you've understood the question; all right?                 19·   ·and then you can answer.
20·   · · · A.· ·Okay.                                            20·   · · · · · ·THE WITNESS:· Yes.
21·   · · · Q.· ·If you don't understand my question, please      21·   ·BY MR. LEHRMAN:
22·   ·let me know, and I'm happy to rephrase it; is that all     22·   · · · Q.· ·And the text messages that were -- are the
23·   ·right?                                                     23·   ·subject of this lawsuit, were sent on what date?
24·   · · · A.· ·Yes.                                             24·   · · · A.· ·I believe, based on the reporting that's in,
25·   · · · Q.· ·If I ask a question and you answer it, then      25·   ·I'm looking at Exhibit 4 here, the initial text was


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0014
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 22..25
                                                        Page 22                                                           Page 24
·1·   ·sent on 6/30/2017.· So June 30.                            ·1·   ·these leads?· For example, was it a .CSV file, or some
·2·   · · · Q.· ·Can you tell me, how is it that you              ·2·   ·other way produced?
·3·   ·personally, Mr. Pearson, used the admin portal to send     ·3·   · · · A.· ·I don't remember specifically, but most
·4·   ·the text messages that are the subject of this lawsuit?    ·4·   ·likely it would be a .CSV file, is the common file
·5·   · · · A.· ·So it starts by me first uploading the leads     ·5·   ·standard for this.
·6·   ·or data into our system.· It's a manual process of         ·6·   · · · Q.· ·Is CyberX's admin portal able to import or
·7·   ·uploading the data, and then determining, based on the     ·7·   ·upload CSV files?
·8·   ·data columns, the appropriate fields.                      ·8·   · · · A.· ·Yes.
·9·   · · · · · ·So, for example, basically I go through and I    ·9·   · · · Q.· ·Is it able to upload other formats of data?
10·   ·look at, first name column is first name, phone number     10·   · · · A.· ·I do not believe so.
11·   ·is phone number.                                           11·   · · · Q.· ·But in this instance CyberX was able to
12·   · · · · · ·So once the data is uploaded into the system     12·   ·upload a set of leads that were obtained from
13·   ·and aligned, then the content of the message is added.     13·   ·FleetSeek; is that right?
14·   ·I manually click "send" to send to that list that I had    14·   · · · A.· ·Correct.
15·   ·just installed into the system.                            15·   · · · Q.· ·And you indicated earlier that that process
16·   · · · Q.· ·After you clicked "send" to send the list        16·   ·is done manually?
17·   ·that was put into the system, then what?                   17·   · · · A.· ·Yes.
18·   · · · A.· ·Then the system delivers the communications.     18·   · · · Q.· ·What do you mean by that being a manual
19·   ·We monitor the delivery of them.· You can imagine          19·   ·process?
20·   ·software sometimes has bugs, so we ensure that they're     20·   · · · A.· ·I physically take the list, upload the list,
21·   ·in fact gone through and sent out.                         21·   ·which allows the system to read the data, and at that
22·   · · · Q.· ·Let me break that down step by step.             22·   ·point in time I manually have to align the columns, the
23·   · · · · · ·The first thing you indicated is that you        23·   ·data columns.
24·   ·upload leads or data into the system; right?               24·   · · · Q.· ·When you say the system, are you referring to
25·   · · · A.· ·Yes.                                             25·   ·CyberX's admin portal or something else?

                                                        Page 23                                                           Page 25
·1·   · · · Q.· ·So what leads are you referring to?· Those       ·1·   · · · A.· ·Yes, CyberX's admin portal.
·2·   ·leads I saw reference to, phone numbers that were          ·2·   · · · Q.· ·And when you refer to aligning the columns,
·3·   ·obtained from FleetSeek, are those the leads you're        ·3·   ·do you mean that you have to map the columns in the
·4·   ·referring to, or something else?                           ·4·   ·FleetSeek data file to the columns that exist in the
·5·   · · · A.· ·In this case, yes, the FleetSeek leads.          ·5·   ·admin portal?
·6·   · · · Q.· ·So the text messages that were sent that are     ·6·   · · · A.· ·Yes, correct.
·7·   ·the subject of this lawsuit, were those text messages      ·7·   · · · Q.· ·Meaning you want to match up the first name
·8·   ·sent, all sent to phone numbers obtained from              ·8·   ·in the data file with the first name column in the
·9·   ·FleetSeek?                                                 ·9·   ·admin portal and so on?
10·   · · · A.· ·Yes.                                             10·   · · · A.· ·Yes, so our system can identify to know what
11·   · · · Q.· ·And can you tell me, what is FleetSeek?          11·   ·data is in that particular column.
12·   · · · A.· ·I'm not familiar with FleetSeek, other than      12·   · · · Q.· ·So that's what's manual in terms of the work
13·   ·that they had supplied those leads.· So I believe that     13·   ·that's done of bringing this data into the CyberX admin
14·   ·they would be a lead vendor of some type, but I do not     14·   ·portal; right?
15·   ·know.                                                      15·   · · · A.· ·First step.· And then you click to upload the
16·   · · · Q.· ·But CyberX purchased these leads from            16·   ·data.· And then the next step is we do a review, or I
17·   ·FleetSeek?                                                 17·   ·did a review of the data to determine the number that
18·   · · · A.· ·No.                                              18·   ·we had and if it had given any errors.
19·   · · · Q.· ·How did CyberX acquire these leads?              19·   · · · Q.· ·And CyberX did that, everything you just
20·   · · · A.· ·They were provided to me.                        20·   ·described, with respect to obtaining these leads from
21·   · · · Q.· ·When you say provided to you, to you             21·   ·FleetSeek; right?
22·   ·personally or to CyberX or --                              22·   · · · A.· ·Yes, I did that.
23·   · · · A.· ·To CyberX, but I was the recipient of them,      23·   · · · Q.· ·You personally did that on behalf of CyberX?
24·   ·yes.                                                       24·   · · · A.· ·Yes.
25·   · · · Q.· ·What was the format in which CyberX received     25·   · · · Q.· ·And once you did this, this lead data from


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0015
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 26..29
                                                        Page 26                                                           Page 28
·1·   ·FleetSeek was saved in the CyberX admin portal;            ·1·   ·time.
·2·   ·correct?                                                   ·2·   · · · · · ·So once we upload the list, that's also part
·3·   · · · A.· ·Yes.                                             ·3·   ·of that manual process before we save that data.
·4·   · · · Q.· ·And that data that was saved in the admin        ·4·   ·Finalize it, and has to be given a name, which is in
·5·   ·portal included telephone numbers for these various        ·5·   ·this case the tag.
·6·   ·leads?                                                     ·6·   · · · Q.· ·So this tag is a unique identifier for an
·7·   · · · A.· ·Yes.                                             ·7·   ·entire list?
·8·   · · · Q.· ·You identified the next step in the process      ·8·   · · · A.· ·Correct.
·9·   ·is adding content of a message; right?                     ·9·   · · · Q.· ·And in this instance, the tag 3KITG630, was
10·   · · · A.· ·Yes.                                             10·   ·that the tag that identified the list of FleetSeek
11·   · · · Q.· ·And when you say message, you're referring to    11·   ·leads?
12·   ·text message or something else?                            12·   · · · A.· ·Yes, and this tag was created by myself.
13·   · · · A.· ·Yes, the actual text content that will go out    13·   · · · Q.· ·And when you, on behalf of CyberX, entered
14·   ·in the text message itself.                                14·   ·the text message into the text box in the admin portal,
15·   · · · Q.· ·And can you describe how that works, how         15·   ·were you able to apply that text message to the entire
16·   ·CyberX goes about adding content for a text message        16·   ·group of leads with that same tag?
17·   ·into its admin portal?                                     17·   · · · A.· ·Yes.
18·   · · · A.· ·We have a simple text box and we copy and        18·   · · · Q.· ·In other words, you didn't have to manually
19·   ·paste, or type the words in.                               19·   ·type the text message into a text box for each
20·   · · · Q.· ·Did you personally enter the text for the        20·   ·individual record?
21·   ·text message into this text box in the admin portal?       21·   · · · A.· ·That is correct.
22·   · · · A.· ·Yes, I did.                                      22·   · · · Q.· ·And now, you indicated the next step in the
23·   · · · Q.· ·And do you have to manually enter that text      23·   ·process is that CyberX clicks "send" to cause all the
24·   ·into each one of the records, or is there some other       24·   ·text messages to be sent to the -- everyone in the
25·   ·process?                                                   25·   ·list; is that right?

                                                        Page 27                                                           Page 29
·1·   · · · A.· ·It's a different process for each one.           ·1·   · · · A.· ·Correct.
·2·   · · · Q.· ·What's that process?                             ·2·   · · · Q.· ·Is there a document that you've identified in
·3·   · · · A.· ·So those contents that I was talking about,      ·3·   ·terms of the screen shot documents, that shows that
·4·   ·that upload process, we then put a tag, if I refer to      ·4·   ·send button?
·5·   ·Exhibit 3, you can see below there's a tag, which is a     ·5·   · · · A.· ·Not any of these screen shots, no.
·6·   ·unique identifier.                                         ·6·   · · · Q.· ·Is that a button that exists in the admin
·7·   · · · · · ·That unique identifier, we tag to the actual     ·7·   ·portal or somewhere else?
·8·   ·content so that when we deliver the message, any lead      ·8·   · · · A.· ·In the admin portal.
·9·   ·in that particular tag will be sent those contents.        ·9·   · · · Q.· ·Is there a document that you've identified,
10·   · · · Q.· ·So I'm looking at Exhibit 3, the very bottom     10·   ·one of these screen shot documents, that shows us how
11·   ·of the page where it says Tag 3K -- can't read the         11·   ·one would navigate to that part of the admin portal in
12·   ·rest, 3KITG630?                                            12·   ·order to click the send button?
13·   · · · A.· ·Yes.                                             13·   · · · A.· ·Not in these documents, no.
14·   · · · Q.· ·That tag identifies a specific text message      14·   · · · Q.· ·Can you describe, meaning can CyberX describe
15·   ·template; is that fair to say?                             15·   ·for us, where in the admin portal one would access this
16·   · · · A.· ·It identifies the particular list that           16·   ·send button?
17·   ·that -- this, in this case, that lead was in.· Maybe a     17·   · · · A.· ·Yes.· We have a feature called global
18·   ·better way to put it is it groups them together.           18·   ·communications.· Under global communications is where
19·   · · · Q.· ·You say groups them together, meaning a group    19·   ·this is housed.
20·   ·of these content records?                                  20·   · · · Q.· ·So I refer you, bring your attention to
21·   · · · A.· ·I'm not sure the best way to handle this.· If    21·   ·Plaintiff Exhibit 4, which is another view of a lead
22·   ·you go back to a previous thing that you stated.           22·   ·detail page?
23·   · · · · · ·The list that we talked about uploading, at      23·   · · · A.· ·Yes.
24·   ·the time that we upload, I create a name, which is the     24·   · · · Q.· ·And in the left-hand side of the page, I
25·   ·unique -- the tag or the unique identifier, at that        25·   ·think you referred to that earlier as something related


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0016
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 30..33
                                                        Page 30                                                           Page 32
·1·   ·to navigation?                                             ·1·   ·what we call SMS manager.
·2·   · · · A.· ·Yes.· Call this our left-hand navigation, or     ·2·   · · · Q.· ·And this SMS manager screen, this existed
·3·   ·left panel navigation is also commonly referred to.        ·3·   ·back in June 30, 2017?
·4·   · · · Q.· ·Towards the bottom of the left-hand              ·4·   · · · A.· ·Yes.
·5·   ·navigation, there's an option that says global             ·5·   · · · Q.· ·And is that what CyberX used in order to hit
·6·   ·communications?                                            ·6·   ·"send" and send the text messages that are the subject
·7·   · · · A.· ·Correct.                                         ·7·   ·of this lawsuit?
·8·   · · · Q.· ·Is that the global communications option that    ·8·   · · · A.· ·Yes.
·9·   ·you identified earlier?                                    ·9·   · · · Q.· ·And can you describe, then, the operation of
10·   · · · A.· ·Yes.· And then there's what's called a           10·   ·the SMS manager screen?
11·   ·sublink under that in this particular screen shot          11·   · · · A.· ·Yes.· So that's actually the same screen that
12·   ·that's cut off.· But if it had not been cut off, there     12·   ·contains the button for uploading the leads that we had
13·   ·is -- below there is where it would read, SMS or           13·   ·discussed earlier.
14·   ·text message.                                              14·   · · · · · ·So once the leads are there, that's where the
15·   · · · Q.· ·So email is a sublink to global                  15·   ·text box you select -- so you check off and select to
16·   ·communications?                                            16·   ·manage that list, which contains the text box for
17·   · · · A.· ·Yes.                                             17·   ·adding the contents for the text communication itself.
18·   · · · Q.· ·And below email is another sublink that's not    18·   · · · Q.· ·So one function that's available in the SMS
19·   ·visible on Exhibit 4, and that refers to SMS or            19·   ·manager screen is to upload leads through that screen;
20·   ·text messages; is that right?                              20·   ·right?
21·   · · · A.· ·Yes.· There may also be a couple of other        21·   · · · A.· ·Yes.
22·   ·methods I'm not recalling right now, so I don't know       22·   · · · Q.· ·Another option is to then manage that list
23·   ·that SMS is the next direct one below there.· But it       23·   ·that's been uploaded through that screen; correct?
24·   ·will be underneath that global communications.             24·   · · · A.· ·Yes.
25·   · · · Q.· ·So there may be other sublinks --                25·   · · · Q.· ·Another available function is this is where,

                                                        Page 31                                                           Page 33
·1·   · · · A.· ·Yes.                                             ·1·   ·the SMS manager screen, is where the text box is
·2·   · · · Q.· ·-- under global communications, but amongst      ·2·   ·located to enter the text message or body of the
·3·   ·those is one for SMS or text messages?                     ·3·   ·message; right?
·4·   · · · A.· ·Correct.                                         ·4·   · · · A.· ·Correct.
·5·   · · · Q.· ·And by the way, one other thing I'll say         ·5·   · · · Q.· ·And I think you've indicated the send text
·6·   ·about ground rules, is that -- because you were            ·6·   ·message button is also located on this SMS manager
·7·   ·"yesing" while I was asking a question, which I            ·7·   ·screen; right?
·8·   ·understand.                                                ·8·   · · · A.· ·Yes.
·9·   · · · · · ·But when we get the transcript back, we want     ·9·   · · · Q.· ·Are there any other functions available on
10·   ·to make sure that we both understand what the              10·   ·the SMS manager screen other than the ones that you've
11·   ·transcript says.· So what I forgot to tell you earlier     11·   ·described?
12·   ·is that, please wait for me to complete my question        12·   · · · A.· ·Yes.
13·   ·before you give an answer.                                 13·   · · · Q.· ·Are there any functions that are related to
14·   · · · · · ·Likewise, I'll do the same.· I'll wait for       14·   ·the sending of text messages?
15·   ·your answer to be complete before I ask the next           15·   · · · A.· ·Yes.
16·   ·question.· That way we'll have a clear transcript;         16·   · · · Q.· ·And what are those?
17·   ·okay?                                                      17·   · · · A.· ·It would be what we call dynamic tags.
18·   · · · A.· ·Understood.                                      18·   · · · Q.· ·Any other functions on the SMS manager screen
19·   · · · Q.· ·Okay.· Thank you, sir.                           19·   ·involved in sending text messages?
20·   · · · · · ·So if CyberX executive or manager selects the    20·   · · · A.· ·Not that I recall.
21·   ·SMS or text message sublink under global                   21·   · · · Q.· ·So you just mentioned dynamic tags.· What are
22·   ·communications, then where does that take one within       22·   ·dynamic tags?
23·   ·the admin portal?                                          23·   · · · A.· ·So if I were to put a dynamic tag in there
24·   · · · A.· ·To a new screen.· I should say different         24·   ·that says first name, it will personalize that when the
25·   ·screen.· It's a different screen where we have our,        25·   ·text is sent.


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0017
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 34..37
                                                        Page 34                                                           Page 36
·1·   · · · Q.· ·So in other words, it will, that dynamic tag     ·1·   ·contact.· Does that help clarify?
·2·   ·first name, in the example you've given, will cause the    ·2·   · · · Q.· ·Yes, sir, thank you.· So looking at this
·3·   ·admin portal to go grab the first name of a record from    ·3·   ·activity feed, the bottom record states, lead imported
·4·   ·the list and insert that first name into the               ·4·   ·from admin, the date of June 30, 2017, at 11:20 A.M.
·5·   ·text message; is that right?                               ·5·   ·EST?
·6·   · · · A.· ·Correct.                                         ·6·   · · · A.· ·Correct.
·7·   · · · Q.· ·And were dynamic tags used in connection with    ·7·   · · · Q.· ·And below that it notes that you, Chris
·8·   ·the text messages that were sent that are the subject      ·8·   ·Pearson, are the -- identified as admin name; right?
·9·   ·of this lawsuit?                                           ·9·   · · · A.· ·Yes.
10·   · · · A.· ·I don't recall.· In looking at Exhibit 4, in     10·   · · · Q.· ·And this is consistent with CyberX's
11·   ·the contents of the message, I do not believe that any     11·   ·testimony that you were the person who was -- who had
12·   ·dynamic tags would have been used in this message.         12·   ·imported the FleetSeek leads into the admin portal;
13·   · · · Q.· ·And so when you're looking at Exhibit 4, can     13·   ·right?
14·   ·you direct us to where you're looking for the content      14·   · · · A.· ·Yes.
15·   ·of the message?                                            15·   · · · Q.· ·So am I correct in understanding that this
16·   · · · A.· ·Yeah, I'm looking at this one right here,        16·   ·record I just read from indicates that CyberX uploaded
17·   ·second from the bottom.· That's the actual message         17·   ·the FleetSeek leads on June 30, 2017, at approximately
18·   ·there, that was sent.                                      18·   ·11:20 A.M. EST?
19·   · · · Q.· ·The one that starts, hate the price of           19·   · · · A.· ·Yes.
20·   ·Obamacare, question mark?                                  20·   · · · Q.· ·And amongst those leads was the lead for the
21·   · · · A.· ·Correct.                                         21·   ·plaintiff in this case, John Northrup; is that right?
22·   · · · Q.· ·So, this area of this lead detail page that      22·   · · · A.· ·Yes.
23·   ·you I are both reading from, there's one, two, three,      23·   · · · Q.· ·And then the record above that in the
24·   ·four records or notes or whatever that are listed          24·   ·activity feed, also had the same date, June 30, 2017,
25·   ·there.· What does CyberX refer to this area of the lead    25·   ·at 2:36 P.M. EST; right?

                                                        Page 35                                                           Page 37
·1·   ·detail page as?                                            ·1·   · · · A.· ·Yes.
·2·   · · · A.· ·This would be the activity feed.                 ·2·   · · · Q.· ·That's the record that you identified
·3·   · · · Q.· ·What kind of activity is displayed in this       ·3·   ·indicates the text message that was sent specifically
·4·   ·activity feed?                                             ·4·   ·to this particular lead; right?
·5·   · · · A.· ·Basically any action that occurs, related to     ·5·   · · · A.· ·Yes.
·6·   ·this lead.                                                 ·6·   · · · Q.· ·And this particular lead is John Northrup;
·7·   · · · Q.· ·And so the activity would feed -- shown in       ·7·   ·right?
·8·   ·the admin portal, or on the lead detail page of an         ·8·   · · · A.· ·Yes.
·9·   ·admin portal, will show outbound text messages sent to     ·9·   · · · Q.· ·So when we refer to Exhibit 4 as a lead
10·   ·that particular lead?                                      10·   ·detail page, in this instance Exhibit 4 is a lead
11·   · · · A.· ·Yes.                                             11·   ·detail page for the John Northrup lead?
12·   · · · Q.· ·Will it also reflect inbound text messages       12·   · · · A.· ·Yes.
13·   ·received from that same lead?                              13·   · · · Q.· ·And the second record from the bottom in the
14·   · · · A.· ·Yes.                                             14·   ·activity feed is indicating that the text message that
15·   · · · Q.· ·What other types of actions related to the       15·   ·CyberX caused to be sent to Mr. Northrup was sent on
16·   ·leads would be displayed in the activity feed?             16·   ·June 30, 2017 at 2:36 P.M. EST; right?
17·   · · · A.· ·If there was the initial upload, so when the     17·   · · · A.· ·Yes.
18·   ·first upload had occurred, it's stored there, as well      18·   · · · Q.· ·Now, before the date it says smartE, if I'm
19·   ·as if there's any status change.                           19·   ·reading that correctly?
20·   · · · Q.· ·Anything else?                                   20·   · · · A.· ·Yes.
21·   · · · A.· ·Not that I can recall right now.                 21·   · · · Q.· ·What does that refer to?
22·   · · · Q.· ·When you say status, what are you referring      22·   · · · A.· ·That's how we refer to our system itself.· So
23·   ·to?                                                        23·   ·to clarify that further, so that was a brand-new piece
24·   · · · A.· ·In this example, there was a reply with stop,    24·   ·at that point in time that we were playing with, which
25·   ·so they automatically move into our status of do not       25·   ·would apportion.· That would be our smart system.


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0018
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 38..41
                                                        Page 38                                                           Page 40
·1·   · · · Q.· ·Does that mean that CyberX was referring to      ·1·   · · · · · ·(Recess taken.)
·2·   ·its admin portal as smartE, or something else as           ·2·   ·BY MR. LEHRMAN:
·3·   ·smartE?                                                    ·3·   · · · Q.· ·Mr. Pearson, handing you what's been marked
·4·   · · · A.· ·No, something else.                              ·4·   ·as Plaintiff Exhibit 6, and hand you what's been marked
·5·   · · · Q.· ·And what is it specifically that CyberX was      ·5·   ·Plaintiff Exhibit 7.
·6·   ·referring to as smartE?                                    ·6·   · · · · · ·(Whereupon, Exhibits 6 & 7 were marked for
·7·   · · · A.· ·So that's part of our proprietary systems,       ·7·   · · · · · ·identification.)
·8·   ·that we had built, that manages, and after sending the     ·8·   ·BY MR. LEHRMAN:
·9·   ·actual text message itself.                                ·9·   · · · Q.· ·Starting with Plaintiff Exhibit 6, do you
10·   · · · Q.· ·Now, CyberX indicated that after it hits the     10·   ·recognize this?· Can you tell us what it is?
11·   ·send button in the SMS manager screen, then the system     11·   · · · A.· ·Yes.
12·   ·delivers the communications; right?                        12·   · · · Q.· ·What is it?
13·   · · · A.· ·Yes.                                             13·   · · · A.· ·This is what we alluded to, referred to
14·   · · · Q.· ·I just want to back up for one question.         14·   ·before as the SMS manager, where the selection or
15·   · · · · · ·There is a send button in the SMS manager        15·   ·identification of a list occurs, status and composing
16·   ·screen; is that right?                                     16·   ·of the text message itself.· The available tags below
17·   · · · A.· ·Yes.                                             17·   ·is that dynamic portion I referenced as well.
18·   · · · Q.· ·And the purpose of that button, the purpose      18·   · · · Q.· ·And there's that send button you had
19·   ·of that button is that -- in other words, once CyberX      19·   ·described earlier; right?
20·   ·executive or manager hits that send button in the SMS      20·   · · · A.· ·Yes.
21·   ·manager screen, the purpose of that button is to cause     21·   · · · Q.· ·That's also shown on Exhibit 6; right?
22·   ·the CRM to send the text messages that have been           22·   · · · A.· ·Yes.
23·   ·selected; is that right?                                   23·   · · · Q.· ·And Plaintiff Exhibit 7, can you tell us what
24·   · · · A.· ·Yes.                                             24·   ·that is?
25·   · · · Q.· ·Now, so far everything that CyberX has           25·   · · · A.· ·I believe it's the same thing.· The only

                                                        Page 39                                                           Page 41
·1·   ·testified about, from uploading the leads to adding the    ·1·   ·difference is, again, pointing out the communication or
·2·   ·content for the text messages to clicking "send" from      ·2·   ·the left-hand panel over there is expanded out.
·3·   ·the SMS manager screen, these are all things that take     ·3·   · · · · · ·So Exhibit 7 is not expanded out under global
·4·   ·place within the CyberX admin portal; right?               ·4·   ·communications; Exhibit 6 is expanded out.· That's the
·5·   · · · A.· ·Yes.                                             ·5·   ·only difference I see.
·6·   · · · Q.· ·And CyberX is indicating that once the send      ·6·   · · · · · ·MR. RICHMOND:· Counsel, the only other
·7·   ·button in the SMS manager screen is selected, then the     ·7·   ·difference that was intended here was if you had
·8·   ·system causes the text messages to be sent.                ·8·   ·scrolled all the way down to the bottom.
·9·   · · · · · ·How does the system go about causing those       ·9·   · · · · · ·So you can see Exhibit 6 is as far down as you
10·   ·text messages to be sent?                                  10·   ·can get on this page.· Whereas, Exhibit 7 shows the two
11·   · · · A.· ·So this is where Twilio comes into play.· So     11·   ·tabs at the top, SMS home, and broadcaster, which is the
12·   ·our system has what's called an API, between our system    12·   ·name of the page that is shown in both 6 and 7.
13·   ·and Twilio's.· So our system sends the content and the     13·   · · · · · ·MR. LEHRMAN:· I appreciate that, Counsel, and
14·   ·list of who to send to, to Twilio via this API.· API is    14·   ·I appreciate CyberX's testimony in identifying these.
15·   ·a secure way to pass data.                                 15·   ·And I realize that printing things off of the screen,
16·   · · · Q.· ·By the way, if you need to take a break, use     16·   ·it's tough to display everything.
17·   ·the restroom, stretch your legs, get some more water,      17·   · · · · · ·So I appreciate everyone accommodating me in
18·   ·please let me know.· We're happy to accommodate you;       18·   ·producing these to us now.· This is helpful.
19·   ·okay?                                                      19·   ·BY MR. LEHRMAN:
20·   · · · A.· ·Thank you.                                       20·   · · · Q.· ·Now, there's one feature on both
21·   · · · · · ·MR. RICHMOND:· I'm going to make a request in    21·   ·Plaintiff Exhibit 6 and 7, but we could use -- work
22·   ·the next 10 minutes we take a bathroom break, not right    22·   ·with Plaintiff Exhibit 6, just to be clear.
23·   ·now.                                                       23·   · · · · · ·Kind of midway down the page, this option
24·   · · · · · ·MR. LEHRMAN:· Why don't we do it right now.      24·   ·where it says the scheduling option, is how I would
25·   · · · · · ·Okay.· Go off the record, please.                25·   ·think of it.· It says, would you like to send the SMS


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0019
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 42..45
                                                        Page 42                                                           Page 44
·1·   ·broadcast now or set it for a future time.                 ·1·   ·Plaintiff Exhibit 8.· And this is a court filing from
·2·   · · · · · ·Do you see that?                                 ·2·   ·this case, Document 63-1.· Title is Declaration of
·3·   · · · A.· ·Yes.                                             ·3·   ·Christopher Pearson in Support of Defendants' Motion
·4·   · · · Q.· ·CyberX is familiar with that function; right?    ·4·   ·for Summary Judgment.
·5·   · · · A.· ·Yes.                                             ·5·   · · · · · ·Do you see this?
·6·   · · · Q.· ·And what is that function?                       ·6·   · · · A.· ·Yes.
·7·   · · · A.· ·Two things for clarification on that.· One is    ·7·   · · · Q.· ·You recognize this document?
·8·   ·this is a newer feature, and I do not know for certain     ·8·   · · · A.· ·Yes.
·9·   ·if this was a feature at the time that the previous        ·9·   · · · Q.· ·Second page bears your signature at the
10·   ·ones were sent or not.                                     10·   ·bottom; is that right?
11·   · · · · · ·The purpose of this feature is to set a          11·   · · · A.· ·Yes.
12·   ·future date and time for the delivery of the messages.     12·   · · · Q.· ·And this is a declaration that you signed in
13·   · · · Q.· ·The text messages that are the subject of        13·   ·connection with this lawsuit; right?
14·   ·this lawsuit, were those ones that were sent               14·   · · · A.· ·Yes.
15·   ·immediately, scheduled to be sent at a later time, or      15·   · · · Q.· ·"You" meaning, in this instance, you
16·   ·some other?                                                16·   ·personally, Christopher Pearson; right?
17·   · · · A.· ·I believe I sent them immediately.               17·   · · · A.· ·Yes.
18·   · · · Q.· ·In other words, whether or not this feature      18·   · · · Q.· ·Now, paragraph 2 of this declaration says,
19·   ·existed in the admin portal to send text messages at a     19·   ·CyberX caused the text message described by
20·   ·future time, CyberX's recollection is they sent the        20·   ·paragraphs 32 to 33 of the second amended complaint to
21·   ·text messages that are the subject of this lawsuit,        21·   ·be sent through the Twilio platform.
22·   ·immediately; correct?                                      22·   · · · · · ·You see that?
23·   · · · A.· ·Yes.                                             23·   · · · A.· ·Yes.
24·   · · · Q.· ·Now, Plaintiff Exhibit 6, under recipients       24·   · · · Q.· ·And just before we took the last break, I
25·   ·where it says all members, and there's a number in         25·   ·think that's when you were beginning to describe kind

                                                        Page 43                                                           Page 45
·1·   ·parentheses, 10,609.                                       ·1·   ·of the interaction or interplay between CyberX's admin
·2·   · · · · · ·You see that?                                    ·2·   ·portal and Twilio; right?
·3·   · · · A.· ·Yes.                                             ·3·   · · · A.· ·Yes.
·4·   · · · Q.· ·Does that number indicate the number of          ·4·   · · · Q.· ·And is that what you're referring to
·5·   ·records in the selected -- or number of leads in the       ·5·   ·generally in paragraph 2 of your declaration?
·6·   ·selected list, or something else?                          ·6·   · · · A.· ·Yes, I believe so.
·7·   · · · A.· ·Yes.                                             ·7·   · · · Q.· ·Now, paragraph 3 of the declaration, in
·8·   · · · Q.· ·Yes, the number of selected leads?               ·8·   ·Exhibit 8, says, Twilio platform is a web-based
·9·   · · · A.· ·Selected leads.                                  ·9·   ·software platform that allows a user to direct the
10·   · · · Q.· ·Again, to make sure I'm understanding this       10·   ·Twilio platform to send text messages to specific phone
11·   ·correctly, Plaintiff Exhibit 6 -- Plaintiff Exhibit 7,     11·   ·numbers provided by the user.
12·   ·we see this bold title that says SMS Broadcaster;          12·   · · · · · ·You see that?
13·   ·right?                                                     13·   · · · A.· ·Yes.
14·   · · · A.· ·Yes.                                             14·   · · · Q.· ·And in this instance user, when it comes to
15·   · · · Q.· ·And then when I look at Plaintiff Exhibit 6      15·   ·CyberX's use of Twilio, is CyberX the user you're
16·   ·in the left-hand navigation, under global                  16·   ·referring to in paragraph 3 of your declaration in
17·   ·communications, one of the suboptions is SMS; right?       17·   ·Exhibit 8?
18·   · · · A.· ·Yes.                                             18·   · · · A.· ·Yes.
19·   · · · Q.· ·Clicking SMS, does that bring it to the SMS      19·   · · · Q.· ·Paragraph 4 of the declaration states, you,
20·   ·broadcaster window?                                        20·   ·Mr. Pearson, state, the Twilio platform did not
21·   · · · A.· ·Yes.                                             21·   ·generate the phone numbers for any of the text messages
22·   · · · · · ·(Whereupon, Exhibit 8 was marked for             22·   ·dispatched on June 30, 2017.
23·   · · · · · ·identification.)                                 23·   · · · · · ·You see that?
24·   ·BY MR. LEHRMAN:                                            24·   · · · A.· ·Yes.
25·   · · · Q.· ·Handing you and counsel what's been marked as    25·   · · · Q.· ·Now, CyberX caused the text message to be


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0020
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 46..49
                                                        Page 46                                                           Page 48
·1·   ·sent to Mr. Northrup on June 30, 2017; right?              ·1·   ·different API?
·2·   · · · A.· ·Yes.                                             ·2·   · · · A.· ·The one it was referring to in the earlier
·3·   · · · Q.· ·And it caused the text messages to be sent to    ·3·   ·testimony.
·4·   ·the other leads on that FleetSeek list, also on            ·4·   · · · Q.· ·And what does API stand for?
·5·   ·June 30, 2017; right?                                      ·5·   · · · A.· ·I don't recall exactly.· I can describe to
·6·   · · · A.· ·Yes.                                             ·6·   ·you what it is, which is an authentic secure process of
·7·   · · · Q.· ·And Twilio, if I understand paragraph 4          ·7·   ·passing data and commands back and forth between two
·8·   ·directly -- if I understand paragraph 4 correctly.         ·8·   ·systems.· The connection of two systems.
·9·   · · · · · ·Is it that what you, Mr. Pearson, were           ·9·   · · · Q.· ·So CyberX understands an API to be a means of
10·   ·stating is that Twilio did not generate any of those,      10·   ·passing data and commands between two systems; right?
11·   ·meaning the FleetSeek numbers, to send the                 11·   · · · A.· ·Correct.
12·   ·text messages on June 30, 2017?                            12·   · · · Q.· ·And when CyberX refers to two systems, does
13·   · · · A.· ·Yes, that's correct.                             13·   ·it mean two software systems?
14·   · · · Q.· ·Now, CyberX has already indicated through its    14·   · · · A.· ·Yes.
15·   ·earlier testimony today, that the admin portal             15·   · · · Q.· ·Two applications?
16·   ·generated those phone numbers for the transmission of      16·   · · · A.· ·Could mean either in this.
17·   ·the June 30, 2017, text messages; isn't that correct?      17·   · · · Q.· ·And what specific information did CyberX,
18·   · · · · · ·MR. RICHMOND:· Objection.· Calls for             18·   ·through its admin portal, send to Twilio?· What data
19·   ·speculation and legal opinion.                             19·   ·and commands did the CyberX send to Twilio in
20·   · · · · · ·But you can answer.                              20·   ·connection with sending the text messages that are the
21·   · · · · · ·THE WITNESS:· I don't believe that was           21·   ·subject of this lawsuit?
22·   ·correct or what was stated.· The numbers were provided     22·   · · · A.· ·I don't have the exact information off the
23·   ·to us in the list.· We did not generate any phone          23·   ·top of my head.· But what I can tell you, that I know
24·   ·numbers.                                                   24·   ·that we have to provide, in order to execute, is the
25                                                                25·   ·content of the message, the numbers that we're sending

                                                        Page 47                                                           Page 49
·1·   ·BY MR. LEHRMAN:                                            ·1·   ·to.· And we completely control when it's sent as well.
·2·   · · · Q.· ·Okay.· So the numbers -- I'm referring to the    ·2·   · · · Q.· ·And what function, if any, does Twilio
·3·   ·numbers that were -- the FleetSeek numbers that were --    ·3·   ·perform in connection with sending the text messages
·4·   ·that CyberX loaded into its admin portal and assigned      ·4·   ·that are the subject of this lawsuit?
·5·   ·the tag 3KITG630.                                          ·5·   · · · A.· ·They provide both the API, and the second is
·6·   · · · · · ·I'm referring to those numbers; okay?            ·6·   ·the actual delivery to the carrier itself.
·7·   · · · A.· ·Okay.                                            ·7·   · · · Q.· ·So Twilio, providing the API, is providing
·8·   · · · Q.· ·And CyberX provided those telephone numbers      ·8·   ·the means by which CyberX can send data and commands to
·9·   ·to Twilio; right?                                          ·9·   ·Twilio; right?
10·   · · · A.· ·Yes.                                             10·   · · · A.· ·Yes.
11·   · · · Q.· ·And just to expand on that, CyberX provided      11·   · · · Q.· ·And the second function that CyberX has
12·   ·those telephone numbers to Twilio in connection with       12·   ·identified is that Twilio received the text messages
13·   ·sending the text messages that are the subject of this     13·   ·prepared by CyberX and sent those messages to telephone
14·   ·lawsuit; right?                                            14·   ·carriers; right?
15·   · · · A.· ·Yes.                                             15·   · · · A.· ·Yes.
16·   · · · Q.· ·Right before our break you were describing       16·   · · · Q.· ·Now, when -- and all of these text messages
17·   ·that CyberX uses an API for the purpose of sending the     17·   ·that are the subject of the lawsuit, they were all sent
18·   ·text message content and list of numbers to Twilio; is     18·   ·on June 30, 2017; right?
19·   ·that right?                                                19·   · · · A.· ·I believe so.
20·   · · · A.· ·Yes.                                             20·   · · · Q.· ·And when you say that CyberX controls the
21·   · · · Q.· ·Twilio has what they refer to as an SMS API,     21·   ·timing of when the messages were sent, how does CyberX
22·   ·or SMS programmatic API?                                   22·   ·go about controlling that timing?
23·   · · · A.· ·Yes.                                             23·   · · · A.· ·With the API, we've got commands of telling
24·   · · · Q.· ·Is that the API that CyberX was referring to     24·   ·when to start it, who to send it to, and we have full
25·   ·in its earlier testimony, or was CyberX referring to a     25·   ·controls to pause, stop or terminate.


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0021
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 50..53
                                                        Page 50                                                           Page 52
·1·   · · · Q.· ·And do these API commands that CyberX has        ·1·   · · · A.· ·Yes.· So Twilio communicates back to us,
·2·   ·just identified related to the timing of when              ·2·   ·giving confirmation that it has been sent, or if there
·3·   ·text messages are sent, does CyberX use those              ·3·   ·had been a reply.
·4·   ·commands -- did it use those commends to indicate a        ·4·   · · · · · ·(Whereupon, Exhibits 9 & 10 were marked for
·5·   ·specific time for sending a text message?                  ·5·   · · · · · ·identification.)
·6·   · · · · · ·Or did it use those commands to indicate the     ·6·   ·BY MR. LEHRMAN:
·7·   ·order in which text messages would be sent to the leads    ·7·   · · · Q.· ·All right.· So I'm handing you two exhibits.
·8·   ·on the FleetSeek list?· Or something else?                 ·8·   ·One is Plaintiff Exhibit 9; one, Plaintiff Exhibit 10.
·9·   · · · A.· ·Can you clarify.· I feel like there's a          ·9·   · · · · · ·So Plaintiff Exhibit 9 is kind of fuzzy, but
10·   ·couple questions asked there.· If you could break that     10·   ·you'll see a Bates stamp on the bottom right, CXG1.
11·   ·down for me.                                               11·   · · · · · ·You see that?
12·   · · · Q.· ·Sure.· And I appreciate you seeking              12·   · · · A.· ·Yes.
13·   ·clarification.                                             13·   · · · Q.· ·And I'll represent to you that
14·   · · · · · ·Is the -- you indicated that there are API       14·   ·Plaintiff Exhibit 10 was something that was provided, I
15·   ·commands that CyberX used to indicate the timing, the      15·   ·guess on Friday, by counsel, and at my request to
16·   ·specific timing of when Twilio should send the subject     16·   ·provide me with something that's a more legible
17·   ·text messages to each of the FleetSeek leads; right?       17·   ·version, say, of Exhibit 9; okay.
18·   · · · A.· ·Yes.                                             18·   · · · · · ·So if we just go off -- so 9 was produced to
19·   · · · Q.· ·And what I'm asking now is, are those -- did     19·   ·us previously as part of CyberX's document production,
20·   ·CyberX use those commands to indicate that a specific      20·   ·but I'm asking questions about Exhibit 10 now.
21·   ·lead be sent a text message at a particular time?          21·   · · · · · ·Do you know what Exhibit 10 is?
22·   · · · A.· ·Yes.· And in this case it would have been        22·   · · · A.· ·Yes.
23·   ·using that send immediate function.· So at the time        23·   · · · Q.· ·What is it?
24·   ·that I clicked "send," it would have immediately began     24·   · · · A.· ·This is the inside of the Twilio software and
25·   ·to execute the list.                                       25·   ·platform that reports and shows the text message that

                                                        Page 51                                                           Page 53
·1·   · · · Q.· ·How, specifically, would CyberX, through the     ·1·   ·was sent as well.
·2·   ·API or otherwise, communicate to Twilio to execute the     ·2·   · · · Q.· ·So on the top left corner, this is a screen
·3·   ·list, as opposed to just executing or sending a single     ·3·   ·print; right?
·4·   ·text message?                                              ·4·   · · · A.· ·Yes.
·5·   · · · A.· ·So, trying to think of the best, clear way to    ·5·   · · · Q.· ·And this screen print, under -- top left
·6·   ·explain this.                                              ·6·   ·corner where it says Twilio, under there, it says
·7·   · · · · · ·It's sent by individual records.· So if we go    ·7·   ·cpearson@cyberx, dot, dot, dot.
·8·   ·back to the list, individual records.· So our software     ·8·   · · · · · ·You see that?
·9·   ·sends to Twilio, send to this number, this message.        ·9·   · · · A.· ·Yes.
10·   ·And then they execute that and we get a confirmation as    10·   · · · Q.· ·And is that identifying this screen print as
11·   ·to whether that was sent or not.                           11·   ·being from an account with, I guess the user name is
12·   · · · · · ·And then it just goes through the list,          12·   ·cpearson and so on?
13·   ·literally one by one by one by one.                        13·   · · · A.· ·I believe so.
14·   · · · Q.· ·And again, when you're saying list, you're       14·   · · · Q.· ·Is this an account that you personally
15·   ·referring to the list with the unique tag that you've      15·   ·maintained?
16·   ·previous -- that CyberX has previously identified;         16·   · · · A.· ·Yes.
17·   ·right?                                                     17·   · · · Q.· ·And you maintained this Twilio account for
18·   · · · A.· ·Yes.                                             18·   ·your work with CyberX; is that right?
19·   · · · Q.· ·Because we're talking about this June 30,        19·   · · · A.· ·Yes.
20·   ·2017, set of text transmissions?                           20·   · · · Q.· ·And then this screen print from your personal
21·   · · · A.· ·Yes.                                             21·   ·CyberX account says, programmable SMS logs.
22·   · · · Q.· ·And when you said there's some confirmation      22·   · · · · · ·You see that?
23·   ·that's delivered that the text was sent, does that         23·   · · · A.· ·Yes.
24·   ·refer to confirmation that Twilio is communicating back    24·   · · · Q.· ·And these are, under that one record listed
25·   ·to CyberX, or something else?                              25·   ·there, says, direction, outgoing API; right?


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0022
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 58..61
                                                        Page 58                                                           Page 60
·1·   · · · A.· ·Correct.                                         ·1·   ·something else?
·2·   · · · Q.· ·I want to make sure I understand CyberX's        ·2·   · · · A.· ·Yes.· It's what we refer to as a cron job or
·3·   ·testimony about how CyberX used Twilio to send the         ·3·   ·script.· Which starts at the top of the list, and it
·4·   ·text messages that are the subject of this lawsuit;        ·4·   ·sends those -- each transaction in a single -- in a
·5·   ·okay?                                                      ·5·   ·single entry.
·6·   · · · A.· ·Okay.                                            ·6·   · · · Q.· ·And, I'm sorry, sir, you say a cron job?
·7·   · · · Q.· ·And when I say the text messages, I'm            ·7·   · · · A.· ·Yeah.
·8·   ·referring to the text messages sent on June 30, 2017,      ·8·   · · · Q.· ·Does that mean chronological?
·9·   ·to these leads that have that unique tag of 3KITG630;      ·9·   · · · A.· ·No.· It's basically the running -- going back
10·   ·okay?                                                      10·   ·to that word again, the execution of -- we've told the
11·   · · · A.· ·Yes.                                             11·   ·system to start, now that we've manually gone through
12·   · · · Q.· ·I'm --                                           12·   ·that list and we've clicked the button to send.
13·   · · · A.· ·I understand.                                    13·   · · · · · ·Now the system starts going through, sending
14·   · · · Q.· ·Great.· Okay.                                    14·   ·each one of those items, connecting it up with the
15·   · · · · · ·So my -- is it correct to say that CyberX's      15·   ·content of the message and delivering those.
16·   ·testimony is that the Twilio API was -- served as a        16·   · · · Q.· ·What specific data in -- what's the specific
17·   ·conduit for CyberX to communicate to Twilio all the        17·   ·data in CyberX's admin portal that is identifying the
18·   ·telephone numbers to which it wanted to send               18·   ·start of the list, or the top of the list, from the
19·   ·text messages; is that right?                              19·   ·middle of the list, from the end of the list?
20·   · · · A.· ·Yes.                                             20·   · · · A.· ·It's -- the order of the list is all based on
21·   · · · Q.· ·That the Twilio API was a conduit for CyberX     21·   ·the order that we received it in.· So we don't change
22·   ·to communicate to Twilio the content of each               22·   ·which order in any way, shape, or form.· It's based on
23·   ·text message that it wanted Twilio to send on its          23·   ·how we receive the list.
24·   ·behalf?                                                    24·   · · · Q.· ·And CyberX has indicated in its earlier
25·   · · · A.· ·Yes.                                             25·   ·testimony that it believes it likely received a list in

                                                        Page 59                                                           Page 61
·1·   · · · Q.· ·And that Twilio would send the                   ·1·   ·the form of a CSV file; correct?
·2·   ·text message -- that Twilio would send the                 ·2·   · · · A.· ·Correct.
·3·   ·text messages provided by CyberX to the carriers; is       ·3·   · · · Q.· ·And that's one file that lists however many
·4·   ·that right?                                                ·4·   ·records; right?
·5·   · · · A.· ·Yes.                                             ·5·   · · · A.· ·Yes.
·6·   · · · Q.· ·And Twilio would also provide to CyberX          ·6·   · · · Q.· ·And those records included a telephone
·7·   ·confirmation of delivery status for all of the outgoing    ·7·   ·number?
·8·   ·text messages?                                             ·8·   · · · A.· ·Yes.
·9·   · · · A.· ·Yes.                                             ·9·   · · · Q.· ·And so whatever the -- whatever the sequence
10·   · · · Q.· ·Now, CyberX used the term earlier in             10·   ·of records were in that CSV file, that's the same
11·   ·testimony about -- in describing how it caused             11·   ·sequence that CyberX instructed Twilio to follow in
12·   ·text messages to be sent immediately and not on a          12·   ·sending these text messages; is that right?
13·   ·scheduled basis; right?                                    13·   · · · A.· ·Yes.
14·   · · · A.· ·Yes.                                             14·   · · · Q.· ·So it's not like Twilio was on its own coming
15·   · · · Q.· ·You used the term or phrase, execute the         15·   ·up with its own sequence.· Rather, Twilio was following
16·   ·list; you recall that?                                     16·   ·the sequence provided by CyberX?
17·   · · · A.· ·Yes.                                             17·   · · · A.· ·Absolutely.
18·   · · · Q.· ·And so I want to get into now, kind of see if    18·   · · · Q.· ·And just to clarify, what I mean is Twilio
19·   ·we can unpack that and get testimony from CyberX about     19·   ·was following the sequence provided by CyberX to
20·   ·how CyberX caused Twilio to execute the list, if it        20·   ·determine the order in which Twilio sent the
21·   ·did; okay.                                                 21·   ·text messages provided by CyberX?
22·   · · · · · ·So it's -- was it the case that CyberX           22·   · · · A.· ·Correct.
23·   ·delivered to Twilio through the API the entire list of     23·   · · · Q.· ·Referring back to Plaintiff Exhibit 6.· This
24·   ·telephone numbers in one communication?· Or was it that    24·   ·is the SMS manager screen print.· So Exhibit -- again,
25·   ·CyberX sent telephone numbers one by one to Twilio, or     25·   ·CyberX has indicated it doesn't recall whether the


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0023
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 62..65
                                                        Page 62                                                           Page 64
·1·   ·scheduling function existed at the time, back on           ·1·   · · · · · ·MR. RICHMOND:· Assumes facts not in evidence,
·2·   ·June 30, 2017; correct?                                    ·2·   ·calls for speculation.
·3·   · · · A.· ·Correct.                                         ·3·   ·BY MR. LEHRMAN:
·4·   · · · Q.· ·But otherwise, other than that scheduling,       ·4·   · · · Q.· ·You understand my question?
·5·   ·those few lines of scheduling, where it says, how would    ·5·   · · · A.· ·Yes.
·6·   ·you like to send the SMS broadcast, now or send it in      ·6·   · · · Q.· ·And did you personally dial the number?
·7·   ·for a future time, and the two options below it.           ·7·   · · · · · ·Same objections.
·8·   · · · · · ·Aside from that, Plaintiff Exhibit 6             ·8·   · · · · · ·MR. RICHMOND:· Objection.· Vague.
·9·   ·otherwise fairly and accurately depicts what the SMS       ·9·   · · · · · ·Go ahead.
10·   ·manager screen appeared, how it appeared back on           10·   · · · · · ·THE WITNESS:· No.
11·   ·June 30, 2017?                                             11·   ·BY MR. LEHRMAN:
12·   · · · A.· ·Yes.                                             12·   · · · Q.· ·Now I'm asking CyberX.
13·   · · · Q.· ·Including the inclusion of this send button;     13·   · · · · · ·Did anyone at CyberX, after CyberX hit the
14·   ·correct?                                                   14·   ·send button, did anyone at CyberX dial Mr. Northrup's
15·   · · · A.· ·Yes.                                             15·   ·number for the purpose of sending the text message to
16·   · · · Q.· ·And back on June 30, 2017, CyberX accessed       16·   ·him on June 30, 2017?
17·   ·this particular window; right?                             17·   · · · A.· ·No.
18·   · · · A.· ·Yes.                                             18·   · · · Q.· ·Did -- does CyberX know if anyone at Twilio
19·   · · · Q.· ·And hit that send button; right?                 19·   ·dialed Mr. Northrup's telephone number to send him the
20·   · · · A.· ·Yes.                                             20·   ·June 30, 2017, text message, after CyberX hit the send
21·   · · · Q.· ·And hitting that send button caused CyberX's     21·   ·button?
22·   ·admin portal to communicate with Twilio through            22·   · · · A.· ·I would not be privy to that information, so
23·   ·Twilio's API; right?                                       23·   ·I don't know.
24·   · · · A.· ·Yes.                                             24·   · · · Q.· ·CyberX does not know; correct?
25·   · · · Q.· ·And caused CyberX to send phone numbers, and     25·   · · · A.· ·Correct.

                                                        Page 63                                                           Page 65
·1·   ·text messages to Twilio on a one-at-a-time; right?         ·1·   · · · Q.· ·Does CyberX have any reason to believe that
·2·   · · · A.· ·Yes.                                             ·2·   ·Twilio dialed Mr. Northrup's telephone number after
·3·   · · · Q.· ·And the sequence that CyberX followed when it    ·3·   ·CyberX hit the send button, for purposes of sending the
·4·   ·did this, was the same sequence or same order in which     ·4·   ·text message?
·5·   ·the records appeared in the original FleetSeek CSV         ·5·   · · · · · ·MR. RICHMOND:· Objection.· Vague.
·6·   ·file; right?                                               ·6·   · · · · · ·THE WITNESS:· It would be a speculation
·7·   · · · A.· ·Yes.                                             ·7·   ·answer.· I truly don't know.
·8·   · · · Q.· ·And Twilio then proceeded to send the            ·8·   ·BY MR. LEHRMAN:
·9·   ·text messages in that sequence to the phone numbers        ·9·   · · · Q.· ·What I'm asking is, does CyberX -- does
10·   ·provided by CyberX; right?                                 10·   ·anyone at CyberX have any reason to believe
11·   · · · A.· ·Yes.                                             11·   ·that -- strike that.
12·   · · · Q.· ·And Twilio sent those text messages without      12·   · · · · · ·I'm asking CyberX.· Does CyberX have any
13·   ·any person at CyberX having to manually dial any           13·   ·reason to believe that someone at Twilio manually
14·   ·telephone numbers after hitting the send button; is        14·   ·dialed Mr. Northrup's telephone number after CyberX hit
15·   ·that right?                                                15·   ·the send button?
16·   · · · A.· ·Can you ask that another way, so I understand    16·   · · · A.· ·No.
17·   ·better.                                                    17·   · · · Q.· ·Let me go at it a different way.
18·   · · · Q.· ·Sure.· Now, you personally, were you             18·   · · · · · ·Has anyone at Twilio communicated to CyberX
19·   ·personally the one who hit the send button on behalf of    19·   ·that it manually dialed Mr. Northrup's number after
20·   ·CyberX back on June 30, 2017?                              20·   ·CyberX hit the send button?
21·   · · · A.· ·Yes.                                             21·   · · · A.· ·No, not that I'm aware of, or recall.
22·   · · · Q.· ·After you hit the send button, did you           22·   · · · · · ·MR. LEHRMAN:· Off the record for a second.
23·   ·personally dial Mr. Northrup's telephone number in         23·   · · · · · ·(Discussion off the record.)
24·   ·order to send that text message?                           24·   · · · · · ·(Whereupon, Exhibit 13 was marked for
25·   · · · A.· ·No.                                              25·   · · · · · ·identification.)


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0024
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 82..85
                                                        Page 82                                                           Page 84
·1·   · · · Q.· ·And secondly, CyberX has no reason to believe    ·1·   ·correct?
·2·   ·that Twilio physically keyed in any of those numbers       ·2·   · · · A.· ·Yes, correct.
·3·   ·dialed on June 30, 2017; right?                            ·3·   · · · Q.· ·And CyberX has just confirmed that it
·4·   · · · A.· ·Correct.                                         ·4·   ·believes that that's a -- that that methodology would
·5·   · · · Q.· ·Mr. Pearson, I want to talk to you now about     ·5·   ·deliver a correct result; right?
·6·   ·how we might go through these call log lists that are      ·6·   · · · · · ·MR. RICHMOND:· Objection.· Refers to multiple
·7·   ·CXG28 through CXG33.                                       ·7·   ·questions, vague, speculative, intended to confuse the
·8·   · · · · · ·Not right this second, but the methodology       ·8·   ·witness.
·9·   ·the parties could use to review those call logs to         ·9·   · · · · · ·I'm going to instruct you not to answer.
10·   ·identify the total number of text messages that were       10·   · · · · · ·You want to ask him a complete question, ask
11·   ·sent and delivered.· Okay.                                 11·   ·him a complete question.
12·   · · · · · ·So isn't one way of identifying all outgoing     12·   ·BY MR. LEHRMAN:
13·   ·messages that were sent and delivered, would be to,        13·   · · · Q.· ·Does CyberX have a different way of
14·   ·because these are CSV files, to identify all messages      14·   ·evaluating these call log documents to determine the
15·   ·that have a status of delivered -- I guess just that.      15·   ·number of calls that have a status of delivered?
16·   · · · · · ·I was going to say status of delivered and       16·   · · · · · ·MR. RICHMOND:· Objection.· Calls for a legal
17·   ·direction of outbound API, but actually just filtering     17·   ·conclusion, and speculation.
18·   ·each CSV file for a status of delivered, would identify    18·   ·BY MR. LEHRMAN:
19·   ·all outbound messages that Twilio has confirmed from       19·   · · · Q.· ·Okay.· So, do you understand my question?
20·   ·the carrier have been delivered to a particular device;    20·   · · · A.· ·Yes.
21·   ·right?                                                     21·   · · · Q.· ·Okay.· You can answer.
22·   · · · A.· ·Yes, correct.                                    22·   · · · A.· ·Can you repeat your question.
23·   · · · Q.· ·And that would, conversely, that filtering       23·   · · · · · ·MR. LEHRMAN:· We can read it back.
24·   ·would exclude inbound messages; right?                     24·   · · · · · ·(Record read by the reporter as follows:
25·   · · · A.· ·Correct.                                         25·   · · · · · ·"Does CyberX have a different way of

                                                        Page 83                                                           Page 85
·1·   · · · Q.· ·And it would exclude outbound messages that      ·1·   · · · · · ·evaluating these call log documents to
·2·   ·had the status of undelivered; right?                      ·2·   · · · · · ·determine the number of calls that have a
·3·   · · · A.· ·Yes.                                             ·3·   · · · · · ·status of delivered?")
·4·   · · · Q.· ·Is there some other methodology that you         ·4·   · · · · · ·THE WITNESS:· Yes, there would be a different
·5·   ·believe that would more accurately identify the            ·5·   ·way to do it.
·6·   ·outgoing text messages sent on June 30, 2017 to these      ·6·   ·BY MR. LEHRMAN:
·7·   ·leads?                                                     ·7·   · · · Q.· ·What's the different way that CyberX has of
·8·   · · · · · ·MR. RICHMOND:· Objection.· You're asking him     ·8·   ·doing this?
·9·   ·a different question, so you now made the question         ·9·   · · · A.· ·We can do it from within our own CRM.
10·   ·confusing.                                                 10·   · · · Q.· ·Has CyberX attempted to identify the number
11·   · · · · · ·I'm going to instruct you not to answer.         11·   ·of outgoing text messages that it sent that were --
12·   · · · · · ·The first question was whether or not he was     12·   ·that were -- well, strike that.
13·   ·confirming what the document says, so what information     13·   · · · · · ·Has CyberX done what you just referred to?
14·   ·he's received at Twilio.                                   14·   · · · A.· ·No.· Not that I recall.
15·   · · · · · ·You've now referred to that but left off the     15·   · · · Q.· ·Is CyberX -- but you've indicated CyberX is
16·   ·merely confirmed by Twilio and said, confirming what the   16·   ·able to do what you described; right?
17·   ·actual underlying data is.· That's a different question.   17·   · · · A.· ·Yes, correct.
18·   ·BY MR. LEHRMAN:                                            18·   · · · Q.· ·How long would it take CyberX to perform
19·   · · · Q.· ·Does CyberX -- CyberX understands the            19·   ·that?
20·   ·methodology that I just proposed for identifying, based    20·   · · · A.· ·Couple days' time or less.
21·   ·on these call logs, the number of outgoing                 21·   · · · Q.· ·How would CyberX perform such a search?
22·   ·text messages that were sent and confirmed as delivered    22·   · · · A.· ·We would go into our database, perform
23·   ·to Twilio by carriers; right?                              23·   ·database queries.
24·   · · · A.· ·Yes, I understand that.                          24·   · · · Q.· ·And what are the queries that CyberX would
25·   · · · Q.· ·And not to you, but CyberX understands that;     25·   ·perform to determine this?


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0025
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 86..89
                                                        Page 86                                                           Page 88
·1·   · · · A.· ·It would depend solely on what was questioned    ·1·   ·when CyberX has hit the send button in its SMS manager
·2·   ·of us.                                                     ·2·   ·window.
·3·   · · · Q.· ·And when CyberX refers to its database, is it    ·3·   · · · A.· ·Yes.
·4·   ·referring to its admin portal, or something else?          ·4·   · · · Q.· ·From that point forward until the
·5·   · · · A.· ·Something else.                                  ·5·   ·text messages are actually sent.· This is the time
·6·   · · · Q.· ·And what's that?                                 ·6·   ·period that I want to ask you about again now; okay?
·7·   · · · A.· ·The database, where all the data resides.        ·7·   · · · A.· ·Okay.
·8·   · · · Q.· ·And CyberX, when CyberX queries its database,    ·8·   · · · Q.· ·You clear on the time period I'm talking
·9·   ·is it able to then generate a report of that query?        ·9·   ·about?
10·   · · · A.· ·Yes.                                             10·   · · · A.· ·Can you ask it again, make sure we're
11·   · · · Q.· ·And in what -- and is CyberX able to export      11·   ·aligned.
12·   ·the report from those queries?                             12·   · · · Q.· ·Sure.· So we previously identified and
13·   · · · A.· ·Yes.                                             13·   ·inquired about a time period between two points in
14·   · · · Q.· ·And into what formats is CyberX capable of       14·   ·time.· One is CyberX hitting the send button in its SMS
15·   ·exporting these reports?                                   15·   ·manager window, on June 30, 2017.
16·   · · · A.· ·Multiple, but CSV would be the most common.      16·   · · · A.· ·Yes.
17·   · · · Q.· ·And does -- what data does CyberX have on        17·   · · · Q.· ·And that's the start time.
18·   ·delivery status for these text messages that were sent     18·   · · · · · ·And the end time is the sending of the
19·   ·on June 30, 2017, if any?                                  19·   ·text messages to those various leads that are on the
20·   · · · A.· ·Very confident that we do.· I'd have to look     20·   ·list identified by the particular unique tag you
21·   ·at those specifics of what they are.                       21·   ·previously referenced.
22·   · · · Q.· ·What is the source of such delivery status       22·   · · · A.· ·Okay.
23·   ·data that CyberX has in its database for the particular    23·   · · · Q.· ·Okay.· Same time period.
24·   ·text messages?                                             24·   · · · · · ·Does -- and I'm going back to, again, to
25·   · · · A.· ·Could you please repeat that or phrase it        25·   ·Twilio and what Twilio did or what Twilio did not do

                                                        Page 87                                                           Page 89
·1·   ·another way.                                               ·1·   ·during this time period; okay?
·2·   · · · Q.· ·Yeah.· What's the source of the delivery         ·2·   · · · A.· ·Yes.
·3·   ·status data?· Is it telephone carriers, Twilio or          ·3·   · · · Q.· ·And here's my question.
·4·   ·something else?                                            ·4·   · · · · · ·My question is, does CyberX have knowledge
·5·   · · · A.· ·Twilio.                                          ·5·   ·that any person employed by Twilio, took any action in
·6·   · · · · · ·MR. RICHMOND:· When you get a break, we'd        ·6·   ·that time period in order to send the text messages
·7·   ·like to take one, when you get to a stopping point.        ·7·   ·that were sent on June 30, 2017?
·8·   ·BY MR. LEHRMAN:                                            ·8·   · · · A.· ·I have no knowledge of that.
·9·   · · · Q.· ·Is the delivery status data that CyberX has      ·9·   · · · Q.· ·CyberX has no knowledge of that; correct?
10·   ·in its database different than the data that's             10·   · · · A.· ·Yes.
11·   ·reflected in Plaintiff Exhibit 14?                         11·   · · · Q.· ·Does CyberX have any reason to believe that
12·   · · · A.· ·I don't know without a review of it first.       12·   ·any person employed by Twilio took any action in that
13·   · · · Q.· ·And CyberX did not review its database in        13·   ·time period to send these June 30, 2017, text messages?
14·   ·preparing for today's deposition; right?                   14·   · · · A.· ·I have no reason to believe that someone
15·   · · · A.· ·Correct.· Not as it relates to that.             15·   ·would.
16·   · · · Q.· ·And CyberX specifically did not review           16·   · · · Q.· ·You personally have no reason to believe
17·   ·delivery status data available in its database, in         17·   ·that; correct?
18·   ·preparing for this deposition; right?                      18·   · · · A.· ·Yes.
19·   · · · A.· ·Yes, correct.                                    19·   · · · Q.· ·And, likewise, CyberX has no reason to
20·   · · · · · ·MR. LEHRMAN:· Why don't we take a break now,     20·   ·believe that; right?
21·   ·thanks.                                                    21·   · · · A.· ·Yes.
22·   · · · · · ·(Recess taken.)                                  22·   · · · Q.· ·Again, the telephone number 208-209-7788, was
23·   ·BY MR. LEHRMAN:                                            23·   ·that the exclusive telephone number used by CyberX to
24·   · · · Q.· ·So, Mr. Pearson, I'd asked CyberX earlier        24·   ·send the subject text on June 30, 2017?
25·   ·about a certain time frame, the time -- point in time      25·   · · · A.· ·Yes, correct.


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0026
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 90..93
                                                        Page 90                                                           Page 92
·1·   · · · · · ·MR. LEHRMAN:· Can we go off the record for a     ·1·   ·message SID field had any relation to you being able to
·2·   ·second.· Probably done.                                    ·2·   ·pull the logs that are Exhibit 14 and Exhibit 13?
·3·   · · · · · ·(Discussion off the record.)                     ·3·   · · · A.· ·Can you rephrase that for me.
·4·   · · · · · ·MR. LEHRMAN:· Back on the record, and I have     ·4·   · · · Q.· ·Sure.· Do you believe that you would have
·5·   ·no questions.                                              ·5·   ·used the message SID field to create the logs for the
·6                                                                ·6·   ·entire set of messages from the FleetSeek campaign, the
·7·   · · · · · · · · · · · ·EXAMINATION                          ·7·   ·examples of which are in Exhibits 13 and 14?
·8                                                                ·8·   · · · A.· ·Yes.
·9·   ·BY MR. RICHMOND:                                           ·9·   · · · Q.· ·And that would apply to the other
10·   · · · Q.· ·Mr. Pearson, my name is Bill Richmond.· I'll     10·   ·spreadsheets that we have not entered into evidence?
11·   ·be asking you some questions.                              11·   · · · A.· ·Yes, correct.
12·   · · · · · ·Could you briefly state your technical and       12·   · · · Q.· ·Is the data in Exhibit 13 and 14, in addition
13·   ·educational background as it relates to the platforms      13·   ·to the other spreadsheets that were provided in this
14·   ·and the business you perform at CyberX.                    14·   ·case and produced to the plaintiff, the raw data from
15·   · · · A.· ·Yes.· So we've been building an office           15·   ·Twilio?
16·   ·platform for over the last almost 13 years now, and        16·   · · · A.· ·Yes.
17·   ·heavily involved in not just the system, but multiple      17·   · · · Q.· ·Was the raw data from Twilio about what
18·   ·technical systems.· And my role is architect and           18·   ·numbers were sent, when they were sent and what the
19·   ·putting those systems together.                            19·   ·response was, whether it was delivered or not
20·   · · · Q.· ·How many years have you been using the Twilio    20·   ·delivered, uploaded into the CRM system?
21·   ·system, or platform?                                       21·   · · · A.· ·Yes.
22·   · · · A.· ·I'd have to look to give you an exact number,    22·   · · · Q.· ·Is there any other data source that the CRM
23·   ·but roughly probably five years-plus now.                  23·   ·system would have, other than Twilio, for determining
24·   · · · Q.· ·Silence means I'm skipping things.               24·   ·the delivery or nondelivery information from the
25·   · · · · · ·If you could pull up Exhibit 14.· It is the      25·   ·text messages at issue?

                                                        Page 91                                                           Page 93
·1·   ·list of numbers from Twilio that is CXG32.· Do you have    ·1·   · · · A.· ·No.
·2·   ·that in front of you, Mr. Pearson?                         ·2·   · · · Q.· ·Given the use of the -- in Exhibit 13 on the
·3·   · · · A.· ·Yes.                                             ·3·   ·timestamps of the send date, it looks like it says the
·4·   · · · Q.· ·Great.· Was the -- was the order that Twilio     ·4·   ·time zone is UTC.· And it looks like in Exhibit --
·5·   ·sent the text messages and delivered them to the           ·5·   ·looks like in Exhibit 3 the timestamps are done in EST.
·6·   ·carriers, the order that you specified from the CRM        ·6·   · · · · · ·Considering the differences of time
·7·   ·system?                                                    ·7·   ·messaging, do you have any reason to believe otherwise
·8·   · · · A.· ·Yes.                                             ·8·   ·that the 2:36 P.M. Eastern Time text message that was
·9·   · · · Q.· ·And to your understanding, that was what was     ·9·   ·sent to Mr. Northrup is about four minutes different
10·   ·eventually outputted on Exhibit 14 in the SMS log?         10·   ·from that same UTC time frame in Exhibit 14?
11·   · · · A.· ·Yes.                                             11·   · · · · · ·MR. LEHRMAN:· Form.
12·   · · · Q.· ·If you could hold on to 14 and take a look at    12·   · · · · · ·THE WITNESS:· Question is, do I understand
13·   ·Exhibit 10 and 12 for me.· And it looks like in            13·   ·that?
14·   ·Exhibits 10 and 12, both of them have a few different      14·   ·BY MR. RICHMOND:
15·   ·fields at the top under the header Programmable            15·   · · · Q.· ·Let me rephrase it.
16·   ·SMS Logs.                                                  16·   · · · · · ·Is it your understanding that the 2:36 P.M.
17·   · · · · · ·One field says search by message SID; another    17·   ·Eastern Time, time frame for the message being sent to
18·   ·says start date and time; another says end date and        18·   ·Mr. Northrup, as reflected in Exhibit 3, the CRM, is
19·   ·time; and then from and to.                                19·   ·only four minutes different from the timestamp under
20·   · · · · · ·And it looks like you inputted, in               20·   ·UTC, as listed by his number in Exhibit 14?
21·   ·Exhibit 10, Mr. Northrup's number in the to, and in        21·   · · · A.· ·Yes, correct.
22·   ·Exhibit 12 Mr. Northrup's number in the from.              22·   · · · Q.· ·Was any alteration done to the raw data that
23·   · · · · · ·Is that accurate?                                23·   ·was received from Twilio about what was delivered or
24·   · · · A.· ·Yes, correct.                                    24·   ·not delivered?
25·   · · · Q.· ·Do you have any reason to believe that the       25·   · · · A.· ·No.


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0027
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019         Pages 94..97
                                                        Page 94                                                           Page 96
·1·   · · · Q.· ·Was -- does CyberX have any personal             ·1·   ·potential slight difference is the actual time, the
·2·   ·knowledge as to whether the text messages listed in the    ·2·   ·timing mechanism, because of the delay between our
·3·   ·logs as delivered, whether they were delivered to a        ·3·   ·system and their system.
·4·   ·cell phone, a landline, a VOIP number or some other        ·4·   · · · Q.· ·In this case, did CyberX upload a list of
·5·   ·number?                                                    ·5·   ·leads to an online platform, select the names and phone
·6·   · · · A.· ·No.· I'm sorry, can you rephrase that -- are     ·6·   ·numbers to be communicated with, draft the text message
·7·   ·you asking me do we have that knowledge?                   ·7·   ·and input it into the system, select a date and time of
·8·   · · · Q.· ·Does CyberX have knowledge from Twilio, or       ·8·   ·delivery, and then click on the send button?
·9·   ·any other source, as to whether or not the numbers that    ·9·   · · · · · ·MR. LEHRMAN:· Form.
10·   ·say delivered, were actually delivered to a mobile         10·   · · · · · ·THE WITNESS:· Yes.
11·   ·number as opposed to simply delivered to a VOIP number,    11·   ·BY MR. RICHMOND:
12·   ·which also can accept text messages?                       12·   · · · Q.· ·Is the CRM system one in which you can
13·   · · · A.· ·Yes, there is -- that delivery can contain       13·   ·navigate to a website and log into the system?
14·   ·those other landlines or VOIPs, yes.                       14·   · · · A.· ·Yes.
15·   · · · Q.· ·When you clicked on the send button in the       15·   · · · Q.· ·In this case, did CyberX navigate to a
16·   ·SMS broadcast system of the CRM, which is reflected on     16·   ·website, log into the CRM platform, determine the
17·   ·Exhibit 6, to your understanding, is that the              17·   ·content of the text messages at issue, type the content
18·   ·equivalent of dialing the text messages?                   18·   ·of the message into the platform, determine whether to
19·   · · · A.· ·Yes.                                             19·   ·send the messages immediately or at a different time
20·   · · · Q.· ·Is it your understanding or expectation that     20·   ·and then click "send" to initiate the campaign?
21·   ·there would be any variance to the instructions            21·   · · · A.· ·Yes.
22·   ·provided by clicking "send" as the message is              22·   · · · · · ·MR. LEHRMAN:· Form.
23·   ·transmitted through the wires and system of Twilio?        23·   ·BY MR. RICHMOND:
24·   · · · A.· ·No.                                              24·   · · · Q.· ·Is the CRM system or -- back up.
25·   · · · Q.· ·Do you have any reason to believe that your      25·   · · · · · ·Is the CRM system utilized by CyberX

                                                        Page 95                                                           Page 97
·1·   ·instructions in this particular instance with these        ·1·   ·predictive of what to send, when to send it, to whom it
·2·   ·particular text messages were varied, those                ·2·   ·should be sent, or how to send messages?
·3·   ·instructions being who to send to, how soon to send it     ·3·   · · · · · ·MR. LEHRMAN:· Form.
·4·   ·to them, and what message to be sent?                      ·4·   · · · · · ·THE WITNESS:· Can you clarify what you mean
·5·   · · · A.· ·You're asking me if it does?                     ·5·   ·by predictive.
·6·   · · · Q.· ·Do you have any reason to believe that there     ·6·   ·BY MR. RICHMOND:
·7·   ·was variance in the instructions that you gave to          ·7·   · · · Q.· ·Sure.· Does the software itself make a
·8·   ·Twilio, about what to send, who to send it to, when to     ·8·   ·determination, as opposed to the human user, as to what
·9·   ·send it?                                                   ·9·   ·to send, when to send it, to whom it would be sent, or
10·   · · · A.· ·No.                                              10·   ·how to send a text message?
11·   · · · Q.· ·Are you familiar with CyberX's database of       11·   · · · A.· ·No.
12·   ·information as it relates to these particular              12·   · · · · · ·MR. LEHRMAN:· Form.
13·   ·text messages and the campaign that they were sent in?     13·   ·BY MR. RICHMOND:
14·   · · · A.· ·Yes, I am.                                       14·   · · · Q.· ·Did you yourself decide what message to send
15·   · · · Q.· ·Did you find it necessary to go back and         15·   ·in these campaigns?
16·   ·review the database to glean new information for this      16·   · · · A.· ·The message was provided to me, and I entered
17·   ·deposition?                                                17·   ·it, yes.
18·   · · · A.· ·No.                                              18·   · · · Q.· ·Did the machine decide what message to send?
19·   · · · Q.· ·From your own experience with the database of    19·   · · · A.· ·No.
20·   ·information and the Twilio spreadsheets, do you have       20·   · · · Q.· ·Did you or the machine decide when the
21·   ·any reason to believe that there's any different           21·   ·messages should be sent?
22·   ·information about whether or not the text messages were    22·   · · · A.· ·I did.
23·   ·delivered or not delivered, as shown in the Twilio         23·   · · · Q.· ·And without uploading the FleetSeek list into
24·   ·spreadsheets, as opposed to the CRM database?              24·   ·the CRM system, and then aligning the columns to map
25·   · · · A.· ·No.· I did think about that more.· The only      25·   ·the data to the CRM system, could the text messages at


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0028
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019        Pages 98..101
                                                        Page 98                                                          Page 100
·1·   ·issue have been sent?                                      ·1·   ·whether any of them were assigned to VOIP?
·2·   · · · A.· ·No.                                              ·2·   · · · A.· ·Not that I can recall.
·3·   · · · Q.· ·Did you manually curate the list of customers    ·3·   · · · Q.· ·Did CyberX perform any line type
·4·   ·on the FleetSeek list, either by aligning the              ·4·   ·identification test to these numbers?
·5·   ·categories, or otherwise sorting them?                     ·5·   · · · A.· ·Not that I recall.
·6·   · · · A.· ·Yes.                                             ·6·   · · · Q.· ·You know what I mean by that?
·7·   · · · · · ·MR. RICHMOND:· Reserve and pass.                 ·7·   · · · A.· ·I think so, but go ahead.
·8                                                                ·8·   · · · Q.· ·What I mean in this instance is a line type
·9·   · · · · · · · · · ·FURTHER EXAMINATION                      ·9·   ·of identification test to identify a phone number as
10                                                                10·   ·being associated with a landline, wireless device, or
11·   ·BY MR. LEHRMAN:                                            11·   ·something else.
12·   · · · Q.· ·Mr. Pearson, just a few questions, and           12·   · · · A.· ·Uh-huh.
13·   ·following up on questions that Counsel just asked you.     13·   · · · Q.· ·Did CyberX perform that type of line type
14·   · · · · · ·CyberX had just testified in response to some    14·   ·identification on these FleetSeek numbers before
15·   ·of Mr. Richmond's questions, and I'm not trying to         15·   ·sending text messages?
16·   ·mischaracterize CyberX's testimony.                        16·   · · · A.· ·Not that I recall.· Yeah, not that I recall.
17·   · · · · · ·I thought the testimony was essentially that     17·   · · · Q.· ·Does CyberX know if it performed any line
18·   ·the -- that the value of delivered -- looking at           18·   ·type identification test to those numbers after the
19·   ·Plaintiff Exhibit 14, one of these call logs, under        19·   ·text messages were sent?
20·   ·status field.· The value of delivered could indicate       20·   · · · A.· ·Not that I recall.
21·   ·that a text message was sent or delivered to a VOIP.       21·   · · · Q.· ·Would CyberX be able to search its business
22·   · · · · · ·Am I understanding that correctly; that was      22·   ·records to determine whether at any time it performed
23·   ·CyberX's testimony?                                        23·   ·any type of line type identification on these numbers?
24·   · · · A.· ·You're referring to only the delivered?· Or      24·   · · · A.· ·Yes, yeah.
25·   ·you're referring to the undelivered?                       25·   · · · Q.· ·And how would CyberX go about doing that?

                                                        Page 99                                                          Page 101
·1·   · · · Q.· ·Let me start with delivered.                     ·1·   · · · A.· ·There's a -- the ability for us also within
·2·   · · · A.· ·Okay.                                            ·2·   ·the API to do what's called a lookup.· Could do a
·3·   · · · Q.· ·Is that CyberX's understanding, that, looking    ·3·   ·lookup.
·4·   ·at Plaintiff Exhibit 14, under that status of              ·4·   · · · Q.· ·So would CyberX be able to go into -- would
·5·   ·delivered, that delivered could mean that a particular     ·5·   ·this be the database or admin portal or something else?
·6·   ·text message was sent to a VOIP number?                    ·6·   · · · A.· ·We'd have to go back and look at past logs
·7·   · · · A.· ·It is possible, yes, for it to go through a      ·7·   ·and run it.· We would have to run it on these numbers.
·8·   ·VOIP.                                                      ·8·   · · · Q.· ·So let me be clear.· I'm not asking if CyberX
·9·   · · · Q.· ·Is it also CyberX's understanding that status    ·9·   ·is capable of running -- performing line type
10·   ·of delivered, that in an instance when a text message      10·   ·identifications now.
11·   ·has been sent to a VOIP number, that a carrier could       11·   · · · · · ·I want to ask, is CyberX able to look through
12·   ·confirm to Twilio the delivery status of that message      12·   ·its business records or its database or its admin
13·   ·was delivered?                                             13·   ·portal or anything, to determine whether it previously
14·   · · · A.· ·That is possible, yes.                           14·   ·performed a line type identification on any of these
15·   · · · Q.· ·And what is the basis for CyberX's belief        15·   ·numbers?
16·   ·that a delivered status of delivered could result from     16·   · · · A.· ·We can look to see if we did it previously.
17·   ·a text message that is sent to a VOIP number?              17·   ·I do not believe we did, but we can look.
18·   · · · A.· ·From past experiences, I have known that,        18·   · · · Q.· ·How much time would it take for CyberX to
19·   ·very well that you can -- because it's an SMS versus a     19·   ·perform that operation, searching through to see if it
20·   ·text message directly, SMS can be delivered                20·   ·previously --
21·   ·successfully over VOIP.                                    21·   · · · A.· ·Probably a couple days.
22·   · · · Q.· ·Did, at any time, CyberX perform any work to     22·   · · · Q.· ·-- did line type identifications?
23·   ·determine or attempt to determine whether any of the       23·   · · · · · ·MR. RICHMOND:· Note that as something to
24·   ·numbers in this list that we've been discussing, these     24·   ·find.
25·   ·FleetSeek numbers, did CyberX do any work to determine     25·   · · · · · ·MR. LEHRMAN:· Thank you, sir.· That's all I


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                   DEFAPPX0029
                                                                                                                                    YVer1f
  JOHN NORTHRUP vs INNOVATIVE HEALTH IUNSURANCE PARTNERS, LLC, ET AL.
                         Chris Pearson on 03/11/2019       Pages 102..104
                                                       Page 102                                                           Page 104
·1·   ·have.                                                      ·1· · · · · · · · · ·CERTIFICATE OF REPORTER

·2                                                                ·2· · · · · · ·I, BRANDON D. COMBS, a Certified Shorthand

·3·   · · · · · · · · · ·FURTHER EXAMINATION                      ·3· ·Reporter, hereby certify that the witness in the

·4                                                                ·4· ·foregoing deposition was by me duly sworn to tell the

·5·   ·BY MR. RICHMOND:                                           ·5· ·truth, the whole truth, and nothing but the truth in the

·6·   · · · Q.· ·Mr. Pearson, just a couple more questions.       ·6· ·within-entitled cause;

·7·   · · · · · ·A -- telephone carriers can include both         ·7· · · · · · ·That said deposition was taken in shorthand by

·8·   ·mobile and landlines within the same carrier; correct?     ·8· ·me, a disinterested person, at the time and place

·9·   ·For example, AT&T could have both mobile, landline, and    ·9· ·therein stated, and that the testimony of the said

10·   ·VOIP services that it offers?                              10· ·witness was thereafter reduced to typewriting, by

11·   · · · A.· ·Yes, correct.                                    11· ·computer, under my direction and supervision;

12·   · · · Q.· ·Is another way to be able to determine           12· · · · · · ·That before completion of the deposition,

13·   ·whether or not a text message was actually delivered       13· ·review of the transcript was not requested.· If

14·   ·and/or received by the recipient, is to obtain the         14· ·requested, any changes made by the deponent (and

15·   ·carrier's own statements for the users to determine if     15· ·provided to the reporter) during the period allowed are

16·   ·it shows up on their bill as a received text message?      16· ·appended hereto.

17·   · · · · · ·MR. LEHRMAN:· Form.                              17· · · · · · ·I further certify that I am not of counsel or

18·   · · · · · ·THE WITNESS:· Yeah, it's possible.               18· ·attorney for either or any of the parties to the said

19·   ·BY MR. RICHMOND:                                           19· ·deposition, nor in any way interested in the event of

20·   · · · Q.· ·Do you have any recollection --                  20· ·this cause, and that I am not related to any of the

21·   · · · A.· ·I was going to say it's possible, not that I     21· ·parties thereto.

22·   ·have got knowledge of.                                     22· · · · · · ·DATED: March 19, 2019

23·   · · · Q.· ·You haven't seen any carrier statements for      23

24·   ·these phone numbers?                                       24· · · · · · _______________________________________________

25·   · · · A.· ·Correct.                                         25· · BRANDON D. COMBS, TEXAS CSR 10927, CALIFORNIA CSR 12978

                                                       Page 103
·1·   · · · Q.· ·For the API lookup, the information that
·2·   ·Mr. Lehrman was asking for, is that something that you
·3·   ·can look up to see whether a prior lookup was done, or
·4·   ·is it to do a lookup for a date in the past?
·5·   · · · A.· ·Yeah, we can look to see if it was executed
·6·   ·or not, if a lookup was or was not done.
·7·   · · · Q.· ·So you could say, for example, we did do a
·8·   ·lookup on that data set and here's the result, or we
·9·   ·did a lookup on June -- or on July 1, 2017, to see what
10·   ·was the data?
11·   · · · A.· ·Correct.
12·   · · · Q.· ·And is that data that you believe would still
13·   ·be in the system if it existed?
14·   · · · A.· ·Yes.
15·   · · · Q.· ·Can you get that data to Mr. Lehrman in the
16·   ·next couple days?
17·   · · · A.· ·Yes.
18·   · · · · · ·MR. RICHMOND:· Reserve and pass.
19·   · · · · · ·MR. LEHRMAN:· Read or waive?
20·   · · · · · ·MR. RICHMOND:· We'll waive.
21·   · · · · · ·THE REPORTER:· Counsel, do you want a copy of
22·   ·the transcript?
23·   · · · · · ·MR. RICHMOND:· Yes.
24·   · · · · · ·(Whereupon, the deposition adjourned at
25·   · · · · · ·4:27 P.M.)


www.huseby.com                 Huseby, Inc.· Regional Centers                 800-333-2082
        Charlotte ~ Atlanta ~ Washington, DC ~ New York ~ Houston ~ San Francisco
                                                                                                                 DEFAPPX0030
EXHIBIT A-4




              DEFAPPX0031
DEFAPPX0032
EXHIBIT B




            DEFAPPX0033
                     IN THE UNITED STATES DISTRICT COURT FOR
                           THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION
                                              §
JOHN NORTHRUP, Individually and on            §
behalf of a Class of Similarly Situated       §
Individuals,                                  §
                                              § Civ. No. 8:17-cv-01890-CEH-JSS
                       Plaintiff,             §
                                              §
v.                                            §
                                              §
CyberX Group, LLC, et al.,
                                              §
                       Defendants.            §

                            DECLARATION OF ANDREW LIN

       I, Andrew Lin, pursuant to 28 U.S.C. § 1746, declare as follows:

       1.     I am an attorney with the law firm of Platt Cheema Richmond PLLC, licensed in

the State of Texas, and represent Defendants Innovative Health Insurance Partners, LLC, CyberX

Group, LLC, David E. Lindsey; and Independent Truckers Group, Inc. in connection with this

action. I make this Declaration based on my personal knowledge and in support of Defendants’

Motion for Summary Judgment.

       2.     Attached hereto as Exhibit 1 is a true and correct copy of Twilio’s Terms of Service,

effective May 24, 2016, retrieved from https://www.twilio.com/legal/tos on June 20, 2018.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on June 25, 2018.




                                                            ____________________________
                                                            Andrew Lin




                                                                                       DEFAPPX0034
EXHIBIT B-1




              DEFAPPX0035
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 2 of 31 PageID 636


                                                                                 Sign up   Menu




Legal




Twilio Terms of Service
L A ST U P DAT E D M AY 2 4 , 2 0 1 6




Summary of Changes to Twilio’s Terms of Service

We’ve updated our Terms of Service (“Terms”), which will be effective starting May 24, 2016. If
you want to review our old Terms of Service, effective before May 24, 2016 click here.


On May 24, 2016, we made some tweaks to the Terms of Service to address the new Twilio
Marketplace Add-ons and also to provide a “human readable” translation of the terms.


What we have NOT changed

We have not changed your ability to use our products and services. You may continue to access
your Twilio account and use our products and services as you always have.


If you have a separate contract with Twilio covering your account and use of our services, these
new Terms will not apply to you.


What we HAVE changed

February 1, 2016 Changes:


We have changed the format and tone of the Terms to make them easier to understand by
taking out as much legalese as our lawyers will allow.
                                         EXHIBIT B                               DEFAPPX0036

                                           EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 3 of 31 PageID 637
Here is a list of some of the bigger changes we want to point out to you:
                                                                                    Sign up    Menu

3. Your Account(s): We have added language to explain the account creation process. For
certain phone numbers (we’ll let you know which), you must now provide an address.


5. Our Use and Storage of Customer Data: We have added a clearer definition of “customer
data” and explained when we may be required to disclose it. We’ve also added a link to our
update privacy notices. Check it out here.


6. Restrictions: (f) If you have purchased a short code through Twilio, then you had to indicate
how you are going to use it and you may not change this use without Twilio’s approval. We’ll
approve a change if we can, but it’s not always up to us. (g) If you don’t use the Twilio numbers
in your account, we can reclaim them, although we will tell you before we do. (h) In general,
you may port away your phone numbers as long as certain requirements are met.


7. Export Controls: You must now promise to comply with all export laws and regulations.


8. Affiliates: Your affiliates (e.g., subsidiaries, parent companies, etc.) may order Twilio services
under these Terms.


10.2. Suggestions and Contributions: Please tell us what you think of our services, send us
suggestions about improvements and additions, but please understand that we can use your
feedback free of charge or any other obligations.


11.2 Beta Service: If you use any of our services while they are in a beta stage, you understand
that they may have some bugs that still need to be worked out.


May 24, 2016 Updates:


We did not make any updates that will impact your use of any existing Twilio products or
services.


Instead, we just added a section to address the new Twilio Marketplace and your use of Add-
ons.

                                           EXHIBIT B                                 DEFAPPX0037

                                             EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 4 of 31 PageID 638
We also added, as a courtesy, a “human readable” translation of the terms. This “human
readable” translation doesn’t change any of the language of the “official” terms. Sign up      Menu



While we’ve done our best to make our Terms complete, readable, and understandable, you
may still have additional questions. We get that. So, feel free to contact our support team at
help@twilio.com.


Or, if you prefer, you may write to us at:


Twilio Inc.
375 Beale Street, Suite 300
San Francisco, CA 94105


Twilio Ireland Limited,
25-28 North Wall Quay
Dublin 1, Ireland




Twilio Terms of Service
L A ST U P DAT E D M AY 2 4 , 2 0 1 6




Ahoy! And welcome to Twilio!


Twilio is a cloud communications company. Our services enable connectivity and the easy
integration of telecommunications capabilities into software applications, including mobile,
web-based and desktop applications.


This is our terms of service. As a courtesy to you, on the left side, we’ve done our best to
translate the legalese into a “human readable” format (though our legal team assures us that
                                             EXHIBIT B                             DEFAPPX0038

                                              EXHIBIT 1
    Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 5 of 31 PageID 639
lawyers are humans, too). You should know though that the language on the right is the legally
binding stuff.                                                                                    Sign up      Menu




Unless you work for a company that has negotiated a separate agreement with us, these are the
terms that apply to your use of Twilio. You should read them.


And, heads up, you should really check out Sections 11 and 13 because they limit our liability to
you if something goes wrong.


Also, if we get into a dispute, we’ll have to figure it out in arbitration. Check out Section 17 for
more details.



Twilio provides its Services subject to the terms and conditions in this Terms of Service (“Terms" or
“Agreement"). When we refer to our “Services" in these Terms, we mean to include the whole enchilada -- our
platform services, which includes all of our programs, features, functions and report formats, instructions,
code samples, the TwiML markup language, on-line help files and technical documentation, our website,
account portal, technical support, Add-ons as well as any upgrades or updates to any of these, made generally
available by us, and includes any of our SDKs, APIs or software provided to you in connection with your use of
our services, and our connectivity services.



To be eligible to register for a Twilio account and use Twilio’s Services, you must review and accept the terms
of this Agreement by clicking on the “I Accept” button or other mechanism provided. PLEASE REVIEW THESE
TERMS CAREFULLY. ONCE ACCEPTED, THESE TERMS BECOME A BINDING LEGAL COMMITMENT BETWEEN
YOU AND TWILIO. IF YOU DO NOT AGREE TO BE BOUND BY THESE TERMS, YOU SHOULD NOT CLICK THE “I
ACCEPT” BUTTON AND YOU SHOULD NOT USE TWILIO’S SERVICES.



In this Agreement, “we,” “us,” “our” or “Twilio” will refer to Twilio Inc., 375 Beale Street, Suite 300, San
Francisco, CA 94105. And, the terms “you,” “your” and “Customer” will refer to you. If you are registering for a
Twilio account or using Twilio’s services on behalf of an organization, you are agreeing to these terms for that
organization and promising Twilio that you have the authority to bind that organization to these Terms (and, in
which case, the terms “you” and “your” or “customer” will refer to that organization). The exception to this is if
that organization has a separate contract with Twilio covering your account and use of our Services, in which
case that contract will govern your account and use of Twilio’s Services.

                                                  EXHIBIT B                                       DEFAPPX0039

                                                     EXHIBIT 1
    Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 6 of 31 PageID 640
IMPORTANT NOTE: TWILIO DOESN’T PROVIDE WARRANTIES FOR ITS SERVICES, AND THESE TERMS LIMIT
OUR LIABILITY TO YOU. For more details, go to Sections 11 and 13.
                                                                                               Sign up     Menu


IN ADDITION, DISPUTES ABOUT THESE TERMS OR RELATING TO YOUR TWILIO ACCOUNT OR TWILIO’S
SERVICES GENERALLY MUST BE RESOLVED BY BINDING ARBITRATION AND ON AN INDIVIDUAL BASIS ONLY.
For more details, go to Section 17.



If you have any questions, you can reach the Twilio team at twilio.com/help/contact.



If you are a U.S. federal government user or otherwise accessing or using any Twilio service in a U.S. federal
government capacity, this Amendment to these Terms applies to you.



  1. Changes to These Terms

  2. Changes to Our Services

  3. Your Account(s)

  4. Access and Use of Our Services

  5. Our Use and Storage of Customer Data

  6. Restrictions

  7. Export Controls

  8. Affiliates

  9. Add-ons

 10. Fees, Payment Terms, Taxes

 11. Ownership and Confidentiality

 12. Warranties and Disclaimers

 13. Indemnification

 14. Exclusion of Damages; Limitations of Liability

 15. Termination of These Terms

 16. Survival

 17. General

                                                EXHIBIT B                                      DEFAPPX0040

                                                      EXHIBIT 1
    Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 7 of 31 PageID 641
 18. Agreement to Arbitrate
                                                                                               Sign up      Menu
 19. Fun




1. Changes to These Terms



These terms might change. But we’ll send you an email and let you know before we make any
significant changes that impact you or your use of our services. If you keep using Twilio after
the terms change, then you have accepted those changes.



We may revise these Terms from time to time. If we do, those revised Terms will supersede prior versions.
Unless we say otherwise, revisions will be effective upon the effective date indicated at the top of these Terms.
We will provide you advance notice of any material revisions. This notice will be provided via the account
portal and/or via an email to the email address we have on file. For other revisions, we will update the
effective date of these Terms at the top of the page. We encourage you to check the effective date of these
Terms whenever you visit Twilio’s website or account portal. Your continued access or use of our Services
constitutes your acceptance of any revisions. If you don’t agree to the revisions, you should stop using Twilio’s
Services and we are not obligated to provide you with the Services.




2. Changes to Our Services



We are always looking to innovate and make Twilio better, so our SLA (which stands for
“service level agreement”) and APIs may change over time. We will let you know in advance if
any API changes aren’t backwards-compatible.



The features and functions of our Services, including our APIs, and Twilio’s service level agreement (SLA), may
change over time. It is your responsibility to ensure that calls or requests you make to our Services are
compatible with our then-current Services. Although we try to avoid making changes to our Services that are
not backwards compatible, if any such changes become necessary, we will use reasonable efforts to let you
know at least sixty (60) days prior to implementing those changes.




3. Your Account(s)                               EXHIBIT B                                     DEFAPPX0041

                                                   EXHIBIT 1
                    ( )
    Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 8 of 31 PageID 642


                                                                                 Sign up
If you want to use Twilio, you need to create a Twilio account. To create an account,       Menu
                                                                                      you need to
give us some information about yourself. The information you provide must be true and you
have to keep it up to date.


You are responsible for anything that happens under your account.


Also, for some phone numbers, we need to have a physical address on file for you. So, please
send us your new physical address if you move.



To use our Services, you will be asked to create an account. As part of the account creation process, you’ll be
asked to provide your email address, create a password, and verify that you’re a human being by providing a
telephone number to which we’ll send you a verification code to enter into the form. Until you apply for an
account, your access to our Services will be limited to what is available to the general public. When registering
an account, you must provide true, accurate, current and complete information about yourself as requested
during the account creation process. You must also keep that information true, accurate, current and complete
after you create your account. You may also create multiple accounts as well as sub-accounts.



You are solely responsible for all use (whether or not authorized) of our Services under your account(s) and
subaccount(s), including for the quality and integrity of your Customer Data and each of your applications.
You are also solely responsible for all use and for all acts and omissions of anyone that has access to your
application (“End Users"). You agree to take all reasonable precautions to prevent unauthorized access to or
use of our Services and will notify us promptly of any unauthorized access or use. We will not be liable for any
loss or damage arising from unauthorized use of your account.



For the purchase of any phone number for which Twilio is required to have an address for you on record, it is
your obligation to provide us with an accurate and current address to associate with that number. You are
responsible for updating that address within fifteen (15) days of a change of address.




4. Access and Use of Our Services



We want to make our services available for you to use 24/7, but things happen that
occasionally (very occasionally) make Twilio unavailable. If our service is ever available less
than we commit it to be in our SLA, then we will give you a service credit (check out our SLA).

                                                EXHIBIT B                                      DEFAPPX0042

                                                   EXHIBIT 1
    Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 9 of 31 PageID 643
You can use Twilio as long as you don’t violate these terms, our AUP (“Acceptable Use Policy”),
and all laws that apply when you use Twilio.                                                    Sign up      Menu




We will make our Services available to you in accordance with our SLA, which may be updated from time to
time.



You may use our Services, on a non-exclusive basis, solely in strict compliance with these Terms and the
Twilio’s Acceptable Use Policy (“AUP"), which may be updated from time to time, and applicable law,
including:

  a. Using our Services as needed to develop your software applications that interface with our Services
    (“Your Applications") or provide Services through Your Applications,

  b. Making our Services available to End Users of Your Applications in connection with the use of each of Your
    Applications, and

  c. Otherwise using our Services solely in connection with and as necessary for your activities under these
    Terms.




5. Our Use and Storage of Customer Data



Please read our privacy policy. If you don’t agree to it, stop using Twilio.


We are not a data storage company. So we don’t promise to keep or store your data on Twilio.


In fact, we might have to disclose your data if:

    The law requires

    We need to protect Twilio, other customers or the public, or

    There is an emergency.



You acknowledge that you have read Twilio’s Privacy Policy and understand that it sets forth how we will
collect, store, and use your Customer Data. “Customer Data" consists of information made available to us
through your use of our Services under these Terms, which includes information such as your name, contact
information, billing records, call or messaging logs, and traffic routing information, as well as the content of

                                                 EXHIBIT B                                       DEFAPPX0043

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 10 of 31 PageID 644
communications sent through or integrated with our Services, such as audio recordings, message bodies, and
call recording transcriptions. If you do not agree to Twilio’s Privacy Policy, you must stop using our Services.
                                                                                                   Sign up     Menu


Except as agreed by Twilio and you in writing, Twilio may periodically delete your Customer Data. Further,
data storage is not guaranteed by us and you agree that we will not have any liability whatsoever for any
damage, liabilities, losses, or any other consequences that you may incur relating to the loss or deletion of
Customer Data.



You further acknowledge and agree that we may access or disclose Customer Data, including the content of
communications stored on our systems, if: (i) we believe that disclosure is reasonably necessary to comply
with any applicable law, regulation, legal process or government request, (ii) to enforce our agreements and
policies, (iii) to protect the security or integrity of our services and products, (iv) to protect ourselves, our
other customers, or the public from harm or illegal activities, or (v) to respond to an emergency which we
believe in good faith requires us to disclose data to assist in preventing a death or serious bodily injury.




6. Restrictions



Some “dos and don’ts” on Twilio:

  a. Don’t transfer our services, resell them, etc., except as allowed under Section 4.

  b. Don’t use Twilio to try to contact emergency services unless you have agreed to Twilio’s special
     “911 Terms”. (If you aren’t sure if you have, then you probably haven’t.)

  c. Don’t use Twilio to break the law, to violate these terms, to violate our AUP, or to violate someone
     else’s rights.

  d. Do make sure that Twilio is allowed to use your data as needed to provide you the service.

  e. Don’t reverse engineer, etc. any software we provide.

  f. If you buy a short code from us, only use it how you said you would use it.


If you don’t send enough traffic on a phone number, then we may have to take it back. This is
because some states require a minimum amount of use for each phone number. If the minimum
isn’t met, they take back those numbers so that they can give to someone else who’s going to
actually use them. This is definitely a big deal in regions that are running out of phone numbers
with certain area codes.


                                                  EXHIBIT B                                        DEFAPPX0044

                                                     EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 11 of 31 PageID 645
Technically, Twilio is the “customer of record” for the phone numbers we give you. We may not
always let you “port away” a phone number. Usually, though, we will let you portSign
                                                                                 awayup a phone
                                                                                            Menu

number if you have an upgraded account in good standing and the phone number in question
has been in your account more than 90 days.



We are excited to see what you build with our Services. But, you should know there are some restrictions on
what you can do with them.

  a. Except as provided in Section 4 (Access and Use of Our Services), you agree not to transfer, resell, lease,
    license or otherwise make available our Services to third parties or offer them on a standalone basis.

  b. You will not attempt to use our Services to access or allow access to Emergency Services, unless you do
    so consistent with, and have agreed to, the Twilio Inc. 911 – Terms and Conditions.

  c. You will ensure that our Services are used in accordance with all applicable Law and third party rights, as
    well as these Terms and the Twilio AUP, as amended from time to time.

  d. You will ensure that we are entitled to use your Customer Data, including content of communications
    stored on our systems, as needed to provide our Services and will not use our Services in any manner that
    violates any applicable law.

  e. Except as allowed by applicable law, you will not reverse engineer, decompile, disassemble or otherwise
    create, attempt to create or derive, or permit or assist anyone else to create or derive the source code of
    any software provided in connection with our Services.

  f. If you have purchased a short code, then you will not change your use of that short code from the use
    stated in your application to the carrier for approval of the short code without first obtaining an
    amendment to your application or re-applying to the carrier for approval of the short code under the new
    use.

  g. We reserve the right to reclaim any phone number from your account and return that number to the
    relevant numbering plan if you do not send sufficient traffic over that phone number such that the phone
    number is unutilized or underutilized, as defined by any local, federal, and/or national regulatory agency
    and/or governmental organization with oversight over the relevant phone number and numbering plan. If
    we seek to reclaim a phone number from your account, excluding suspended and trial accounts, we will
    send you an email at least two (2) weeks' in advance telling you that we are reclaiming the phone
    number, unless we’re otherwise prevented from doing so by the applicable regulatory agency or
    governmental organization. We also reserve the right to reclaim phone numbers from accounts
    suspended for failure to pay and/or suspended for suspected fraud, and to reclaim phone numbers in free
    trial accounts that are unutilized for more than thirty (30) days.

  h. You acknowledge that we are the “customer of record” for all phone numbers provided as part of our
    Services. As the customer of record, Twilio has certain rights with respect to porting phone numbers. You
    understand and agree that you may use theEXHIBIT    B provided as part of our Services subject to
                                              phone numbers
                                                                                                DEFAPPX0045

                                                   EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 12 of 31 PageID 646
     these Terms and until the end of the Terms Period (as defined in Section 14.1 (Terms Period)). Unless
     otherwise required by law, we reserve the right to refuse to allow you to port away any phone number in
                                                                                                Sign up     Menu
     our sole discretion. Regardless, we may allow you to port away phone numbers, so long as you (1) have
     an upgraded account in good standing, and (2) have either ported in or purchased the phone number
     more than 90 days prior to the port-away date.




7. Export Controls



You must follow U.S. export and economic sanctions laws.


Also, the U.S. government publishes lists of people that U.S. companies aren’t allowed to do
business with. If you use Twilio, then you are swearing that neither you nor your company is on
any of those lists.



Our Services, including any software we may provide in connection with those Services, may be subject to
applicable U.S. export control laws and economic sanctions regulations. In receiving this software or our
Services, you agree to comply strictly with all domestic and international export laws and economic sanctions
regulations as they apply to this software and our Services, and to the extent consistent with these Terms, to
obtain any necessary license or other authorization to export, re-export, or transfer such software or our other
aspects of our Services. These laws include restrictions on destinations, End Users, and end use. Without
limitation, you may not transfer any such software or other aspect of our Service without U.S. government
authorization to any entity on a U.S. government exclusion list (e.g., the Department of Commerce’s List of
Denied Persons, Entity, or Unverified List, and the Treasury Department’s List of Specially Designated
Nationals and Consolidated Sanctions List). You represent that you are not on a U.S. government exclusion list
or under the control of or an agent for any entity on such a list, and you further warrant that you will
immediately discontinue use of our software and Services if you become placed on any such list or under the
control of or an agent for any entity placed on such a list.




8. Affiliates



Your affiliates (businesses that your business controls) can use Twilio, but you will be
responsible for everything that they do when they’re using Twilio.


                                                  EXHIBIT B                                      DEFAPPX0046

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 13 of 31 PageID 647
Affiliates are any entity or person that controls you, is controlled by you, or under common control with you,
such as a subsidiary, parent company, or employee. (Similarly, if we refer to our affiliates, we mean an entity
                                                                                                 Sign up      Menu
or person that controls us, is controlled by us or is under common control with us.) If applicable to you, your
affiliates may order Services directly from us under these Terms, provided that all of your affiliate’s activities
are subject to these Terms. You will be responsible for the acts and omissions of your affiliates in connection
with each affiliate’s use of our Services.




9. Add-ons



Add-ons that you get through the Twilio Marketplace are not Twilio products, but, instead, are
being offered by third parties (“Add-on Partners"). Add-on Partners are responsible for their
Add-ons, not Twilio. So, if something goes wrong with an Add-on, you need to go to the Add-on
Partner for help.



9.1 Twilio may make available through the Twilio Services additional features, functionality, and services
offered by its third-party partners (“Add-ons"). Your use of Add-ons is subject to these Terms and to the
applicable fees. You acknowledge for each Add-on you purchase through the Twilio Services, these Terms
constitute a binding agreement between you and the third party licensor of that Add-on (“the Add-on
Partner") only. The Add-on Partner of each Add-on is solely responsible for that Add-on, the content therein,
and any claims that you or any other party may have relating to that Add-on or your use of that Add-on. You
acknowledge that you are purchasing the license to each Add-on from the Add-on Partner of that Add-on;
Twilio is acting as agent for the Add-on Partner in providing each such Add-on to you; Twilio is not a party to
the license between you and the Add-on Partner with respect to that Add-on; and Twilio is not responsible for
that Add-on, the content therein, or any claims that you or any other party may have relating to that Add-on or
your use of that Add-on. You acknowledge and agree that Twilio, and Twilio’s subsidiaries, are third party
beneficiaries of the agreement between you and the Add-on Partner for each Add-on, and that Twilio will have
the right (and will be deemed to have accepted the right) to enforce such license against you as a third party
beneficiary thereof.




When you buy an Add-on, you are telling Twilio that it’s okay for us to give the Add-on Partner
information about you that they need so that they can let you use the Add-on.



9.2 By purchasing an Add-on, you grant Twilio permission to share your Application, Content, and user

                                              EXHIBIT
information with the Add-on Partner as necessary in order to B
                                                             provide you the Add-on.              DEFAPPX0047

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 14 of 31 PageID 648


If you buy an Add-on, it is for you to use, but you can’t resell it.                             Sign up      Menu




9.3 The license granted to you to use any Add-on is personal to you, and is not sublicensable to your End
Users. You may not provide or resell Add-ons to others.




10. Fees, Payment Terms, Taxes



You agree to pay the fees generated under your account.



10.1 Fees. You agree to pay the usage fees set forth in your “Rate Schedule” (which is either our standard
schedule of fees, as may be updated from time to time, and/or any other order forms for our Services ordered
by you and accepted in writing by us). In addition, you agree to pay any applicable support fees in connection
with your order of any support services pursuant to our Support Terms.




You also agree to pay all applicable taxes.


If you are exempt from paying any taxes, though, please let us know and send us proof.



10.2 Taxes. Unless otherwise stated in your Rate Schedule, you are responsible for and shall pay all applicable
taxes. This includes all federal, state and local taxes, fees, charges, carrier surcharges or other similar
exactions, imposed on or with respect to our Services whether these taxes are imposed directly on you or on
Twilio and include, but are not limited to, sales and use taxes, utility user’s fees, excise taxes, VAT, any other
business and occupations taxes, 911 taxes, franchise fees and universal service fund fees or taxes. For
purposes of this section, taxes do not include any taxes that are imposed on or measured by the net income,
property tax or payroll taxes of Twilio. You understand and agree that the detail of taxes charged will be made
available to you through Twilio’s customer portal as a csv file for download for a period of twelve (12) months
after such taxes are incurred.



If you’re exempt from any taxes for any reason, send an email to our Tax Department at
legalnotices@twilio.com with an executed, signed and dated valid exemption certificate. Once our Tax
Department has received and approved your exemption certificate, we will exempt you from those taxes on a
                                                  EXHIBIT B                                       DEFAPPX0048

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 15 of 31 PageID 649
going-forward basis. If, for any reason a taxing jurisdiction determines that you are not exempt from those
taxes and assesses those taxes, you agree to pay Twilio those taxes, plus any applicable interest or penalties.
                                                                                                Sign up      Menu




You agree to pay all fees that you owe to Twilio in US dollars no later than 30 days after the date
of the invoice.


If you don’t pay on time, then we may send you a late notice. If we don’t get your payment
within 10 days after the date on the late notice, then we may charge a late fee and/or suspend
your account. Please pay us on time.



10.3 Payment Terms. Subject to certain credit requirements as determined by us, we may let you pay amounts
due under these Terms in arrears. If we let you to do that, you will make all of the payments due hereunder
within thirty (30) days of the date of the invoice.



Unless you and Twilio agree otherwise in writing, all fees due under these Terms are payable in United States
dollars. Payment obligations can’t be canceled and fees paid are non-refundable. Subject to Section 10.4 (Fee
Disputes), if you are overdue on any payment and fail to pay within ten (10) business days of a written notice
of your overdue payment, then we may assess and you must pay a late fee. The late fee will be either 1.5% per
month, or the maximum amount allowable by law, whichever is less. Subject to Section 10.4 (Fee Disputes)
and following the overdue notice, we may also suspend our Services to your account until you pay the amount
you are overdue plus the late fee.




If you ever think that we charged you the wrong amount and you want to dispute it, then let us
know, in writing, within 60 days of date on the invoice.



10.4 Fee Disputes. You must notify us in writing if you dispute any portion of any fees paid or payable by you
under this Agreement. You must provide that written notice to us within sixty (60) days of the applicable
charge and we will work together with you to resolve the applicable dispute promptly. If you do not provide us
with this written notice of your fee dispute within this 60 day period, you will not be entitled to dispute any
fees paid or payable by you.




                                                  EXHIBIT B                                      DEFAPPX0049

                                                      EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 16 of 31 PageID 650
Again, just in case you missed it above, if you don’t pay us on time (no more than 10 days after
we send you a late notice), then we can suspend your account without letting you know
                                                                               Sign up first.
                                                                                          Menu

And, if your account is suspended, then we are not responsible for anything bad that might
happen as a result.



10.5 Suspension. If your use of our Services exceeds the amounts prepaid by you or of if you fail to pay any
amounts due by you under Section 10 of the Agreement, we may suspend our Services associated with your
account without prior notice to you. We will have no liability for any damage, liabilities, losses (including any
loss of data or profits) or any other consequences that you may incur with connection with any suspension of
our services pursuant to this section.




11. Ownership and Confidentiality



What’s ours is ours, and what’s yours is yours.



1.1 General. As between you and Twilio, we exclusively own and reserve all right, title and interest in and to
our Services. As between you and Twilio, you exclusively own and reserve all right, title and interest in Your
Applications and the content of any communications sent through integration with our Services.




Please let us know what you think about Twilio and our services. By the way, though, if you send
us feedback, then we can use it and we don’t owe you anything for it.



11.2 Suggestions and Contributions. We welcome your feedback on our Services. But please know that by
submitting suggestions or other feedback about our Services (“Contributions") you agree that:

  1. we are not under any obligation of confidentiality with respect to your Contributions;

  2. we may use or disclose (or choose not to use or disclose) your Contributions for any purpose and in any
    way;

  3. you irrevocably, non-exclusively license to us rights to exploit your Contributions; and

  4. you are not entitled to any compensation or reimbursement of any kind from us under any circumstances
    for your Contributions.
                                                 EXHIBIT B                                       DEFAPPX0050

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 17 of 31 PageID 651


                                                                              Sign up
If you use Twilio, then we can use your company’s name and logos in marketing and                             Menu

promotional materials. You can also use our name and logos as long as you do so in compliance
with these terms. Finally, we both agree to be honest about our relationship with each other --
no shenanigans, please.



11.3 Use of Marks. Subject to these Terms, we both grant each other the right to use and display each other’s
name and logo (the Licensor Marks) on our respective websites and in other promotional materials solely in
connection with each of our respective activities under these Terms. All of this use of the Licensor Marks will
be in accordance with the each other’s applicable usage guidelines and will inure to the benefit of Licensor.
The one of us using the other’s Licensor Marks under this subsection will not use, register or take other action
with respect to any of the Licensor Marks, except to the extent allowed in advance in writing by the one of us
whose Licensor Marks are being used. In using the Licensor Marks under this subsection, the one of us using
the other’s Licensor Marks will always use the then-current Licensor Marks and will not add to, delete from or
modify any of Licensor Marks. The one of us using the other’s Licensor Marks will not, at any time,
misrepresent the relationship between us. The one using the other’s Licensor Marks will not present itself as
an affiliate or other legal agent of the one of us whose Licensor Marks are being used. The rights to use and
display each other’s Licensor Marks under this subjection will end automatically in the event these Terms
terminate.




We both agree not to tell anyone else about confidential information that we get from each
other. Also, we both agree to only use each other’s confidential information as agreed to in
these terms.



11.4 Confidentiality. "Confidential Information" means any information or data, regardless of whether it is in
tangible form, disclosed by either party that is marked or otherwise designated as confidential or proprietary
or that should otherwise be reasonably understood to be confidential given the nature of the information and
the circumstances surrounding disclosure. "Confidential Information" does not include any information which:
(i) is publicly available through no fault of receiving party; (ii) was properly known to receiving party, without
restriction, prior to disclosure by the disclosing party; (iii) was properly disclosed to receiving party, without
restriction, by another person without violation of disclosing party's rights; or (iv) is independently developed
by the receiving party without use of or reference to the disclosing party's Confidential Information



Each party agrees that it will use the Confidential Information of the other party solely in accordance with the
provisions of this Agreement and it will not disclose such information to any third party without the other
party's prior written consent, except as otherwise permitted hereunder. Each party agrees to exercise due care
                                                  EXHIBIT B                                       DEFAPPX0051

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 18 of 31 PageID 652
in protecting the Confidential Information from unauthorized use and disclosure. Each party may disclose the
Confidential Information of the other party, in whole or in part to its employees, representatives, actual or
                                                                                                  Sign up     Menu
potential investors and subcontractors who have a need to know and are legally bound to keep such
information confidential consistent with the terms of this Section. Either party may disclose the Confidential
Information of the other party as required by law, upon prior written notice to the other party (where allowed
by law); provided that such party will use its reasonable efforts to minimize such disclosure to the extent
permitted by applicable law.




Money alone may not be enough to make us whole if one of us breaks our promise of
confidentiality. So, we both can seek other remedies (like gag orders), if needed.



11.5 Injunctive Relief. The parties expressly acknowledge and agree that no adequate remedy exists at law for
an actual or threatened breach of this Section 11 and that, in the event of an actual or threatened breach of the
provisions of this Section, the non-breaching party will be entitled to seek immediate injunctive and other
equitable relief, without waiving any other rights or remedies available to it. Each party will promptly notify the
other in writing if it becomes aware of any violations of the confidentiality obligations set forth in this Section.




12. Warranties and Disclaimers



Except for our SLA and other terms about Twilio’s support, we are offering our products and
services “as is.”



12.1 NO WARRANTY. WITHOUT LIMITING TWILIO’S EXPRESS WARRANTIES AND OBLIGATIONS UNDER THESE
TERMS, TWILIO HEREBY DISCLAIMS ANY AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT, AND FITNESS FOR A
PARTICULAR PURPOSE AND WARRANTIES RELATED TO THIRD-PARTY EQUIPMENT, MATERIAL, SERVICES OR
SOFTWARE. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS SECTION 12 AND TWILIO’S SLA
(AND SUPPORT TERMS), TWILIO’S SERVICES ARE PROVIDED “AS IS” TO THE FULLEST EXTENT PERMITTED BY
LAW. TO THE EXTENT THIS DISCLAIMER CONFLICTS WITH APPLICABLE LAW, THE SCOPE AND DURATION OF
ANY APPLICABLE WARRANTY WILL BE THE MINIMUM PERMITTED UNDER THAT LAW.




                                                  EXHIBIT B                                       DEFAPPX0052

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 19 of 31 PageID 653


                                                                                      Signbugs
If we let you use one of our products or services that is still in Beta, it might contain up    Menu
                                                                                               and
defects. We don’t make any promises that a Beta product or service won’t have problems.



12.2 BETA SERVICES. FROM TIME TO TIME, YOU MAY HAVE THE OPTION TO PARTICIPATE IN A PROGRAM
WITH TWILIO WHERE YOU GET TO USE ALPHA OR BETA SERVICES, PRODUCTS, FEATURES AND
DOCUMENTATION (“BETA SERVICES”) OFFERED BY US. THESE BETA SERVICES ARE NOT GENERALLY
AVAILABLE AND MAY CONTAIN BUGS, ERRORS, DEFECTS OR HARMFUL COMPONENTS. ACCORDINGLY, WE
ARE PROVIDING THE BETA SERVICES TO YOU “AS IS.” WE MAKE NO WARRANTIES OF ANY KIND WITH
RESPECT TO THE BETA SERVICES, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-
INFRINGEMENT. NOTWITHSTANDING ANY PUBLISHED DOCUMENTATION THAT STATES OTHERWISE, TWILIO
DOES NOT WARRANT THAT THE BETA SERVICES WILL BE ERROR-FREE OR THAT THEY WILL MEET ANY
SPECIFIED SERVICE LEVEL, OR WILL OPERATE WITHOUT INTERRUPTIONS OR DOWNTIME.




13. Indemnification



If someone comes after Twilio about something you’ve done with our products or services, then
you have to fight that fight and reimburse us for any money we have to spend related to that
fight.



You will defend, indemnify and hold Twilio and its affiliates harmless against any actual or threatened claim,
loss, liability, proceeding, third-party discovery demand, governmental investigation or enforcement action
arising out of or relating to your activities under these Terms or your acts or omissions in connection with the
provision of Your Application, including, without limitation, any intellectual property claims relating to the Your
Application and any violation by you or your End Users of the terms of Section 6 (Restrictions) (“Claim”). We
and our affiliates will cooperate as fully as reasonably required in the defense of any Claim, at your expense.
We reserve the right, at your expense, to retain separate counsel for ourselves in connection with any Claim
or, if you have not responded reasonably to the applicable Claim, to assume the exclusive defense and control
of any Claim in which you are a named party and that is otherwise subject to indemnification under this
Section 13 (Indemnification). You will pay all costs, reasonable attorneys’ fees and any settlement amounts or
damages awarded against us in connection with any Claim. You will also be liable to us for any costs and
attorneys’ fees we incur to successfully establish or enforce our right to indemnification under this Section.




14. Exclusion of Damages; Limitations
                               EXHIBITof BLiability                                             DEFAPPX0053

                                                   EXHIBIT 1
  Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 20 of 31 PageID 654


                                                                                Sign up result
Generally speaking, we are not going to owe you for any bad things that might indirectly  Menu

from Twilio not working as intended, like lost business. Any direct damages we might owe you
are capped at the amount you’ve paid us in the 12-month period prior to the damages.


Again, you may not to use Twilio to call for emergency services. If something bad happens
because you or someone using Twilio under your account tries but is unable to reach
emergency services, then Twilio is not and cannot be held responsible.



EXCEPT FOR LIABILITY ARISING FROM VIOLATIONS OF SECTIONS 6 (RESTRICTIONS), 11 (OWNERSHIP) OR 13
(INDEMNIFICATION), UNDER NO CIRCUMSTANCES AND UNDER NO LEGAL THEORY, WHETHER IN TORT,
CONTRACT, OR OTHERWISE, WILL TWILIO BE LIABLE TO YOU FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY CHARACTER, INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR LOSS OF GOODWILL, LOST PROFITS, LOST SALES OR BUSINESS, WORK STOPPAGE, COMPUTER
FAILURE OR MALFUNCTION, LOST DATA, OR FOR ANY AND ALL OTHER DAMAGES OR LOSSES, EVEN IF WE
HAD BEEN ADVISED, KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. EXCEPT AS
DESCRIBED IN THIS SECTION 14, UNDER NO CIRCUMSTANCES AND UNDER NO LEGAL THEORY, WHETHER IN
TORT, CONTRACT, OR OTHERWISE, WILL TWILIO BE LIABLE TO YOU FOR ANY DIRECT DAMAGES, COSTS OR
LIABILITIES IN EXCESS OF THE AMOUNTS PAID BY YOU DURING THE TWELVE (12) MONTHS PRECEDING THE
INCIDENT OR CLAIM.



THE PROVISIONS OF THIS SECTION 14 ALLOCATE THE RISKS UNDER THIS AGREEMENT BETWEEN THE
PARTIES, AND THE PARTIES HAVE RELIED ON THE LIMITATIONS SET FORTH HEREIN IN DETERMINING
WHETHER TO ENTER INTO THIS AGREEMENT.



TWILIO’S SERVICES ARE NOT INTENDED TO SUPPORT OR CARRY EMERGENCY CALLS OR SMS MESSAGES TO
ANY EMERGENCY SERVICES. NEITHER TWILIO NOR ITS REPRESENTATIVES WILL BE LIABLE UNDER ANY LEGAL
OR EQUITABLE THEORY FOR ANY CLAIM, DAMAGE, OR LOSS (AND CUSTOMER WILL HOLD TWILIO
HARMLESS AGAINST ANY AND ALL SUCH CLAIMS) ARISING FROM OR RELATING TO THE INABILITY TO USE
OUR SERVICES TO CONTACT EMERGENCY SERVICES.




15. Termination of These Terms



These Terms become effective on the day you click “I accept” or when you or someone else
starts using Twilio under your account.
                                          EXHIBIT B                             DEFAPPX0054

                                           EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 21 of 31 PageID 655
15.1 Terms Period. The period of these Terms will commence on the date these Terms are accepted by you and
continue for twelve months. This is called the Initial Period. These Terms will automatically renew for
                                                                                                 Sign up      Menu
additional one-year periods (each, a “Renewal Period”), unless either you or Twilio provides notice of non-
renewal at least thirty (30) days prior to the end of the Initial Period or a Renewal Period. The Initial Period and
all Renewal Periods will be referred to in this agreement as the “Terms Period”.




We may terminate your account and suspend your services for any reason 60 days after we give
you notice.


If you significantly breach these terms, and don’t fix the breach within five (5) days of us telling
you about the breach, then we may terminate or suspend your account.


We can suspend your account for not paying us as described in Section 10.5. And, we can
suspend your account immediately if you violate our AUP, send fraudulent traffic, negatively
impact our service operations, legal conditions make it impractical for Twilio to operate, or you
go out of business. We’ll try to let you know if we need to suspend your account.



15.2 Termination and Suspension of Services. Either party may terminate your account for any reason upon 60
days written notice to the other party. Either party may also terminate or suspend your account in the event
the other party commits any material breach of these Terms and fails to fix that breach within 5 days after
written notice of that breach. If we terminate these Terms due to your material breach, we may terminate or
suspend of your account(s) as well.



In addition to suspension of our services for non-payment of fees as described in Section 10.5 (Suspension),
we may also suspend our Services immediately for cause if: (a) you violate (or give us reason to believe you
have violated) the Twilio AUP; (b) there is reason to believe the traffic created from your use of our Services or
your use of our Services is fraudulent or negatively impacting the operating capability of our Services; (c) we
determine, in our sole discretion, that providing our Services is prohibited by law, or it has become impractical
or unfeasible for any legal or regulatory reason to provide our Services; or (d) subject to applicable law, upon
your liquidation, commencement of dissolution proceedings, disposal of your assets or change of control, a
failure to continue business, assignment for the benefit of creditors, or if you become the subject of
bankruptcy or similar proceeding. If we suspend our Services to your account, we will make a reasonable
attempt to notify you.




16. Survival                                      EXHIBIT B                                       DEFAPPX0055

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 22 of 31 PageID 656


                                                                               Sign up
Some terms are like zombies. They carry on even after this agreement is terminated.  That Menu
includes your payment obligations and Sections 5, 6, 11, 12, 13, 14, 16 and 17.



Upon termination or expiration of these Terms, your payment obligations, the terms of this Section 15, and the
terms of the following Sections will survive (i.e. still apply): Section 5 (Our Use and Storage of Customer Data),
Section 6 (Restrictions), Section 11 (Ownership and Confidentiality), Section 12 (Warranties and Disclaimer),
Section 13 (Indemnification), Section 14 (Exclusion of Damages; Limitation of Liability) and Section 17
(General).




17. General



We both agree to follow the law.



17.1 Compliance with Laws. Both you and Twilio will comply with the applicable law relating to each of our
respective activities under these Terms, including privacy and data protection laws and applicable rules
established by the Federal Communications Commission.




Just because we don’t enforce some part of these terms against you now doesn’t mean we can’t
start enforcing them against you later.



17.2 No Waiver. Twilio’s failure to enforce at any time any provision of these Terms or our AUP does not waive
our right to do so later. And, if we do expressly waive any provision of these Terms or our AUP, that does not
mean it is waived for all time in the future. Any waiver must be in writing and signed by and us to be legally
binding.




You cannot just transfer these terms or your obligations under these terms to someone else
without our permission.

                                                 EXHIBIT B                                      DEFAPPX0056

                                                   EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 23 of 31 PageID 657
17.3 Assignment. You will not assign or otherwise transfer these Terms, in whole or in part, without our prior
written consent. Any attempt by you to assign, delegate, or transfer these Terms will be null and void. Subject
                                                                                               Sign up       Menu
to this Section 16.3, these Terms will be binding on both you and Twilio and each of our successors and
assigns.




These terms don’t create any special relationship between us, like employer-employee, joint
venture, or a partnership. Nothing will change that.


We both will be responsible for our own employees.



17.4 Relationship. You and Twilio are independent contractors in the performance of each and every part of
these Terms. Nothing in these Terms is intended to create or shall be construed as creating an employer-
employee relationship or a partnership, agency, joint venture, or franchise. You and Twilio will be solely
responsible for all of our respective employees and agents and our respective labor costs and expenses arising
in connection with our respective employees and agents. You and Twilio will also be solely responsible for any
and all claims, liabilities or damages or debts of any type that may arise on account of each of our respective
activities, or those of each of our respective employees or agents, in the performance of these Terms. Neither
you nor Twilio has the authority to commit the other of us in any way and will not attempt to do so or imply
that it has the right to do so.




Except as described in Section 18, if any part of these terms is not enforceable, the rest of the
terms will still be enforceable.



17.5 Unenforceability. Except as described in Section 18 (Agreement to Arbitrate), if any provision of these
Terms is held by a court or other tribunal of competent jurisdiction to be unenforceable, that provision will be
limited or eliminated to the minimum extent necessary to make it enforceable and, in any event, the rest of
these Terms will continue in full force and effect.




If you need to notify us, you must use our headquarters’ address and send a copy to
legalnotices@twilio.com.
                                                  EXHIBIT B                                    DEFAPPX0057

                                                      EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 24 of 31 PageID 658

17.6 Notices. Any notice required or permitted to be given under these Terms will be given in writing to the
                                                                                                   Sign up       Menu
receiving party by personal delivery, certified mail, return receipt requested, overnight delivery by a nationally
recognized carrier or by email upon confirmation of receipt. Notices to Twilio shall be copied to
legalnotices@twilio.com, Attn: General Counsel.




This is the only set of terms that governs our relationship.



17.7 Entire Agreement. Except as provided in these Terms and any attachments to these Terms, these Terms
supersede all prior and contemporaneous proposals, statements, sales materials or presentations and
agreements, oral and written. No oral or written information or advice given by Twilio, its agents or employees
will create a warranty or in any way increase the scope of the warranties in these Terms.




If one of us can’t keep our promises because something crazy happens beyond our control
(think earthquake, massive power outage, war), then that doesn’t count as a breach of these
terms.



17.8 Force Majeure. No failure, delay or default in performance of any obligation of a party shall constitute an
event of default or breach of these Terms to the extent that such failure to perform, delay or default arises out
of a cause, existing or future, that is beyond the control and without negligence of such party, including action
or inaction of governmental, civil or military authority; fire; strike, lockout or other labor dispute; flood,
terrorist act; war; riot; theft; earthquake and other natural disaster. The party affected by such cause shall take
all reasonable actions to minimize the consequences of any such cause.




If you’re affiliated with a government entity, these terms still apply to your use of Twilio.



17.9 Government Terms. We provide our Services, including related software and technology, for ultimate
federal government end use solely in accordance with the terms of these Terms. If you (or any of your End
Users) are an agency, department, or other entity of any government, the use, duplication, reproduction,
release, modification, disclosure, or transfer of our services, or any related documentation of any kind,
                                                   EXHIBIT B                                        DEFAPPX0058

                                                     EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 25 of 31 PageID 659
including technical data, software, and manuals, is restricted by these Terms. All other use is prohibited and
no rights other than those provided in these Terms are conferred. Our services were developed fully at private
                                                                                                 Sign up        Menu
expense.




Other than arbitration (see the next section), if we can’t agree on something and we end up
having a legal dispute, then California laws will apply. We definitely don’t want to, but, if we
have to go to court, then it will be in San Francisco, California. Court isn’t a great option, but at
least we’ll be in one of the best cities in the world!



17.10 Governing Law and Venue. The enforceability and interpretation of Section 18 (Agreement to Arbitrate)
will be determined the Federal Arbitration Act (including its procedural provisions). Apart from Section 18,
these Terms will be governed by and interpreted according to the laws of the State of California without regard
to conflicts of laws and principles that would cause laws of another jurisdiction to apply. These Terms will not
be governed by the United Nations Convention on Contracts for the International Sale of Goods. Except as
provided in Section 18 (Arbitration), any legal suit, action or proceeding arising out of or related to these
Terms or our Services shall be instituted in either the state or federal courts of San Francisco, California, and
we each consent to the personal jurisdiction of these courts.




18. Agreement to Arbitrate



Please, please, please reach out to our Customer Support Team (they’re amazing!) before
bringing a legal case.



Before bringing a formal legal case, please first try contacting our Customer Support. Most disputes can be
resolved that way.




If our Customer Support Team can’t help you, then we both agree to go to binding arbitration,
again, in San Francisco, California.



                                                 EXHIBIT B                                       DEFAPPX0059

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 26 of 31 PageID 660
Arbitration means a professional arbitrator will decide how to resolve our dispute instead of a
judge or a jury deciding the case.                                                                  Sign up      Menu




18.1 We Both Agree to Arbitrate. If we can’t resolve our dispute through our customer support, you or any of
your affiliates on one hand and Twilio and any of Twilio’s affiliates on the other hand, all agree to resolve any
dispute arising under these Terms, or Privacy Notices, or in relation to our Services by binding arbitration in
San Francisco, California, or in another location that we have both agreed to.



This applies to all claims under any legal theory, unless the claim fits in one the exceptions below in Subsection
18.2 (Exceptions to Agreement to Arbitrate). It also applies even after you have stopped using your Twilio
account or have deleted it. If we have a dispute about whether this agreement to arbitrate can be enforced or
applies to our dispute, we all agree that the arbitrator will decide that, too.




Despite what we said above, there are some disputes that won’t go to arbitration, but to court,
like IP disputes and disputes about your violation of our AUP.


We also don’t have to arbitrate small claims court cases.



18.2 Exceptions to Agreement to Arbitrate. You and your affiliates on one hand, and Twilio and its affiliates on
the other hand, agree that we will go to court to resolve disputes relating to:

  1. Your, your affiliate’s, Twilio’s or Twilio’s affiliates intellectual property (e.g., trademarks, trade dress,
     domain names, trade secrets, copyrights or patents); or

  2. Your violation of Twilio’s AUP.


Also, any of us can bring a claim in small claims court either in San Francisco, California, or the county where
you live, or some other place we both agree on, if it qualifies to be brought in that court.



In addition, if any of us brings a claim in court that should be arbitrated or any of us refuses to arbitrate a claim
that should be arbitrated, the other of us can ask a court to force us to go to arbitration to resolve the claim
(i.e., compel arbitration). Any of us may also ask a court to halt a court proceeding while an arbitration
proceeding is ongoing.




                                                   EXHIBIT B                                        DEFAPPX0060

                                                     EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 27 of 31 PageID 661


                                                                                  Sign up
If we arbitrate, then we’ll do it through the American Arbitration Association (AAA).   BeforeMenu
                                                                                               we
even arbitrate, though, we’ll try mediation with a AAA mediator. If mediation doesn’t work,
then we’ll go to arbitration through AAA with only one arbitrator (one is so much easier). And
remember, the arbitrator’s decision will be final and binding.



18.3 Details of Arbitration Procedure. Prior to filing any arbitration, both parties jointly agree to seek to resolve
any dispute between us by mediation conducted by the American Arbitration Association (AAA), with all
mediator fees and expenses paid equally by the parties. If mediation is not successful, either party may initiate
an arbitration proceeding with AAA. You can look at AAA’s rules and procedures on their website
http://www.adr.org or you can call them at 1-800-778-7879.



The arbitration will be governed by the then-current version of AAA’s Commercial Arbitration Rules (the
"Rules") and will be held with a single arbitrator appointed in accordance with the Rules. To the extent any
thing described in this Section 18 conflicts with the Rules, the language of this Section 18 applies.



Each of us will be entitled to get a copy of non-privileged relevant documents in the possession or control of
the other party and to take a reasonable number of depositions. All such discovery will be in accordance with
procedures approved by the arbitrator. This Section 18 does not alter in any way the statute of limitations that
would apply to any claims or counterclaims asserted by either party.



The arbitrator’s award will be based on the evidence admitted and the substantive law of the State of
California and the United States, as applicable, and will contain an award for each issue and counterclaim. The
award will provide in writing the factual findings and legal reasoning for such award. The arbitrator will not be
entitled to modify these Terms.



Except as provided in the Federal Arbitration Act, the arbitration award will be final and binding on the parties.
Judgment may be entered in any court of competent jurisdiction.




We both agree not to bring a class action suit against the other.


If for some reason a court decides that this term isn’t enforceable, then the entire Section 18
will go away.



                                                  EXHIBIT B                                       DEFAPPX0061

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 28 of 31 PageID 662
18.4 Class Action Waiver. Both you and your affiliates, on one hand, and Twilio and its affiliates on the other
hand, agree that any claims or controversies between us must be brought against each other on an individual
                                                                                                 Sign up      Menu
basis only. That means neither you and your affiliates on one hand nor Twilio and its affiliates on the other
hand can bring a claim as a plaintiff or class member in a class action, consolidated action, or representative
action. The arbitrator cannot combine more than one person’s or entity’s claims into a single case, and cannot
preside over any consolidated, class or representative proceeding (unless we agree otherwise). And, the
arbitrator’s decision or award in one person’s or entity’s case can only impact the person or entity that brought
the claim, not other Twilio customers, and cannot be used to decide other disputes with other customers.



If a court decides that this Subsection 18.4 (Class Action Waiver) is not enforceable or valid, then the entire
Section 18 (Agreement to Arbitrate) will be null and void (i.e., go away). But, the rest of the Terms will still
apply.




19. Fun



Let your imagination run wild with Twilio!



You understand and acknowledge that developing applications should be fun and easy, and by using our
Services, you agree to let your imagination run wild.




For Customers who reside in the European Union only:



If you are in the EEAU, Switzerland, or are otherwise subject to the territorial scope of the
national implementations of Directive 95/46/EC or the upcoming General Data Protection
Regulation, you can request our data protection addendum here. For more information about
Twilio’s compliance with the GDPR, please visit https://www.twilio.com/gdpr.



A. Data Protection Addendum. Twilio customers wishing to execute the GDPR Twilio Data Protection
Addendum (DPA) may do so by submitting a request here. Upon receipt of your request we will send you a
pre-signed version of the DPA ready for execution.

                                                  EXHIBIT B                                       DEFAPPX0062

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 29 of 31 PageID 663


                                                                                 Signto
You swear that it’s okay for us to use your data as needed so that we can allow you   upuse our
                                                                                             Menu

products and services.



B. You will ensure that Twilio is enabled to use all Customer Data as necessary to provide the Services.




Some things may change, but the main parts of our service will be available to you during the
term.



C. The primary characteristics of the Services, as agreed upon between you and Twilio will remain available to
you during the Terms Period.




If you reside in Germany, we promise that Twilio will, for the most part, work as advertised for
12 months from your acceptance of these terms. That’s as far as it goes though.



D. For Customers who reside in Germany, the following shall apply in relation to Warranties.

  a. Twilio warrants that for a period of 12 months from that date on which you enter into this Agreement, the
    Services will materially comply with the specifications as agreed upon between you and Twilio;

  b. Any and all further warranties are excluded.




You will have a reasonable period from the date of a charge to dispute it.



E. Despite Section 9.4 (Disputes) above, you will have a reasonable period from the date of any charge to
dispute such charge.




                                                EXHIBIT B                                      DEFAPPX0063

                                                    EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 30 of 31 PageID 664
We’re only liable to each other for things we do knowingly (or we really should’ve known).
                                                                                                 Sign up     Menu

If we should’ve known (but not really should’ve known), then each of us will be responsible for
any significant breaches.


In either case, we’re not going to be liable to the other for indirect damages (like lost profits).
Instead, we’ll only be liable to each other for direct (actual) damages and damages that anyone
should have known could happen.



F. The following shall apply in relation to the limitation of liability:

  a. The Parties shall only be fully liable for intent and gross negligence as well as damages caused by injury to
     life, body or health;

  b. In an event of slight negligence, the Parties shall be liable only for breaches of a material contractual
     obligation (cardinal duty). A "cardinal duty" in the sense of this provision is an obligation whose
     fulfillment makes the processing of this Agreement possible in the first place and on the fulfillment of
     which the other Party may therefore generally rely;

  c. In any of the above mentioned cases, the Parties shall not be liable for any lack of commercial success,
     lost profits and indirect damages

  d. Liability in accordance with the above clauses shall be limited to the typical, foreseeable damages: and

  e. Except where otherwise stated in this Agreement, the Parties shall not be liable for any loss or damage or
     any costs, expenses or other claims including without limitation loss of profit, business, revenue, goodwill
     or anticipated savings, loss of any data or information and/or special or indirect loss or consequential loss
     or otherwise which arise out of or in connection with this Agreement.




If we make significant changes to these terms, then we’ll tell you about them (in writing) at
least 30 days before we make the change.



G. Twilio may amend or modify this Agreement from time to time, in which case the new Agreement will
supersede prior versions. Twilio will notify Customer via e-mail not less than 30 days prior to the effective date
of any such amendment or modification and will inform you about the intended amendments or modifications.
If you do not object to the amendment or modification within 30 days from aforementioned notice, such non-


                                                    EXHIBIT B                                    DEFAPPX0064

                                                       EXHIBIT 1
   Case 8:17-cv-01890-CEH-JSS Document 63-2 Filed 06/26/18 Page 31 of 31 PageID 665
objection may be relied upon by Twilio as your consent to any such amendment. Twilio will inform you about
your right to object and the consequences of non-objection with the aforementioned notice.
                                                                                             Sign up   Menu




We can’t wait to see what
       you build.


                                             ABOUT TWILIO

                                                   LEGAL

                                                  P R I VA C Y

                                               TWILIO.ORG

                                             PRESS & MEDIA

                                                  SIGNAL

                                                I N V E STO R S

                                                    JOBS

                                  COPYRIGHT © 2018 TWILIO, INC.
                                        A L L R I G H TS R E S E RV E D.




                                              EXHIBIT B                                      DEFAPPX0065

                                                 EXHIBIT 1
